




EXHIBIT 10.1









--------------------------------------------------------------------------------





CROWN EUROPEAN HOLDINGS S.A.
as Issuer
the Guarantors named herein
U.S. BANK NATIONAL ASSOCIATION
as Trustee
ELAVON FINANCIAL SERVICES LIMITED, UK BRANCH
as Paying Agent
and
ELAVON FINANCIAL SERVICES LIMITED
as Registrar and Transfer Agent
______________________________________
INDENTURE
Dated as of May 5, 2015
______________________________________
3.375% Senior Notes due 2025







--------------------------------------------------------------------------------





--------------------------------------------------------------------------------






CROSS-REFERENCE TABLE
TIA
 
Indenture
Section
 
Section
 
 
 
 
310


(a)(1)
 
7.10
 
(a)(2)
 
7.10
 
(a)(3)
 
N.A.
 
(a)(4)
 
N.A.
 
(a)(5)
 
N.A.
 
(b)
 
7.08; 7.10; 11.02
 
(b)(1)
 
7.10
 
(c)
 
N.A.
311


(a)
 
7.11
 
(b)
 
7.11
 
(c)
 
N.A.
312


(a)
 
2.06
 
(b)
 
11.03
 
(c)
 
11.03
313


(a)
 
7.06
 
(b)(1)
 
N.A.
 
(b)(2)
 
7.06
 
(c)
 
7.06; 11.02
 
(d)
 
7.06
314


(a)
 
4.06; 4.16; 11.02
 
(b)
 
N.A.
 
(c)(1)
 
11.04
 
(c)(2)
 
11.04
 
(c)(3)
 
N.A.
 
(d)
 
N.A.
 
(e)
 
11.05
 
(f)
 
N.A.
315


(a)
 
7.01(b0
 
(b)
 
7.05;11.02
 
(c)
 
7.01(a)
 
(d)
 
7.01(c)
 
(e)
 
6.12
316


(a) (last Sentence)
2.10
 
(a)(1)(A)
 
6.05
 
(a)(1)(B)
 
6.04
 
(a)(2)
 
N.A.
 
(b)
 
6.08
 
(c)
 
8.04
317


(a)(1)
 
6.09
 
(a)(2)
 
6.10
 
(b)
 
2.05; 7.12
318


(a)
 
11.01



_______________________
N.A. means Not Applicable
Note:
This Cross-Reference Table shall not, for any purpose, be deemed to be a part of
this Indenture




--------------------------------------------------------------------------------





--------------------------------------------------------------------------------








TABLE OF CONTENTS


 
 
 
Page


 
 
ARTICLE ONE
 
 
 
 
 
 
 
DEFINITIONS AND INCORPORATION BY REFERENCE
 
 
 
 
 
SECTION 1.01
 
Definitions.
1


SECTION 1.02
 
Incorporation by Reference of Trust Indenture Act.
21


SECTION 1.03
 
Rules of Construction.
21


 
 
 
 
 
 
ARTICLE TWO
 
 
 
 
 
 
 
THE SECURITIES
 
 
 
 
 
SECTION 2.01
 
Amount of Notes.
22


SECTION 2.02
 
Form and Dating; Legends.
22


SECTION 2.03
 
Execution and Authentication.
23


SECTION 2.04
 
Registrar, Paying Agent and Transfer Agent.    
24


SECTION 2.05
 
Paying Agent To Hold Money.
25


SECTION 2.06
 
Noteholder Lists.
25


SECTION 2.07
 
Transfer and Exchange.
25


SECTION 2.08
 
Replacement Notes.
26


SECTION 2.09
 
Outstanding Notes.
26


SECTION 2.10
 
Treasury Notes.
27


SECTION 2.11
 
Temporary Notes.
27


SECTION 2.12
 
Cancellation.
28


SECTION 2.13
 
Defaulted Interest.
28


SECTION 2.14
 
CUSIP, ISIN and Common Code Numbers.
28


SECTION 2.15
 
Deposit of Moneys.
29


SECTION 2.16
 
Book-Entry Provisions for Global Notes.
29


SECTION 2.17
 
Transfer and Exchange of Notes.
30


SECTION 2.18
 
Computation of Interest.
38


 
 
 
 
 
 
ARTICLE THREE
 
 
 
 
 
 
 
REDEMPTION
 
 
 
 
 
SECTION 3.01
 
Election To Redeem; Notices to Trustee.
38


SECTION 3.02
 
Selection by Trustee of Notes To Be Redeemed.
38


SECTION 3.03
 
Notice of Redemption.
38


SECTION 3.04
 
Effect of Notice of Redemption.
40


SECTION 3.05
 
Deposit of Redemption Price.
40


SECTION 3.06
 
Notes Redeemed in Part.
40





-i-

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------








SECTION 3.07
 
Mandatory Redemption.
41


 
 
 
 
 
 
ARTICLE FOUR
 
 
 
 
 
 
 
COVENANTS
 
 
 
 
 
SECTION 4.01
 
Payment of Notes.
41


SECTION 4.02
 
Incorporation by Reference of Trust Indenture Act.
41


SECTION 4.03
 
Rules of Construction.
42


SECTION 4.04
 
Compliance with Law.
42


SECTION 4.05
 
Waiver of Stay, Extension or Usury Laws.
42


SECTION 4.06
 
Compliance Certificate.
43


SECTION 4.07
 
Taxes.
43


SECTION 4.08
 
Repurchase at the Option of Holders upon Change of Control Repurchase Event.
44


SECTION 4.09
 
[Reserved]
46


SECTION 4.10
 
[Reserved]
46


SECTION 4.11
 
Limitation on Liens.
46


SECTION 4.12
 
[Reserved]
47


SECTION 4.13
 
[Reserved]
47


SECTION 4.14
 
[Reserved]
47


SECTION 4.15
 
Limitation on Sale and Leaseback Transactions.
47


SECTION 4.16
 
Reports to Holders.
48


SECTION 4.17
 
Additional Note Guarantees.
49


SECTION 4.18
 
[Reserved]
50


SECTION 4.19
 
Maintenance of Listing.
50


SECTION 4.20
 
Payment of Additional Amounts.
50


 
 
 
 
 
 
ARTICLE FIVE
 
 
 
 
 
 
 
SUCCESSOR CORPORATION
 
 
 
 
 
SECTION 5.01
 
Consolidation, Merger and Sale of Assets
53


SECTION 5.01
 
Successor Person Substituted
54


 
 
 
 
 
 
ARTICLE SIX
 
 
 
 
 
 
 
DEFAULTS AND REMEDIES
 
 
 
 
 
SECTION 6.01
 
Events of Default.
55


SECTION 6.02
 
Acceleration of Maturity; Rescission.    
57


SECTION 6.03
 
Other Remedies.
57


SECTION 6.04
 
Waiver of Existing Defaults and Events of Default.
58


SECTION 6.05
 
Control by Majority.
58


SECTION 6.06
 
Limitation on Suits.
59



-ii-

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------






SECTION 6.07
 
No Personal Liability of Directors, Officers, Employees and Stockholders.
59


SECTION 6.08
 
Rights of Holders To Receive Payment.
60


SECTION 6.09
 
Collection Suit by Trustee.
60


SECTION 6.10
 
Trustee May File Proofs of Claim.
60


SECTION 6.11
 
Priorities.
61


SECTION 6.12
 
Undertaking for Costs.
61


 
 
 
 
 
 
ARTICLE SEVEN
 
 
 
 
 
 
 
TRUSTEE
 
 
 
 
 
SECTION 7.01
 
Duties of Trustee.
61


SECTION 7.02
 
Rights of Trustee.
63


SECTION 7.03
 
Individual Rights of Trustee.
65


SECTION 7.04
 
Trustee's Disclaimer.
65


SECTION 7.05
 
Notice of Defaults.
65


SECTION 7.06
 
Reports by Trustee to Holders.
66


SECTION 7.07
 
Compensation and Indemnity.
66


SECTION 7.08
 
Replacement of Trustee.
67


SECTION 7.09
 
Successor Trustee by Consolidation, Merger, etc.
68


SECTION 7.10
 
Eligibility; Disqualification.
69


SECTION 7.11
 
Preferential Collection of Claims Against Issuer.
69


SECTION 7.12
 
Paying Agents.
69


SECTION 7.13
 
Communications.
70


 
 
 
 
 
 
ARTICLE EIGHT
 
 
 
 
 
 
 
AMENDMENT, SUPPLEMENT AND WAIVER
 
 
 
 
 
SECTION 8.01
 
Without Consent of Noteholders.
70


SECTION 8.02
 
With Consent of Noteholders.
71


SECTION 8.03
 
Compliance with Trust Indenture Act.
73


SECTION 8.04
 
Revocation and Effect of Consents.
73


SECTION 8.05
 
Notation on or Exchange of Notes.
73


SECTION 8.06
 
Trustee To Sign Amendments, etc.
74


 
 
 
 
 
 
ARTICLE NINE
 
 
 
 
 
 
 
DISCHARGE OF INDENTURE; DEFEASANCE
 
 
 
 
 
SECTION 9.01
 
Discharge of Indenture.
74


SECTION 9.02
 
Legal Defeasance.
75


SECTION 9.03
 
Covenant Defeasance.
76





-iii-

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------






SECTION 9.04
 
Conditions to Defeasance or Covenant Defeasance.
76


SECTION 9.05
 
Deposited Money and EU Government Obligations To Be Held in Trust.    
78


SECTION 9.06
 
Reinstatement.    
78


SECTION 9.07
 
Moneys Held by Paying Agent.
79


SECTION 9.08
 
Moneys Held by Trustee.
79


 
 
 
 
 
 
ARTICLE TEN
 
 
 
 
 
 
 
GUARANTEE OF SECURITIES
 
 
 
 
 
SECTION 10.01
 
Guarantee.
80


SECTION 10.02
 
Execution and Delivery of Note Guarantee.
81


SECTION 10.03
 
Release of Guarantors.
81


SECTION 10.04
 
Waiver of Subrogation.
82


SECTION 10.05
 
Notice to Trustee.
83


SECTION 10.06
 
Limitation on Guarantor’s Liability.
83


 
 
 
 
 
 
ARTICLE ELEVEN
 
 
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
SECTION 11.01
 
Trust Indenture Act Controls.
88


SECTION 11.02
 
Notices.
88


SECTION 11.03
 
Communications by Holders with Other Holders.
90


SECTION 11.04
 
Certificate and Opinion as to Conditions Precedent.
90


SECTION 11.05
 
Statements Required in Certificate and Opinion.
91


SECTION 11.06
 
Rules by Trustee and Agents.
91


SECTION 11.07
 
Business Days; Legal Holidays.
91


SECTION 11.08
 
Governing Law.
91


SECTION 11.09
 
No Adverse Interpretation of Other Agreements.
92


SECTION 11.10
 
Successors.
9


SECTION 11.11
 
Multiple Counterparts.
92


SECTION 11.12
 
Table of Contents, Headings, etc.
92


SECTION 11.13
 
Separability.
92


SECTION 11.14
 
Waiver of Jury Trial.
92


SECTION 11.15
 
Force Majeure.
92


SECTION 11.16
 
Agent for Service; Submission to Jurisdiction; Waiver of Immunities.
93


SECTION 11.17
 
Currency of Account; Conversion of Currency; Foreign Exchange Restrictions.    
94


SIGNATURES
 
 
S-1

















-iv-



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------






 
 
EXHIBITS
 
 
 
 
 
Exhibit A-1.
 
Form of Restricted Note
A-1-1
Exhibit A-2.
 
Form of Unrestricted Note
A-2-1
Exhibit B.
 
Form of Private Placement Legend
B-1
Exhibit C.
 
Form of Legend for Global Note
C-1
Exhibit D.
 
Form of OID Legend    D-1
D-1
Exhibit E.
 
Form of Temporary Regulation S Legend
E-1
Exhibit F.
 
Form of Certificate of Transfer
F-1
Exhibit G.
 
Form of Certificate of Exchange
G-1
Exhibit H.
 
Form of Certificate from Acquiring Institutional Accredited Investor
H-1
Exhibit I.
 
Form of Guarantee
I-1





































































-v-

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------






INDENTURE, dated as of May 5, 2015 among Crown European Holdings S.A., a French
société anonyme (the “Issuer”), the Guarantors (as defined), U.S. Bank National
Association, as trustee (the “Trustee”), Elavon Financial Services Limited, UK
Branch, as paying agent (the “Paying Agent”), and Elavon Financial Services
Limited, as registrar (the “Registrar”) and transfer agent (the “Transfer
Agent”).


Each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the Holders of the Notes.


ARTICLE ONE


DEFINITIONS AND INCORPORATION BY REFERENCE


SECTION 1.01.    Definitions.


“Additional Amounts” has the meaning set forth in Section 4.20.


“Additional Notes” has the meaning set forth in Section 2.01.


“Adjusted Net Assets” has the meaning set forth in Section 10.06.


“Affiliates” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.


“Agent” means any Registrar, Paying Agent, Transfer Agent or agent for service
or notices and demands.


“Agent Members” has the meaning set forth in Section 2.16.


“amend” means to amend, supplement, restate, amend and restate or otherwise
modify; and “amendment” shall have a correlative meaning.


“asset” means any asset or property, whether real, personal or mixed, tangible
or intangible.


“Attributable Debt” means, with respect to any Sale and Leaseback Transaction,
at the time of determination, the lesser of (1) the sale price of the property
so leased multiplied by a fraction the numerator of which is the remaining
portion of the base term of the lease included in such transaction and the
denominator of which is the base term of such lease, and (2) the total
obligation (discounted to the present value at the implicit interest factor,
determined in accordance with GAAP, included in the rental payments) of the
lessee for rental payments (other than amounts required to be paid on account of
property taxes as well as maintenance, repairs, insurance, water rates and other
items which do not constitute payments for property rights) during the remaining
portion of the base term of the lease included in such transaction.
Notwithstanding the foregoing, if such Sale and Leaseback Transaction results in
a Capital Lease Obligation, the amount of Indebtedness represented thereby will
be determined in accordance with the definition of “Capital Lease Obligation.”






--------------------------------------------------------------------------------






-2-


“Authorized Person” means any person who is designated in writing by the Issuer
from time to time to give Instructions to the Trustee or Agent under the terms
of this Indenture.


“Bankruptcy Law” means Title 11 of the United States Code, as amended, or any
similar federal, state, local or foreign law for the relief of debtors, and
shall include in respect of each of the Issuer and the French Guarantors,
provisions of Livre Sixième, Des difficultés des entreprises of the French Code
de Commerce.


“Base Currency” has the meaning set forth in Section 11.17.


“Board of Directors” means, with respect to any Person, the board of directors
or comparable governing body of such Person.


“Bund Rate” means, as of any Redemption Date, the rate per annum equal to the
equivalent yield to maturity as of such Redemption Date of the Comparable German
Bund Issue, assuming a price for the Comparable German Bund Issue (expressed as
a percentage of its principal amount) equal to the Comparable German Bund Price
for such relevant date.


“Business Day” has the meaning set forth in Section 11.07.


“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be so required to be capitalized on the balance sheet in accordance
with GAAP.


“Capital Stock” means:


(1)    in the case of a corporation, corporate stock;


(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; and


(3)    in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited).




--------------------------------------------------------------------------------






-3-


“Change of Control” means the occurrence of any of the following:


(1)    any Transfer (other than by way of merger or consolidation) of all or
substantially all of the assets of Parent and its Subsidiaries taken as a whole
to any “person” (as defined in Section 13(d) of the Exchange Act) or “group” (as
defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) other than any
Transfer to Parent or one or more Subsidiaries of Parent or any Transfer to one
or more Permitted Holders;


(2)    the adoption of a plan for the liquidation or dissolution of Parent or
the Issuer (other than in a transaction that complies with Article Five);


(3)    the consummation of any transaction or series of related transactions
(including, without limitation, by way of merger or consolidation), the result
of which is that any “person” (as defined above) or “group” (as defined above),
other than one or more Permitted Holders, becomes, directly or indirectly, the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
of more than 50% of the voting power of the Voting Stock of Parent; provided,
however, that a transaction in which Parent becomes a Wholly Owned Subsidiary of
another Person (other than a Person that is an individual) (the “New Parent”)
shall not constitute a Change of Control if (a) the shareholders of Parent
immediately prior to such transaction “beneficially own” (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly through
one or more intermediaries, at least, a majority of the total voting power of
the outstanding Voting Stock of such New Parent, immediately following the
consummation of such transaction, and (b) immediately following the consummation
of such transaction, no “person” (as defined above), other than a Permitted
Holder or a holding company satisfying the requirements of this clause,
“beneficially owns” (as defined above) directly or indirectly through one or
more intermediaries, a majority of the total voting power of the outstanding
Voting Stock of such New Parent;


(4)    during any consecutive two-year period, the first day on which a majority
of the members of the Board of Directors of Parent who were members of the Board
of Directors of Parent at the beginning of such period are not Continuing
Directors; or


(5)    the first day on which Parent fails to own, either directly or indirectly
through one or more Wholly Owned Subsidiaries, 100% of the issued and
outstanding Equity Interests of the Issuer.


“Change of Control Offer” has the meaning set forth in Section 4.08.


“Change of Control Payment” has the meaning set forth in Section 4.08.




--------------------------------------------------------------------------------






-4-




“Change of Control Payment Date” has the meaning set forth in Section 4.08.


“Change of Control Repurchase Event” means the occurrence of both a Change of
Control and a Ratings Event.


“Clearstream” means Clearstream Banking, S.A.


“Code” means the Internal Revenue Code of 1986, as amended.


“Commission” means the United States Securities and Exchange Commission.


“Common Depositary” means Elavon Financial Services Limited, as common
depositary for Euroclear and Clearstream.


“Comparable German Bund Issue” means the German Bundesanleihe security selected
by any Reference German Bund Dealer as having a fixed maturity most nearly equal
to the period from such Redemption Date to November 15, 2024, and that would be
utilized, at the time of selection and in accordance with customary financial
practice, in pricing new issues of euro denominated corporate debt securities in
a principal amount approximately equal to the then outstanding principal amount
of the Notes and of a maturity most nearly equal to November 15, 2024; provided,
however, that, if the period from such Redemption Date to November 15, 2024 is
less than one year, a fixed maturity of one year shall be used.


“Comparable German Bund Price” means, with respect to any relevant date, the
average of all Reference German Bund Dealer Quotations for such date (which, in
any event, must include at least two such quotations), after excluding the
highest and lowest such Reference German Bund Dealer Quotations, or if the
Issuer obtains fewer than four such Reference German Bund Dealer Quotations, the
average of all such quotations.


“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Subsidiaries for such period,
plus, to the extent deducted in computing Consolidated Net Income:


(1)    provision for taxes based on income or profits of such Person and its
Subsidiaries for such period;


(2)    Consolidated Interest Expense of such Person for such period;


(3)    depreciation and amortization (including amortization of goodwill and
other intangibles) and all other non-cash charges (excluding any such non-cash
charge to the extent that it represents an accrual of or reserve for cash
charges in any future period or amortization of a prepaid cash expense that was
paid in a prior period) of such Person and its Subsidiaries for such period; and




--------------------------------------------------------------------------------






-5-




(4)    any non-recurring restructuring charges or expenses of such Person and
its Subsidiaries for such period, in each case, on a consolidated basis
determined in accordance with GAAP. Notwithstanding the foregoing, the provision
for taxes based on the income or profits of, and the depreciation and
amortization and other non-cash charges and non-recurring restructuring charges
or expenses of, a Subsidiary of a Person shall be added to Consolidated Net
Income to compute Consolidated EBITDA only to the extent (and in the same
proportion) that the net income or loss of such Subsidiary was included in
calculating the Consolidated Net Income of such Person.


“Consolidated Interest Expense” means, with respect to any Person for any
period, the interest expense of such Person and its Subsidiaries for such
period, on a consolidated basis, determined in accordance with GAAP (including
amortization of original issue discount and deferred financing costs, non-cash
interest payments, the interest component of all payments associated with
Capital Lease Obligations, capitalized interest, net payments, if any, pursuant
to Hedging Obligations and imputed interest with respect to Attributable Debt).


“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the net income of such Person and its Subsidiaries for such period,
on a consolidated basis, determined in accordance with GAAP; provided that:


(1)    the net income (but not loss) of any Person that is not a Subsidiary or
that is accounted for by the equity method of accounting shall be included only
to the extent of the amount of dividends or distributions paid to the referent
Person or (subject to clause (4) below) a Subsidiary thereof in cash;


(2)    the cumulative effect of a change in accounting principles shall be
excluded;


(3)    the net income of any Subsidiary of such Person shall be excluded to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that net income is not permitted, directly or indirectly, by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, law, statute, rule or governmental regulation applicable to that
Subsidiary or its stockholders;


(4)    in the case of a successor to such Person by consolidation or merger or
as a transferee of such Person’s assets, any earnings of the successor
corporation prior to such consolidation, merger or transfer of assets shall be
excluded;


(5)    any net gain or loss resulting from an asset disposition by the Person in
question or any of its Subsidiaries other than in the ordinary course of
business shall be excluded;




--------------------------------------------------------------------------------






-6-






(6)    extraordinary gains and losses shall be excluded;


(7)    any fees, charges, costs and expenses incurred in connection with the
Financing Transaction shall be excluded; and


(8)    (a) the amount of any write-off of deferred financing costs or of
indebtedness issuance costs and the amount of charges related to any premium
paid in connection with repurchasing or refinancing indebtedness shall be
excluded and (b) all non-recurring expenses and charges relating to such
repurchase or refinancing of indebtedness or relating to any incurrence of
indebtedness, in each case, whether or not such transaction is consummated,
shall be excluded.


“Consolidated Net Tangible Assets” means, with respect to any specified Person
as of any date, the total assets of such Person and its Subsidiaries as of the
most recent fiscal quarter end for which a consolidated balance sheet of such
Person and its Subsidiaries is available as of that date, minus (a) all current
liabilities of such Person and its Subsidiaries reflected on such balance sheet
(excluding any current liabilities for borrowed money having a maturity of less
than 12 months but by its terms being renewable or extendible beyond 12 months
from such date at the option of the borrower) and (b) all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangible assets of such Person and its Subsidiaries reflected on such balance
sheet, as determined on a consolidated basis in accordance with GAAP.


“Consolidated Secured Indebtedness” means, with respect to any specified Person
as of any date, (a) the total amount of Indebtedness of such Person and its
Subsidiaries as of the most recent consolidated balance sheet of such Person and
its Subsidiaries that is available as of that date that is secured by a Lien on
the assets or property of such specified Person or any of its Subsidiaries or
upon shares of Capital Stock or Indebtedness of any of its Subsidiaries, as
determined on a consolidated basis in accordance with GAAP, plus (b) the total
amount of Capital Lease Obligations of such Person and its Subsidiaries as of
the most recent consolidated balance sheet of such Person and its Subsidiaries
that is available as of that date, as determined on a consolidated basis in
accordance with GAAP, plus (c) the total amount of Attributable Debt in respect
of Sale and Leaseback Transactions of such Person and its Subsidiaries as of
such date.


“Consolidated Secured Leverage Ratio” means, with respect to any specified
Person as of any date, the ratio of (a) the Consolidated Secured Indebtedness of
such Person as of such date to (b) the Consolidated EBITDA of such Person for
the four most recent full fiscal quarters ending immediately prior to such date
for which internal financial statements are available. In the event that the
specified Person or any of its Subsidiaries incurs, assumes, Guarantees, repays,
repurchases, redeems, defeases or otherwise discharges any Indebtedness that is
secured by a Lien on the assets or property of such Person or any of its
Subsidiaries or upon shares of stock or Indebtedness of any of its Subsidiaries
(other than ordinary working capital borrowings) subsequent to the commencement
of the period for which such Consolidated EBITDA is being calculated and on or
prior to the date on which the event for which the calculation of the
Consolidated Secured Leverage Ratio is made (the “Calculation Date”), then the
Consolidated Secured Leverage Ratio will be calculated giving pro forma effect
to such incurrence, assumption, Guarantee, repayment, repurchase, redemption,
defeasance or other discharge of Indebtedness, and the use of the proceeds
therefrom, as if the same had occurred at the beginning of the applicable
four-quarter reference period.




--------------------------------------------------------------------------------






-7-






In addition, for purposes of calculating the Consolidated Secured Leverage
Ratio:


(1)    acquisitions and dispositions that have been made by the specified Person
or any of its Subsidiaries, including through mergers or consolidations, or any
Person or any of its Subsidiaries acquired by the specified person or any of its
Subsidiaries, and including any related financing transactions and giving effect
to the application of proceeds from any dispositions, during the four-quarter
reference period or subsequent to such reference period and on or prior to the
Calculation Date shall be deemed to have occurred on the first day of the
four-quarter reference period and Consolidated EBITDA for such reference period
will be calculated without giving effect to clause (4) of the proviso set forth
in the definition of Consolidated Net Income; and


(2)    the Consolidated EBITDA attributable to discontinued operations, as
determined with GAAP, and operations or businesses disposed of prior to the
Calculation Date, will be excluded,


provided that to the extent that clause (1) or (2) of this paragraph requires
that pro forma effect be given to an acquisition, disposition or discontinued
operations, as applicable, such pro forma calculation shall be made in good
faith by a responsible financial or accounting officer of Parent (and may
include, for the avoidance of doubt and without duplication, cost savings,
synergies and operating expense resulting from such acquisition whether or not
such cost savings, synergies or operating expense reductions would be allowed
under Regulation S-X promulgated by the Commission or any other regulation or
policy of the Commission).


“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the relevant Person who:


(1)    was a member of such Board of Directors on the Issue Date; or


(2)    was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.




--------------------------------------------------------------------------------






-8-




“Corporate Trust Office” means, solely for purposes of presenting the Notes for
payment, Elavon Financial Services Limited, UK Branch, as Paying Agent, located
at Level 5, 125 Old Broad Street, London EC2N 1AR and, for all other purposes
the office of the Trustee at which any time its corporate trust business shall
be administered, which at the date hereof is located at the address listed in
Section 11.02, or such other address as the Trustee may designate from time to
time by notice to the Holders and the Issuer, or the principal corporate trust
office of any successor Trustee (or such other address as such successor Trustee
may designate from time to time by notice to the Holders and the Issuer).


“Covenant Defeasance” has the meaning set forth in Section 9.03.


“Credit Facilities” means one or more debt facilities (including, without
limitation, the Existing Credit Facility) or commercial paper facilities or
capital markets financings, in each case with banks or other lenders providing
for revolving credit loans, term loans, notes or letters of credit, in each case
as any such agreement may be amended or refinanced, including any agreement(s)
extending the maturity of or refinancing (including increasing the amount of
available borrowings thereunder or adding Parent or Subsidiaries of Parent as
borrowers or guarantors thereunder) all or any portion of the Indebtedness under
such agreement(s) or any successor or replacement agreement and whether by the
same or any other agent, lender or group of lenders or creditor or group of
creditors.


“Crown” means Crown Cork & Seal Company, Inc., a Pennsylvania corporation, until
a successor replaces such party pursuant to Article Five of this Indenture.


“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.


“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States or any State thereof or the District of Columbia.


“DTC” means The Depository Trust Company.


“Dutch Guarantor” has the meaning set forth in Section 10.06(a)(6).


“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).


“EU Government Obligations” means marketable direct obligations issued by, or
unconditionally guaranteed by, any member state of the European Union (as it
exists on the Issue Date) or issued by any agency or instrumentality thereof and
backed by the full faith and credit of such member state of the European Union
that, in each case, mature within one year from the date of acquisition thereof
and are not callable or redeemable at the option of the issuer thereof.




--------------------------------------------------------------------------------






-9-




“Euro Currency Equivalent” means, with respect to any monetary amount in a
currency other than Euros, at any time for the determination thereof, the amount
of Euros obtained by converting such foreign currency involved in such
computation into Euros at the spot rate for the purchase of Euros with the
applicable foreign currency as quoted by Reuters at approximately 10:00 A.M.
(New York time) on the date not more than two Business Days prior to such
determination.


“Euroclear” means Euroclear Bank S.A./N.V.


“Event of Default” has the meaning set forth in Section 6.01.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.


“Existing Credit Facility” means the Credit Agreement dated as of December 19,
2013, as such agreement may be amended or refinanced, including any agreement(s)
extending the maturity of or refinancing (including increasing the amount of
available borrowings thereunder or adding Parent or Subsidiaries of Parent as
borrowers or guarantors thereunder) all or any portion of the Indebtedness under
such agreement(s) or any successor or replacement agreement(s) and whether by
the same or any other agent, lender or group of lenders or creditor or group of
creditors.


“Financing Transaction” means issuance of the Notes issued on the Issue Date and
the application of the net proceeds thereof as described in the Offering
Memorandum.


“Fiscal Year” means the fiscal year of the Issuer, which at the date hereof ends
on December 31.


“French Guarantor” has the meaning set forth in Section 10.06(a)(5).


“French Subsidiary Guarantor” has the meaning set forth in Section 10.06(a)(5).


“Future Guarantor” has the meaning set forth in Section 10.06.


“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, which are in effect on the Issue Date.




--------------------------------------------------------------------------------






-10-




“German Guarantor” has the meaning set forth in Section 10.06.


“Global Note Legend” means the legend substantially in the form set forth in
Exhibit C.


“Global Notes” has the meaning set forth in Section 2.16.


“Group Financing” has the meaning set forth in Section 10.06.


“Group Financing Guarantee” has the meaning set forth in Section 10.06.


“Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, through letters of
credit and reimbursement agreements in respect thereof), of all or any part of
any Indebtedness. “Guarantee” when used as a verb shall have a corresponding
meaning.


“Guarantor” means:


(1)    Parent;


(2)    each Subsidiary that executes and delivers a Note Guarantee pursuant to
Section 4.17; and


(3)    each Subsidiary that otherwise executes and delivers a Note Guarantee,
in each case, until such time as such Person is released from its Note Guarantee
in accordance with the provisions of this Indenture.


“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under:
(1)    any interest rate protection agreements including, without limitation,
interest rate swap agreements, interest rate cap agreements and interest rate
collar agreements;


(2)    any foreign exchange contracts, currency swap agreements or other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates or foreign exchange rates;
(3)    any commodity futures contract, commodity option or other similar
arrangement or agreement designed to protect such Person against fluctuations in
the prices of commodities; and




--------------------------------------------------------------------------------






-11-




(4)    indemnity agreements and arrangements entered into in connection with the
agreements and arrangements described in clauses (1), (2) and (3).


“Holder” or “Noteholder” means the Person in whose name a Note is registered on
the Registrar’s books.


“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person, in respect of borrowed money, whether evidenced by credit
agreements, bonds, notes, debentures or similar instruments or letters of
credit, or reimbursement agreements in respect thereof. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
Principal Property of the specified Person or any of its Subsidiaries or upon
the shares of Capital Stock or Indebtedness of any Subsidiary of the specified
Person, whether or not such Indebtedness is assumed by the specified Person,
and, to the extent not otherwise included, the Guarantee by the specified Person
of any Indebtedness of any other Person or any liability of any person, whether
or not contingent and whether or not it appears on the balance sheet of such
Person.


The amount of any Indebtedness outstanding as of any date will be:


(1)    the accreted value of the Indebtedness, in the case of any Indebtedness
that does not require the current payment of interest;


(2)    the principal amount of the Indebtedness, in the case of any other
Indebtedness; and


(3)    in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the lesser of:


(a)    the fair market value (as determined in good faith by Parent) of such
assets at the date of determination; and


(b)     the amount of the Indebtedness of the other Person.


For the avoidance of doubt, a letter of credit or analogous instrument will not
constitute Indebtedness until it has been drawn upon.


“Indenture” means this Indenture as amended, restated or supplemented from time
to time.


“Initial Purchasers” means BNP Paribas, Merrill Lynch International, Banco
Bilbao Vizcaya Argentaria, S.A., Crédit Agricole Corporate and Investment Bank,
Deutsche Bank AG, London Branch, HSBC Bank plc, Banco Santander, S.A., Wells
Fargo Securities International Limited, UniCredit Bank AG, Barclays Bank PLC,
Mizuho International plc, Scotiabank Europe plc and TD Securities (USA) LLC.




--------------------------------------------------------------------------------






-12-






“Institutional Accredited Investor” means an institution that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act.


“Instructions” means any written notices, written directions or written
instructions received by the Trustee or the Agent in accordance with the
provisions of this Indenture from an Authorized Person or from a person
reasonably believed by the Trustee or the Agent to be an Authorized Person.


“Interest Payment Date” means the stated maturity of an installment of interest
on the Notes.


“Investment Grade” means a rating of Baa3 or better by Moody’s (or its
equivalent under any successor rating categories of Moody’s) and BBB- or better
by S&P (or its equivalent under any successor rating categories of S&P) and the
equivalent Investment Grade credit rating from any additional Rating Agency or
Rating Agencies selected by Parent.


“Issue Date” means May 5, 2015, the date on which Notes are first issued under
this Indenture.


“Issuer” has the meaning ascribed to such term in the preamble to this
Indenture.


“Judgment Currency” has the meaning set forth in Section 11.17.


“Legal Defeasance” has the meaning set forth in Section 9.02.


“Legal Holiday” has the meaning set forth in Section 11.07.


“Lien” means, with respect to any asset, any mortgage, deed of trust, deed to
secure debt, debenture, lien, pledge, charge, security interest, hypothecation
or encumbrance of any kind in respect of such asset, whether or not filed,
recorded or otherwise perfected under applicable law (including any conditional
sale or other title retention agreement, any lease in the nature thereof, any
option or other agreement to sell or give a security interest in and any filing
of or agreement to give any financing statement under the Uniform Commercial
Code (or equivalent statutes) of any jurisdiction).


“Losses” means any and all claims, losses, liabilities, damages, costs, expenses
and judgments (including legal fees and expenses) sustained by either party.


“Luxembourg Guarantor” has the meaning set forth in Section 10.06.


“Make-Whole Premium” means with respect to a Note at any Make-Whole Redemption
Date, an amount equal to the greater of (i) 1.0% of the principal amount of such
Note and (ii) the excess, if any, of (x) the present value at such Make-Whole
Redemption Date of the sum of (1) the principal amount that would be payable on
such Note on November 15, 2024 and (2) all remaining interest payments to and
including November 15, 2024 (but excluding any interest accrued to the
Make-Whole Redemption Date), discounted on a semiannual basis (assuming a
360-day year consisting of twelve 30-day months) from November 15, 2024 to the
Make-Whole Redemption Date at a per annum interest rate equal to the Bund Rate
on such Make-Whole Redemption Date plus 0.50%, over (y) the outstanding
principal amount of such Note.




--------------------------------------------------------------------------------






-13-






“Make-Whole Redemption” has the meaning set forth in paragraph 5 of the Notes.


“Make-Whole Redemption Date” means with respect to a Make-Whole Redemption, the
date such Make-Whole Redemption is effectuated.


“Maturity Date” when used with respect to any Note, means the date on which the
principal amount of such Note becomes due and payable as therein or herein
provided.


“Maximum Guaranteed Amount” has the meaning set forth in Section 10.06.


“Moody’s” means Moody’s Investors Service, Inc., and its successors.


“Net Equity Cap” has the meaning set forth in Section 10.06.


“Non-U.S. Person” means a Person who is not a U.S. Person.


“Note Guarantee” means any Guarantee of the obligations of the Issuer under this
Indenture and the Notes by any Person in accordance with the provisions of this
Indenture.


“Notes” means the 3.375% Senior Notes due 2025 issued by the Issuer, including,
without limitation, any Additional Notes, treated as a single class of
securities, as amended from time to time in accordance with the terms hereof,
that are issued pursuant to this Indenture.


“Offering Memorandum” means the Offering Memorandum of the Issuer, dated April
28, 2015, relating to the offering of the Notes on the Issue Date.


“Officers” means, with respect to any Person, the Chairman, President, Chief
Executive Officer, Chief Financial Officer, Treasurer, Controller, any Senior
Vice President, any Vice President of such Person or any other authorized
officer or director of such Person.


“Officers’ Certificate” means, with respect to any Person, a certificate signed
by the Chairman, President or Chief Executive Officer of such Person, or the
equivalent thereof, and the Chief Financial Officer, Controller, Treasurer, any
Senior Vice President or any Vice President of such Person, or the equivalent
thereof, that shall comply with applicable provisions of this Indenture.




--------------------------------------------------------------------------------






-14-








“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Trustee. Such counsel may be an employee of or
counsel to Parent or any of its Subsidiaries.


“Other Guarantor” has the meaning set forth in Section 10.06.


“Parent” means Crown Holdings, Inc., a Pennsylvania corporation, until a
successor replaces such party pursuant to Article Five of this Indenture and
thereafter the successor.


“Paying Agent” has the meaning set forth in Section 2.04.


“Payment Default” has the meaning set forth in Section 6.01.


“Permitted Holders” means, collectively, the executive officers of Parent on the
Issue Date.


“Permitted Liens” means:


(1)    Liens securing Indebtedness on any Principal Property existing at the
time of its acquisition and Liens created contemporaneously with or within 360
days after (or created pursuant to firm commitment financing arrangements
obtained within that period) the later of (a) the acquisition or completion of
construction or completion of substantial reconstruction, renovation,
remodeling, expansion or improvement (each, a “substantial improvement”) of such
Principal Property or (b) the placing in operation of such Principal Property
after the acquisition or completion of any such construction or substantial
improvement;


(2)    Liens on property or assets or shares of Capital Stock or Indebtedness of
a Person existing at the time it is merged, combined or amalgamated with or into
or consolidated with, or its assets or Capital Stock are acquired by, Parent or
any of its Subsidiaries or it otherwise becomes a Subsidiary of Parent,
provided, however, that in each case (a) the Indebtedness secured by such Lien
was not incurred in contemplation of such merger, combination, amalgamation,
consolidation, acquisition or transaction in which Person becomes a Subsidiary
of Parent and (b) such Lien extends only to the Capital Stock and assets of such
Person (and Subsidiaries of such Person) and/or to property other than Principal
Property or the Capital Stock or Indebtedness of any Subsidiary of Parent;




--------------------------------------------------------------------------------






-15-






(3)    Liens securing Indebtedness in favor of Parent and/or one or more of its
Subsidiaries;


(4)    Liens in favor of or required by a governmental unit in any relevant
jurisdiction, including any departments or instrumentality thereof, to secure
payments under any contract or statute, or to secure debts incurred in financing
the acquisition or construction of or improvements or alterations to property
subject thereto;


(5)    Liens in favor of any customer arising in respect of and not exceeding
the amount of performance deposits and partial, progress, advance or other
payments by that customer for goods produced or services rendered to that
customer in the ordinary course of business and consignment arrangements
(whether as consignor or as consignee) or similar arrangements for the sale or
purchase of goods in the ordinary course of business;


(6)    Liens existing on the date of this Indenture;


(7)    Liens to secure any extension, renewal, refinancing, refunding or
replacement (or successive extensions, renewals, refinancings, refundings or
replacements), in whole or in part, of any Indebtedness secured by Liens
referred to in clauses (1) through (6) above or clauses (10) or (12) below or
Liens created in connection with any amendment, consent or waiver relating to
such Indebtedness, so long as (a) such Lien is limited to (i) all or part of
substantially the same property which secured the Lien extended, renewed,
refinanced, refunded or replaced and/or (ii) property other than Principal
Property or the Capital Stock or Indebtedness of any Principal Property
Subsidiary of Parent and (b) the amount of Indebtedness secured is not increased
(other than by the amount equal to any costs, expenses, premiums, fees or
prepayment penalties incurred in connection with any extension, renewal,
refinancing, refunding or replacement);


(8)    Liens in respect of cash in connection with the operation of cash
management programs and Liens associated with the discounting or sale of letters
of credit and customary rights of set off, banker’s Lien, revocation, refund or
chargeback or similar rights under deposit disbursement, concentration account
agreements or under the Uniform Commercial Code or arising by operation of law;


(9)    Liens resulting from the deposit of funds or evidences of Indebtedness in
trust for the purpose of defeasing Indebtedness of Parent or any of its
Restricted Subsidiaries, and legal or equitable encumbrances deemed to exist by
reason of negative pledges;


(10)    Liens securing Indebtedness in an aggregate principal amount not to
exceed, as of the date of such Indebtedness is incurred, the amount that would
cause the Consolidated Secured Leverage Ratio of Parent to be greater than 3.00
to 1.00 as of such date of incurrence;




--------------------------------------------------------------------------------






-16-






(11)    Liens on or sales of receivables;


(12)    other Liens, in addition to those permitted in clauses (1) through (11)
above, securing Indebtedness having an aggregate principal amount (including all
outstanding Indebtedness incurred pursuant to clause (7) above to extend, renew,
refund, refinance, replace, defease or discharge any Indebtedness incurred
pursuant to this clause (12)), measured as of the date of the incurrence of any
such Indebtedness (after giving pro forma effect to the application of the
proceeds therefrom), taken together with the amount of all Attributable Debt of
Parent and its Restricted Subsidiaries at that time outstanding relating to Sale
and Leaseback Transactions permitted under Section 4.15, not to exceed 15% of
the Consolidated Net Tangible Assets of Parent measured as of the date any such
Indebtedness is incurred (after giving pro forma effect to the application of
the proceeds therefrom and any transaction in connection with which such
Indebtedness is being incurred);


(13)    landlords’, carriers’, warehousemen’s, mechanics’, suppliers’,
materialmen’s or other like Liens, in any case incurred in the ordinary course
of business with respect to amounts (a) not yet delinquent or (b) being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted;


(14)    Liens for taxes, assessments or governmental charges or claims or other
like statutory Liens, that (a) are not yet delinquent or (b) are being contested
in good faith by appropriate proceedings promptly instituted and diligently
concluded; provided that any reserve or other appropriate provision as shall be
required in conformity with GAAP shall have been made therefor;


(15)    (a) Liens in the form of zoning restrictions, easements, licenses,
reservations, covenants, conditions or other restrictions on the use of real
property or other minor irregularities in title (including leasehold title) that
do not (i) secure Indebtedness or (ii) in the aggregate materially impair the
value or marketability of the real property affected thereby or the occupation,
use and enjoyment in the ordinary course of business of Parent and the
Restricted Subsidiaries at such real property and (b) with respect to leasehold
interests in real property, mortgages, obligations, liens and other encumbrances
incurred, created, assumed or permitted to exist and arising by, through or
under a landlord or owner of such leased property encumbering the landlord’s or
owner’s interest in such leased property;


(16)    Liens in the form of pledges or deposits securing bids, tenders,
contracts (other than contracts for the payment of Indebtedness) or leases,
warranties, statutory or regulatory obligations or self-insurance arrangements
arising in the ordinary course of business, banker’s acceptances, surety and
appeal bonds, performance bonds and other obligations of a similar nature to
which Parent or any Restricted Subsidiary is a party, in each case, made in the
ordinary course of business;




--------------------------------------------------------------------------------






-17-






(17)    Liens securing Hedging Obligations not entered into for speculative
purposes or securing letters of credit that support such Hedging Obligations;
and


(18)    Liens resulting from operation of law with respect to any judgments,
awards or orders to the extent that such judgments, awards or orders do not
cause or constitute a Default under this Indenture.


For purposes of clauses (10) and (12) above, (a) with respect to any revolving
credit facility secured by a Lien, the full amount of Indebtedness that may be
borrowed thereunder will deemed to be incurred at the time any revolving credit
commitment thereunder is first extended or increased and will not be deemed to
be incurred when such revolving credit facility is drawn upon and (b) if a Lien
by Parent or any of its Restricted Subsidiaries is granted to secure
Indebtedness that was previously unsecured, such Indebtedness will be deemed to
be incurred as of the date such Indebtedness is secured.


“Person” means an individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.


“Physical Notes” means certificated Notes in registered form.


“principal” of a Note means the principal of the Note plus the premium, if any,
payable on the Note which is due or overdue or is to become due at the relevant
time.


“Principal Property” means any manufacturing plant or manufacturing facility
owned (excluding any equipment or personalty located therein) by Parent or any
of its Subsidiaries that has a net book value in excess of 1.5% of the
Consolidated Net Tangible Assets of Parent. For purposes of this definition, net
book value will be measured at the time the relevant Lien is being created, at
the time the relevant secured Indebtedness is incurred or at the time the
relevant Sale and Leaseback Transaction is entered into, as applicable.


“Principal Property Subsidiary” means any Subsidiary that owns, operates or
leases one or more Principal Properties.


“Private Placement Legend” means the legend substantially in the form set forth
in Exhibit B.
“Qualified Institutional Buyer” shall have the meaning specified in Rule 144A
promulgated under the Securities Act.




--------------------------------------------------------------------------------






-18-






“Rating Agency” means (1) each of Moody’s and S&P and (2) if either Moody’s or
S&P ceases to rate the Notes or fails to make a rating of the Notes publicly
available for reasons outside of Parent’s control, a “nationally recognized
statistical rating organization” within the meaning of Rule 15c3-1(c)(2)(vi)(F)
under the Exchange Act, selected by Parent as a replacement agency for Moody’s
or S&P, or both, as the case may be.


“Rating Date” means the date that is 60 days prior to the earlier of (a) a
Change of Control or (b) public notice of the occurrence of a Change of Control
or the intention by Parent to effect a Change of Control.


“Ratings Event” means the occurrence of the events described in (1) or (2) of
this definition on, or within 60 days of the earlier of, (i) the occurrence of a
Change of Control or (ii) public notice of the occurrence of a Change of Control
or the intention by Parent to effect a Change of Control (which period shall be
extended so long as the rating of the Notes is under publicly announced
consideration for a possible downgrade by any of the Rating Agencies):


(1)    if the Notes are rated by one or both Rating Agencies on the Rating Date
as Investment Grade, the rating of the Notes shall be reduced so that the Notes
are rated below Investment Grade by both Rating Agencies; or


(2)    if the Notes are rated below Investment Grade by both Rating Agencies on
the Rating Date, the rating of the Notes shall remain rated below Investment
Grade by both Rating Agencies.


“Redemption Date” when used with respect to any Note to be redeemed pursuant to
paragraph 5 of the Notes means the date fixed for such redemption pursuant to
the terms of this Indenture and the Notes.


“Reference German Bund Dealer” means any dealer of German Bundesanleihe
securities appointed by the Issuer in good faith.


“Reference German Bund Dealer Quotations” means, with respect to each Reference
German Bund Dealer and any relevant date, the average as determined by the
Issuer of the bid and offered prices for the Comparable German Bund Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Issuer by such Reference German Bund Dealer at 3:30 p.m.
Frankfurt, Germany time on the third Business Day preceding the relevant date.


“Registrar” has the meaning set forth in Section 2.04.


“Regulation S” means Regulation S promulgated under the Securities Act.




--------------------------------------------------------------------------------






-19-






“Regulation S Global Notes” has the meaning set forth in Section 2.16.


“Regulation S Notes” has the meaning set forth in Section 2.02.


“Responsible Officer” means, when used with respect to the Trustee, any officer
in the Corporate Trust Department of the Trustee including any vice president,
assistant vice president or any other officer of the Trustee who customarily
performs functions similar to those performed by the Persons who at the time
shall be such officers, respectively, and to whom any corporate trust matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject, in each case having direct responsibility for the
administration of this Indenture.


“Restricted Global Note” means a Global Note that is a Restricted Note.


“Restricted Note” has the same meaning as “restricted security” set forth in
Rule 144(a)(3) promulgated under the Securities Act; provided that the Trustee
shall be entitled to request and conclusively rely upon an Opinion of Counsel
with respect to whether any Note is a Restricted Note.


“Restricted Period” has the meaning set forth in Section 2.16.


“Restricted Physical Note” means a Physical Note that is a Restricted Note.


“Restricted Subsidiary” means a Subsidiary.


“Rule 144” means Rule 144 promulgated under the Securities Act.


“Rule 144A” means Rule 144A promulgated under the Securities Act.


“Rule 144A Global Notes” has the meaning set forth in Section 2.16.


“Rule 144A Notes” has the meaning set forth in Section 2.02.


“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw Hill
Corporation, Inc., and its successors.


“Sale and Leaseback Transaction” has the meaning set forth in Section 4.15.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.


“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the Issue
Date.




--------------------------------------------------------------------------------






-20-






“Spanish Guarantor” has the meaning set forth in Section 10.06.


“Subsidiary” means, with respect to any Person:


(1)    any corporation, association or other business entity of which more than
50% of the total voting power of Voting Stock is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and


(2)    any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are such Person or one or more Subsidiaries of such
Person (or any combination thereof).


“Swiss Guarantor” has the meaning set forth in Section 10.06.


“Taxes” has the meaning set forth in Section 4.20.


“Taxing Jurisdiction” has the meaning set forth in Section 4.20.


“TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939 (15 U.S.
Code §§ 77aaa-77bbbb) as in effect on the date of this Indenture (except as
provided in Section 8.03).


“Transfer” means to sell, assign, transfer, lease (other than pursuant to an
operating lease entered into in the ordinary course of business), convey or
otherwise dispose of, including by Sale and Leaseback Transaction,
consolidation, merger, liquidation, dissolution or otherwise, in one transaction
or a series of transactions.


“Transfer Agent” has the meaning set forth in Section 2.04.


“Trustee” means the party named as such in this Indenture until a successor
replaces it pursuant to this Indenture and thereafter means the successor.


“Unrestricted Global Note” means a Global Note that is not a Restricted Note.


“Unrestricted Notes” means Notes that are not Restricted Notes.


“Unrestricted Physical Note” means a Physical Note that is not a Restricted
Note.


“U.S. Guarantor” has the meaning set forth in Section 10.06.




--------------------------------------------------------------------------------






-21-






“U.S. Person” means a “U.S. person” as defined in Rule 902(k) under the
Securities Act.


“Voting Stock” means any class or classes of Capital Stock pursuant to which the
holders thereof have power to vote in the election of directors, managers or
trustees of any Person (irrespective of whether or not, at the time, stock of
any other class or classes shall have, or might have, voting power by reason of
the happening of any contingency).


“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person all of
the outstanding Capital Stock or other ownership interests of which (other than
directors’ qualifying shares) shall at the time be owned by such Person or by
one or more Wholly Owned Subsidiaries of such Person or by such Person and one
or more Wholly Owned Subsidiaries of such Person.


SECTION 1.02.    Incorporation by Reference of Trust Indenture Act.


Whenever this Indenture refers to a provision of the TIA, the portion of such
provision required to be incorporated herein in order for this Indenture to be
qualified under the TIA is incorporated by reference in and made a part of this
Indenture. The following TIA terms used in this Indenture have the following
meanings:


“indenture securities” means the Notes.


“indenture securityholder” means a Holder or Noteholder.


“indenture to be qualified” means this Indenture.


“obligor on the indenture securities” means the Issuer, the Guarantors or any
other obligor on the Notes.


All other terms used in this Indenture that are defined by the TIA, defined in
the TIA by reference to another statute or defined by Commission rule have the
meanings therein assigned to them.


SECTION 1.03.    Rules of Construction.


Unless the context otherwise requires:


(1)a term has the meaning assigned to it herein, whether defined expressly or by
reference;


(2)“or” is not exclusive;




--------------------------------------------------------------------------------






-22-






(3)words in the singular include the plural, and in the plural include the
singular;


(4)words used herein implying any gender shall apply to both genders;


(5)“herein,” “hereof” and other words of similar import refer to this Indenture
as a whole and not to any particular Article, Section or other subsection;


(6)“will” shall be interpreted to express a command;


(7)unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP;


(8)“$” and “U.S. Dollars” each refer to United States dollars, or such other
money of the United States of America that at the time of payment is legal
tender for payment of public and private debts; and


(9)“€” and “Euros” each refer to the lawful currency of the member states of the
European Union that adopt the single currency in accordance with the Treaty
establishing the European Communities, as amended.


ARTICLE TWO


THE SECURITIES


SECTION 2.01.    Amount of Notes.


The Trustee shall initially authenticate €600,000,000 aggregate principal amount
of Notes for original issue on the Issue Date upon a written order of the Issuer
in the form of an Officers’ Certificate of the Issuer (other than as provided in
Section 2.08). The Trustee shall authenticate additional Notes (“Additional
Notes”) thereafter in unlimited amount (so long as permitted by the terms of
this Indenture) for original issue upon a written order of the Issuer in the
form of an Officers’ Certificate in aggregate principal amount as specified in
such order (other than as provided in Section 2.08). Each such written order
shall specify the principal amount of Notes to be authenticated and the date on
which the Notes are to be authenticated.


SECTION 2.02.    Form and Dating; Legends.


The Notes and the Trustee’s certificate of authentication with respect thereto
shall be substantially in the form set forth in Exhibit A-1 (in the case of the
Restricted Notes) and Exhibit A-2 (in the case of Unrestricted Notes), each of
which is incorporated in and forms a part of this Indenture. Each Note shall be
dated the date of its authentication.




--------------------------------------------------------------------------------






-23-




The Notes may have notations, legends or endorsements required by law, rule or
usage to which the Issuer is subject. Without limiting the generality of the
foregoing, Notes offered and sold to Qualified Institutional Buyers in reliance
on Rule 144A (“Rule 144A Notes”), Notes offered and sold in offshore
transactions in reliance on Regulation S (“Regulation S Notes”) and all other
Restricted Notes shall bear the Private Placement Legend. All Global Notes shall
bear the Global Note Legend.


Each Note issued hereunder that has more than a de minimis amount of original
issue discount for U.S. Federal Income Tax purposes shall bear a legend
substantially in the form set forth on Exhibit D.


The terms and provisions contained in the Notes shall constitute, and are
expressly made, a part of this Indenture and, to the extent applicable, the
Issuer, the Guarantors and the Trustee, by their execution and delivery of this
Indenture, expressly agree to such terms and provisions and agree to be bound
thereby.


The Notes may be presented for registration of transfer and exchange at the
offices of the Registrar.


SECTION 2.03.    Execution and Authentication.


The Notes shall be executed on behalf of the Issuer by two Officers of the
Issuer. The signature of any of these Officers on the Notes may be manual,
facsimile, .pdf attachment or other electronically transmitted signature.


If an Officer whose signature is on a Note was an Officer at the time of such
execution but no longer holds that office at the time the Trustee authenticates
the Note, the Note shall be valid nevertheless.


No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Note a certificate of
authentication substantially in the form provided for herein executed by the
Trustee by manual signature, and such certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered hereunder. Notwithstanding the foregoing, if any
Note shall have been authenticated and delivered hereunder but never issued and
sold by the Issuer, and the Issuer shall deliver such Note to the Trustee for
cancellation as provided in Section 2.12, for all purposes of this Indenture
such Note shall be deemed never to have been authenticated and delivered
hereunder and shall never be entitled to the benefits of this Indenture.




--------------------------------------------------------------------------------






-24-






The Trustee may appoint one or more authenticating agents reasonably acceptable
to the Issuer to authenticate the Notes. Unless otherwise provided in the
appointment, an authenticating agent may authenticate the Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with the Issuer and Affiliates of the Issuer.
Each Paying Agent is designated as an authenticating agent for purposes of this
Indenture.


Notes shall be issuable only in registered form without coupons in denominations
of €100,000 and any integral multiple of €1,000 in excess thereof.


SECTION 2.04.    Registrar, Paying Agent and Transfer Agent.


The Issuer shall maintain (a) an office or agency where Notes may be presented
for registration of transfer or for exchange (the “Registrar”), (b) an office or
agency in London, England where the Notes may be presented for payment (the
“Paying Agent”), (c) an office or agency where notices and demands to or upon
the Issuer, if any, in respect of the Notes and this Indenture may be served and
(d) an office or agency to act as transfer agent in respect of the Notes (the
“Transfer Agent”). The Registrar shall keep a register of the Notes and of their
transfer and exchange. The Registrar shall provide a copy of such register from
time to time upon request of the Issuer. The Issuer may have one or more
co-registrars and one or more additional Paying Agents. The term “Registrar”
includes any co-registrars. The term “Paying Agents” means the Paying Agent and
any additional Paying Agents. The term “Transfer Agent” includes any co-transfer
agents. The Issuer or any Affiliate thereof may act as Registrar, a Paying Agent
or a Transfer Agent.


The Issuer shall enter into an appropriate agency agreement, which shall
incorporate the provisions of the TIA, with any Agent that is not a party to
this Indenture. The agreement shall implement the provisions of this Indenture
that relate to such Agent. The Issuer shall notify the Trustee of the name and
address of any such Agent. If the Issuer fails to maintain a Registrar or any
required co-registrar or Paying Agent, or fails to give the foregoing notice,
the Trustee shall act as such and shall be entitled to appropriate compensation
in accordance with Section 7.07.


The Issuer will ensure that it maintains a Paying Agent in a member state of the
European Union that will not be obliged to withhold or deduct tax pursuant to
the European Union Directive 2003/48/EC (as amended from time to time), the
directive adopted on March 24, 2014 by the Council of the European Union
amending and broadening such directive, or any other directive implementing the
conclusions of the ECOFIN Council meeting of 26 and 27 November 2000 on the
taxation of savings income, or any law implementing, or complying with or
introduced in order to conform to, such directive.




--------------------------------------------------------------------------------






-25-




The Issuer initially appoints the Trustee as agent for service of notices and
demands in connection with the Notes and this Indenture. The Issuer initially
appoints Elavon Financial Services Limited, UK Branch in London as Paying Agent.
The Issuer initially appoints Elavon Financial Services Limited in Dublin as
Registrar and Transfer Agent.


SECTION 2.05.    Paying Agent To Hold Money.


The Paying Agent shall hold for the Noteholders or the Trustee all money held by
the Paying Agent for the payment of principal of or premium or interest on the
Notes (whether such money has been paid to it by the Issuer, one or more of the
Guarantors or any other obligor on the Notes), and the Issuer and the Paying
Agent shall notify the Trustee of any default by the Issuer (or any other
obligor on the Notes) in making any such payment. Money held by a Paying Agent
need not be segregated except as required by law and in no event shall a Paying
Agent be liable for any interest on any money received by it hereunder. The
Issuer at any time may require a Paying Agent to pay all money held by it to the
Trustee and account for any funds disbursed and the Trustee may at any time
during the continuance of any Event of Default specified in Section 6.01(1) or
(2), upon written request to a Paying Agent, require such Paying Agent to pay
forthwith all money so held by it to the Trustee and to account for any funds
disbursed. Upon making such payment, such Paying Agent shall have no further
liability for the money delivered to the Trustee.


SECTION 2.06.    Noteholder Lists.


The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of the Noteholders.
If the Trustee is not the Registrar, the Issuer shall furnish to the Trustee at
least five Business Days before each Interest Payment Date, and at such other
times as the Trustee may request in writing, a list in such form and as of such
date as the Trustee may reasonably require of the names and addresses of the
Noteholders.


SECTION 2.07    Transfer and Exchange.


Subject to Sections 2.16 and 2.17, when Notes are presented to the Registrar
with a request from the Holder of such Notes to register a transfer or to
exchange them for an equal principal amount of Notes of other authorized
denominations, the Registrar shall register the transfer as requested. Every
Note presented or surrendered for registration of transfer or exchange shall be
duly endorsed or be accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Registrar, duly executed by the Holder
thereof or his attorneys duly authorized in writing. To permit registrations of
transfers and exchanges, the Issuer shall issue and execute and, upon receipt of
a written order of the Issuer in the form of an Officers’ Certificate in
accordance with Section 2.01, the Trustee shall authenticate new Notes (and the
Guarantors shall execute the Guarantees thereon) evidencing such transfer or
exchange at the Registrar’s request. No service charge shall be made to the
Noteholder for any registration of transfer or exchange. The Issuer may require
from the Noteholder payment of a sum sufficient to cover any transfer taxes or
other governmental charge that may be imposed in relation to a transfer or
exchange, but this provision shall not apply to any exchange pursuant to Section
2.11, 3.06, 4.08, 4.12 or 8.05 (in which events the Issuer shall be responsible
for the payment of such taxes). The Issuer shall not be required to transfer or
exchange any Note selected




--------------------------------------------------------------------------------






-26-




for redemption. The Registrar shall not be required to exchange or register a
transfer of any Note for a period of 15 days immediately preceding the mailing
of notice of redemption of Notes to be redeemed or of any Note selected, called
or being called for redemption except the unredeemed portion of any Note being
redeemed in part.


Any Holder of a Global Note shall, by acceptance of such Global Note, agree that
transfers of the beneficial interests in such Global Note may be effected only
through a book entry system maintained by the Holder of such Global Note (or its
agent), and that ownership of a beneficial interest in the Global Note shall be
required to be reflected in a book entry. By its acceptance of any Note bearing
the Private Placement Legend, each Holder of such Note acknowledges the
restrictions on transfer of such Note set forth in this Indenture and in the
Private Placement Legend and agrees that it will transfer such Note only as
provided in this Indenture.


SECTION 2.08.    Replacement Notes.


If a mutilated Note is surrendered to the Registrar or the Trustee, or if the
Holder of a Note claims that the Note has been lost, destroyed or wrongfully
taken, the Issuer shall issue and, upon receipt of a written order of the Issuer
in the form of an Officers’ Certificate in accordance with Section 2.01, the
Trustee shall authenticate a replacement Note (and the Guarantors shall execute
the Guarantees thereon) if the Holder of such Note furnishes to the Issuer and
the Trustee evidence reasonably acceptable to them of the ownership and the
destruction, loss or theft of such Note and if the requirements of Section 8‑405
of the New York Uniform Commercial Code as in effect on the date of this
Indenture are met. If required by the Trustee or the Issuer, an indemnity bond
shall be posted, sufficient in the judgment of all to protect the Issuer, the
Guarantors, the Trustee, the Registrar, the Transfer Agent and any Paying Agent
from any loss that any of them may suffer if such Note is replaced. The Issuer
may charge such Holder for the Issuer’s reasonable out-of-pocket expenses in
replacing such Note and the Trustee may charge the Issuer for the Trustee’s
out-of-pocket expenses (including, without limitation, attorneys’ fees and
disbursements) in replacing such Note. Every replacement Note shall constitute a
contractual obligation of the Issuer.


SECTION 2.09.    Outstanding Notes.


The Notes outstanding at any time are all Notes that have been authenticated by
the Trustee except for (a) those canceled by or on behalf of the Trustee,
(b) those accepted by the Trustee for cancellation, (c) to the extent set forth
in Sections 9.01 and 9.02, on or after the date on which the conditions set
forth in Section 9.01 or 9.02 have been satisfied, those Notes theretofore
authenticated by the Trustee hereunder and (d) those described in this
Section 2.09 as not outstanding. Subject to Section 2.10, a Note does not cease
to be outstanding because the Issuer or one of its Affiliates holds the Note.




--------------------------------------------------------------------------------






-27-






If a Note is replaced pursuant to Section 2.08, it ceases to be outstanding
unless the Trustee receives proof satisfactory to the Trustee that the replaced
Note is held by a bona fide purchaser in whose hands such Note is a legal, valid
and binding obligation of the Issuer.


If a Paying Agent holds, in its capacity as such, on any Maturity Date, Euros
sufficient to pay all accrued interest and principal with respect to the Notes
payable on that date and is not prohibited from paying such money to the Holders
thereof pursuant to the terms of this Indenture, then on and after that date
such Notes shall cease to be outstanding and interest on them shall cease to
accrue.


SECTION 2.10.    Treasury Notes.


In determining whether the Holders of the required principal amount of Notes
have concurred in any declaration of acceleration or notice of default or
direction, waiver or consent or any amendment, modification or other change to
this Indenture, Notes owned by the Issuer or any other Affiliate of the Issuer
shall be disregarded as though they were not outstanding, except that for the
purposes of determining whether the Trustee shall be protected in relying on any
such direction, waiver or consent or any amendment, modification or other change
to this Indenture, only Notes as to which a Responsible Officer of the Trustee
has actually received an Officers’ Certificate stating that such Notes are so
owned shall be so disregarded. Notes so owned which have been pledged in good
faith shall not be disregarded if the pledgee established to the satisfaction of
the Trustee the pledgee’s right so to act with respect to the Notes and that the
pledgee is not the Issuer, a Guarantor, any other obligor on the Notes or any of
their respective Affiliates.


SECTION 2.11.    Temporary Notes.


Until definitive Notes are prepared and ready for delivery, the Issuer may
prepare and, upon receipt of a written order of the Issuer in the form of an
Officers’ Certificate in accordance with Section 2.01, the Trustee shall
authenticate temporary Notes. Temporary Notes shall be substantially in the form
of definitive Notes but may have variations that the Issuer considers
appropriate for temporary Notes. Without unreasonable delay, the Issuer shall
prepare and, upon receipt of a written order of the Issuer in the form of an
Officers’ Certificate in accordance with Section 2.01, the Trustee shall
authenticate definitive Notes in exchange for temporary Notes. Until such
exchange, temporary Notes shall be entitled to the same rights, benefits and
privileges as definitive Notes.




--------------------------------------------------------------------------------






-28-


SECTION 2.12.    Cancellation.


The Issuer at any time may deliver Notes to the Trustee for cancellation. The
Registrar, the Transfer Agent and the Paying Agent shall forward to the Trustee
any Notes surrendered to them for registration of transfer, exchange or payment.
The Trustee shall cancel all Notes surrendered for registration of transfer,
exchange, payment, replacement or cancellation and shall dispose of such
canceled Notes in its customary manner. The Issuer may not reissue or resell or
issue new Notes to replace Notes that the Issuer has redeemed or paid, or that
have been delivered to the Trustee for cancellation.
SECTION 2.13.    Defaulted Interest.


If the Issuer defaults on a payment of interest on the Notes, the Issuer shall
pay the defaulted interest then borne by the Notes plus (to the extent permitted
by law) any interest payable on the defaulted interest, in accordance with the
terms hereof, to the Persons who are Holders thereof on a subsequent special
record date, which date shall be at least five Business Days prior to the
payment date. The Issuer shall fix such special record date and payment date in
a manner satisfactory to the Trustee. At least 10 days before such special
record date, the Issuer shall mail to each affected Noteholder a notice that
states the special record date, the payment date and the amount of defaulted
interest, and interest payable on defaulted interest, if any, to be paid. The
Issuer may make payment of any defaulted interest in any other lawful manner not
inconsistent with the requirements (if applicable) of any securities exchange on
which the Notes may be listed and, upon such notice as may be required by such
exchange, if, after written notice given by the Issuer to the Trustee of the
proposed payment pursuant to this sentence, such manner of payment shall be
deemed practicable by the Trustee.
Notwithstanding the foregoing, any interest which is paid prior to the
expiration of the 30-day period set forth in Section 6.01(1) shall be paid to
Holders as of the record date for the Interest Payment Date for which interest
has not been paid.
SECTION 2.14.    CUSIP, ISIN and Common Code Numbers.


The Issuer in issuing the Notes may use “CUSIP,” “ISIN” and “Common Code”
numbers, and if so used, such CUSIP, ISIN and Common Code numbers shall be
included in notices of redemption or exchange as a convenience to Holders;
provided that any such notice may state that no representation is made as to the
correctness or accuracy of the CUSIP, ISIN or Common Code numbers printed in the
notice or on the Notes, and that reliance may be placed only on the other
identification numbers printed on the Notes. The Issuer shall promptly notify
the Trustee, in writing, of any such CUSIP, ISIN or Common Code number used by
the Issuer in connection with the issuance of the Notes and of any change in any
such CUSIP, ISIN or Common Code number.




--------------------------------------------------------------------------------






-29-


SECTION 2.15.    Deposit of Moneys.


Prior to 10:00 A.M., London time, one Business Day prior to each Interest
Payment Date and Maturity Date, the Issuer shall have deposited with the Paying
Agent in immediately available funds Euros sufficient to make cash payments, if
any, due on such Interest Payment Date or Maturity Date, as the case may be, in
a timely manner which permits such Paying Agent, subject to actual receipt of
such funds, to remit payment to the Holders on such Interest Payment Date or
Maturity Date, as the case may be. The principal and interest on Global Notes
shall be payable to the Common Depositary or its nominee, as the case may be, as
the sole registered owner and the sole Holder of the Global Notes represented
thereby. The principal and interest on Physical Notes shall be payable, either
in person, by wire transfer or by mail, at the office of the Paying Agent.
SECTION 2.16.    Book-Entry Provisions for Global Notes.


(a)Rule 144A Notes initially shall be represented by one or more Notes in
registered, global form without interest coupons (collectively, the “Rule 144A
Global Note”). Regulation S Notes initially shall be represented by one or more
Notes in registered, global form without interest coupons (collectively, the
“Regulation S Global Note”). The term “Global Notes” means the Rule 144A Global
Note and the Regulation S Global Note. The Global Notes shall bear the Global
Note Legend. The Global Notes initially shall (i) be registered in the name of
the nominee of such Common Depositary, in each case for credit to an account of
an Agent Member, (ii) be delivered to the Common Depositary and (iii) bear the
Private Placement Legend.


Members of, or direct or indirect participants in, Euroclear or Clearstream
(“Agent Members”) shall have no rights under this Indenture with respect to any
Global Note held on their behalf by the nominee of the Common Depositary or
under the Global Notes. The nominee of the Common Depositary may be treated by
the Issuer, the Trustee and any agent of the Issuer or the Trustee as the
absolute owner of the Global Notes for all purposes whatsoever. Notwithstanding
the foregoing, nothing herein shall prevent the Issuer, the Trustee or any agent
of the Issuer or the Trustee from giving effect to any written certification,
proxy or other authorization furnished by the Common Depositary or impair, as
between Euroclear or Clearstream, as the case may be, and their respective Agent
Members, the operation of customary practices governing the exercise of the
rights of a Holder of any Note.
(b)Transfers of Global Notes shall be limited to transfer in whole, but not in
part, to the Common Depositary, its successors or their respective nominees.
Interests of beneficial owners in the Global Notes may be transferred or
exchanged for Physical Notes only in accordance with the applicable rules and
procedures of Euroclear or Clearstream, as the case may be, and the provisions
of Section 2.17. In addition, a Global Note shall be exchangeable for Physical
Notes only if (x) Euroclear or Clearstream notifies the Issuer that it is
unwilling or unable to continue as clearing agency, (y) the Common Depositary
notifies the Issuer that it is unwilling or unable to continue as common
depositary for such Global Note and the Issuer fails to appoint a successor
common depositary within 120 days of such notice or, (z) in the case of any
Global Note there shall have occurred and be continuing an Event of Default with
respect to such Global Note. In all cases, Physical Notes delivered in exchange
for any Global Note or beneficial interests therein shall be registered in the
names, and issued in any approved denominations, requested by or on behalf of
the Common Depositary in accordance with its customary procedures.




--------------------------------------------------------------------------------






-30-






(c)In connection with the transfer of a Global Note as an entirety to beneficial
owners pursuant to subsection (b) of this Section 2.16, such Global Note shall
be deemed to be surrendered to the Trustee for cancellation, and the Issuer
shall execute and, upon receipt of a written order of the Issuer in the form of
an Officers’ Certificate in accordance with Section 2.01, the Trustee shall
authenticate and deliver, to each beneficial owner identified by the Common
Depositary in writing in exchange for its beneficial interest in such Global
Note, an equal aggregate principal amount of Physical Notes of authorized
denominations.


(d)Any Restricted Physical Note delivered in exchange for an interest in a
Global Note pursuant to Section 2.17 shall, except as otherwise provided in
Section 2.17, bear the Private Placement Legend.
(e)Notwithstanding the foregoing, through and including the 40th day after the
later of the commencement of the offering of the Notes represented by a
Regulation S Global Note and the issue date of such Notes (such period through
and including such 40th day, the “Restricted Period”), a beneficial interest in
such Regulation S Global Note shall bear a legend in the form set forth on
Exhibit E through such date, which may be held only through Euroclear or
Clearstream unless delivery is made in accordance with the applicable provisions
of Section 2.17.


(f)The Holder of any Global Note may grant proxies and otherwise authorize any
Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action which a Holder is entitled to take under this
Indenture or the Notes.


SECTION 2.17.    Transfer and Exchange of Notes.


(a)    Transfer and Exchange of Global Notes. A Global Note may not be
transferred as a whole except as set forth in Section 2.16(b). Global Notes will
not be exchanged by the Issuer for Physical Notes except under the circumstances
described in Section 2.16(b). Global Notes also may be exchanged or replaced, in
whole or in part, as provided in Sections 2.08 and 2.11. Beneficial interests in
a Global Note may be transferred and exchanged as provided in Section 2.17(b) or
2.17(f).




--------------------------------------------------------------------------------






-31-




(b)    Transfer and Exchange of Beneficial Interests in Global Notes. The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Common Depositary, in accordance with the provisions of
this Indenture and the applicable rules and procedures of Euroclear and
Clearstream. Beneficial interests in Restricted Global Notes shall be subject to
restrictions on transfer comparable to those set forth herein to the extent
required by the Securities Act. Beneficial interests in Global Notes shall be
transferred or exchanged only for beneficial interests in Global Notes.
Transfers and exchanges of beneficial interests in the Global Notes also shall
require compliance with either subparagraph (i) or (ii) below, as applicable, as
well as one or more of the other following subparagraphs, as applicable:


(i)Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend; provided, however, that prior to the expiration of the
Restricted Period, transfers of beneficial interests in a Regulation S Global
Note may not be made to a U.S. Person or for the account or benefit of a U.S.
Person (other than an Initial Purchaser). A beneficial interest in an
Unrestricted Global Note may be transferred to Persons who take delivery thereof
in the form of a beneficial interest in an Unrestricted Global Note. No written
orders or instructions shall be required to be delivered to the Registrar to
effect the transfers described in this Section 2.17(b)(i).


(ii)All Other Transfers and Exchanges of Beneficial Interests in Global Notes.
In connection with all transfers and exchanges of beneficial interests in any
Global Note that is not subject to Section 2.17(b)(i), the transferor of such
beneficial interest must deliver to the Registrar (1) a written order from an
Agent Member given to the Common Depositary in accordance with the applicable
rules and procedures of Euroclear and Clearstream directing the Common
Depositary to credit or cause to be credited a beneficial interest in another
Global Note in an amount equal to the beneficial interest to be transferred or
exchanged and (2) instructions given in accordance with the applicable rules and
procedures of Euroclear and Clearstream containing information regarding the
Agent Member account to be credited with such increase. Upon satisfaction of all
of the requirements for transfer or exchange of beneficial interests in Global
Notes contained in this Indenture and the Notes or otherwise applicable under
the Securities Act, the Registrar shall adjust the principal amount of the
relevant Global Note(s) pursuant to Section 2.17(f).


(iii)Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in a Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of Section
2.17(b)(ii) above and the Registrar receives the following:




--------------------------------------------------------------------------------






-32-






(A)if the transferee will take delivery in the form of a beneficial interest in
a Rule 144A Global Note, then the transferor must deliver a certificate in the
form of Exhibit F, including the certifications in item (1) thereof; and


(B)if the transferee will take delivery in the form of a beneficial interest in
a Regulation S Global Note, then the transferor must deliver a certificate in
the form of Exhibit F, including the certifications in item (2) thereof.


(iv)Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note. A beneficial interest
in a Restricted Global Note may be exchanged by any holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.17(b)(ii) above and the Registrar receives the
following:


(A)if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such holder in the form of
Exhibit G, including the certifications in item (1)(a) thereof; or


(B)if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit F, including the
certifications in item (4) thereof,


and, in each such case, if the Registrar so requests or if the applicable rules
and procedures of the Euroclear and Clearstream, as applicable, so require, an
Opinion of Counsel in form reasonably acceptable to the Registrar to the effect
that such exchange or transfer is in compliance with the Securities Act and that
the restrictions on transfer contained herein and in the Private Placement
Legend are no longer required in order to maintain compliance with the
Securities Act. If any such transfer or exchange is effected pursuant to this
subparagraph (iv) at a time when an Unrestricted Global Note has not yet been
issued, the Issuer shall issue and, upon receipt of a written order of the
Issuer in the form of an Officers’ Certificate in accordance with Section 2.01,
the Trustee shall authenticate one or more Unrestricted Global Notes in an
aggregate principal amount equal to the aggregate principal amount of beneficial
interests transferred or exchanged pursuant to this subparagraph (iv).




--------------------------------------------------------------------------------






-33-




(v)Transfer and Exchange of Beneficial Interests in an Unrestricted Global Note
for Beneficial Interests in a Restricted Global Note. Beneficial interests in an
Unrestricted Global Note cannot be exchanged for, or transferred to Persons who
take delivery thereof in the form of, a beneficial interest in a Restricted
Global Note.


(c)    Transfer and Exchange of Beneficial Interests in Global Notes for
Physical Notes. A beneficial interest in a Global Note may not be exchanged for
a Physical Note except under the circumstances described in Section 2.16(b). A
beneficial interest in a Global Note may not be transferred to a Person who
takes delivery thereof in the form of a Physical Note except under the
circumstances described in Section 2.16(b).


(d)    Transfer and Exchange of Physical Notes for Beneficial Interests in
Global Notes. Physical Notes shall be transferred or exchanged only for
beneficial interests in Global Notes as described below:
(i)    Restricted Physical Notes to Beneficial Interests in Restricted Global
Notes. If any Holder of a Restricted Physical Note proposes to exchange such
Restricted Physical Note for a beneficial interest in a Restricted Global Note
or to transfer such Restricted Physical Note to a Person who takes delivery
thereof in the form of a beneficial interest in a Restricted Global Note, then,
upon receipt by the Registrar of the following documentation:


(A)if the Holder of such Restricted Physical Note proposes to exchange such
Restricted Physical Note for a beneficial interest in a Restricted Global Note,
a certificate from such Holder in the form of Exhibit G, including the
certifications in item (2)(a) thereof;


(B)if such Restricted Physical Note is being transferred to a Qualified
Institutional Buyer in accordance with Rule 144A under the Securities Act, a
certificate to the effect set forth in Exhibit F, including the certifications
in item (1) thereof;


(C)if such Restricted Physical Note is being transferred to a Non-U.S. Person in
an offshore transaction in accordance with Rule 903 or Rule 904 under the
Securities Act, a certificate to the effect set forth in Exhibit F, including
the certifications in item (2) thereof;


(D)if such Restricted Physical Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144 under the Securities Act, a certificate to the effect set forth in
Exhibit F, including the certifications in item (3)(a) thereof;




--------------------------------------------------------------------------------






-34-




(E)if such Restricted Physical Note is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than those listed in subparagraphs (B)
through (D) above, a certificate to the effect set forth in Exhibit F, including
the certifications, certificates and Opinion of Counsel required by item (3)(d)
thereof, if applicable; or


(F)if such Restricted Physical Note is being transferred to the Issuer or a
Subsidiary thereof, a certificate to the effect set forth in Exhibit F,
including the certifications in item (3)(b) thereof,


the Trustee shall cancel the Restricted Physical Note, and increase or cause to
be increased the aggregate principal amount of the appropriate Restricted Global
Note.
(ii)    Restricted Physical Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of a Restricted Physical Note may exchange such Restricted
Physical Note for a beneficial interest in an Unrestricted Global Note or
transfer such Restricted Physical Note to a Person who takes delivery thereof in
the form of a beneficial interest in an Unrestricted Global Note only if the
Registrar receives the following:


(A)    if the Holder of such Restricted Physical Note proposes to exchange such
Restricted Physical Note for a beneficial interest in an Unrestricted Global
Note, a certificate from such Holder in the form of Exhibit G, including the
certifications in item (1)(b) thereof; or


(B)    if the Holder of such Restricted Physical Notes proposes to transfer such
Restricted Physical Note to a Person who shall take delivery thereof in the form
of a beneficial interest in an Unrestricted Global Note, a certificate from such
Holder in the form of Exhibit F, including the certifications in item (4)
thereof,


and, in each such case, if the Registrar so requests or if the applicable rules
and procedures of Euroclear or Clearstream, as applicable, so require, an
Opinion of Counsel in form reasonably acceptable to the Registrar to the effect
that such exchange or transfer is in compliance with the Securities Act and that
the restrictions on transfer contained herein and in the Private Placement
Legend are no longer required in order to maintain compliance with the
Securities Act. Upon satisfaction of the conditions of this subparagraph (ii),
the Trustee shall cancel the Restricted Physical Notes and increase or cause to
be increased the aggregate principal amount of the Unrestricted Global Note. If
any such transfer or exchange is effected pursuant to this subparagraph (ii) at
a time when an Unrestricted Global Note has not yet been issued, the Issuer
shall issue and, upon receipt of a written order of the Issuer in the form of an
Officers’ Certificate in accordance with Section 2.01, the Trustee shall
authenticate one or more Unrestricted Global Notes in an aggregate principal
amount equal to the aggregate principal amount of Restricted Physical Notes
transferred or exchanged pursuant to this subparagraph (ii).




--------------------------------------------------------------------------------






-35-




(iii)    Unrestricted Physical Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of an Unrestricted Physical Note may exchange such
Unrestricted Physical Note for a beneficial interest in an Unrestricted Global
Note or transfer such Unrestricted Physical Note to a Person who takes delivery
thereof in the form of a beneficial interest in an Unrestricted Global Note at
any time. Upon receipt of a request for such an exchange or transfer, the
Trustee shall cancel the applicable Unrestricted Physical Note and increase or
cause to be increased the aggregate principal amount of one of the Unrestricted
Global Notes. If any such transfer or exchange is effected pursuant to this
subparagraph (iii) at a time when an Unrestricted Global Note has not yet been
issued, the Issuer shall issue and, upon receipt of a written order of the
Issuer in the form of an Officers’ Certificate in accordance with Section 2.01,
the Trustee shall authenticate one or more Unrestricted Global Notes in an
aggregate principal amount equal to the aggregate principal amount of
Unrestricted Physical Notes transferred or exchanged pursuant to this
subparagraph (iii).


(iv)    Unrestricted Physical Notes to Beneficial Interests in Restricted Global
Notes. An Unrestricted Physical Note cannot be exchanged for, or transferred to
a Person who takes delivery thereof in the form of, a beneficial interest in a
Restricted Global Note.


(e)    Transfer and Exchange of Physical Notes for Physical Notes. Upon request
by a Holder of Physical Notes and such Holder’s compliance with the provisions
of this Section 2.17(e), the Registrar shall register the transfer or exchange
of Physical Notes. Prior to such registration of transfer or exchange, the
requesting Holder shall present or surrender to the Registrar the Physical Notes
duly endorsed or accompanied by a written instruction of transfer in form
satisfactory to the Registrar duly executed by such Holder or by its attorney,
duly authorized in writing. In addition, the requesting Holder shall provide any
additional certifications, documents and information, as applicable, required
pursuant to the following provisions of this Section 2.17(e).


(i)    Restricted Physical Notes to Restricted Physical Notes. A Restricted
Physical Note may be transferred to and registered in the name of a Person who
takes delivery thereof in the form of a Restricted Physical Note if the
Registrar receives the following:


(A)    if the transfer will be made pursuant to Rule 144A under the Securities
Act, then the transferor must deliver a certificate in the form of Exhibit F,
including the certifications in item (1) thereof;




--------------------------------------------------------------------------------






-36-




(B)    if the transfer will be made pursuant to Rule 903 or Rule 904 under the
Securities Act, then the transferor must deliver a certificate in the form of
Exhibit F, including the certifications in item (2) thereof;


(C)    if the transfer will be made pursuant to an exemption from the
registration requirements of the Securities Act in accordance with Rule 144
under the Securities Act, a certificate to the effect set forth in Exhibit F,
including the certifications in item (3)(a) thereof;


(D)    if the transfer will be made to an Institutional Accredited Investor in
reliance on an exemption from the registration requirements of the Securities
Act other than those listed in subparagraphs (A) through (C) above, a
certificate to the effect set forth in Exhibit F, including the certifications,
certificates and Opinion of Counsel required by item (3)(d) thereof, if
applicable; and


(E)    if such transfer will be made to the Issuer or a Subsidiary thereof, a
certificate to the effect set forth in Exhibit F, including the certifications
in item (3)(b) thereof.


(ii)    Restricted Physical Notes to Unrestricted Physical Notes. Any Restricted
Physical Note may be exchanged by the Holder thereof for an Unrestricted
Physical Note or transferred to a Person who takes delivery thereof in the form
of an Unrestricted Physical Note if the Registrar receives the following:


(1)    if the Holder of such Restricted Physical Note proposes to exchange such
Restricted Physical Note for an Unrestricted Physical Note, a certificate from
such Holder in the form of Exhibit G, including the certifications in item
(1)(c) thereof; or


(2)    if the Holder of such Restricted Physical Note proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of an Unrestricted
Physical Note, a certificate from such Holder in the form of Exhibit F,
including the certifications in item (4) thereof,


and, in each such case, if the Registrar so requests, an Opinion of Counsel in
form reasonably acceptable to the Issuer to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.


(iii)    Unrestricted Physical Notes to Unrestricted Physical Notes. A Holder of
an Unrestricted Physical Note may transfer such Unrestricted Physical Notes to a
Person who takes delivery thereof in the form of an Unrestricted Physical Note
at any time. Upon receipt of a request to register such a transfer, the
Registrar shall register the Unrestricted Physical Notes pursuant to the
instructions from the Holder thereof.




--------------------------------------------------------------------------------






-37-






(iv)    Unrestricted Physical Notes to Restricted Physical Notes. An
Unrestricted Physical Note cannot be exchanged for, or transferred to a Person
who takes delivery thereof in the form of, a Restricted Physical Note.


(f)    Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Physical Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.12. At any
time prior to such cancellation, if any beneficial interest in a Global Note is
exchanged for or transferred to a Person who will take delivery thereof in the
form of a beneficial interest in another Global Note or for Physical Notes, the
principal amount of Notes represented by such Global Note shall be reduced
accordingly and an endorsement shall be made on such Global Note by the Trustee
or by the Common Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note shall be increased accordingly
and an endorsement shall be made on such Global Note by the Trustee or by the
Common Depositary at the direction of the Trustee to reflect such increase.


(g)Private Placement Legend. Upon the registration of transfer, exchange or
replacement of Notes not bearing the Private Placement Legend, the Registrar
shall deliver Notes that do not bear the Private Placement Legend. Upon the
registration of transfer, exchange or replacement of Notes bearing the Private
Placement Legend, the Registrar shall deliver only Notes that bear the Private
Placement Legend unless (i) there is delivered to the Registrar an Opinion of
Counsel reasonably satisfactory to the Issuer and the Trustee to the effect that
neither such legend nor the related restrictions on transfer are required in
order to maintain compliance with the provisions of the Securities Act or (ii)
such Note has been sold pursuant to an effective registration statement under
the Securities Act and the Registrar has received an Officers’ Certificate from
the Issuer to such effect.


(h)General. All Global Notes and Physical Notes issued upon any registration of
transfer or exchange of Global Notes or Physical Notes shall be the valid
obligations of the Issuer, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Physical Notes surrendered
upon such registration of transfer or exchange.


The Registrar shall retain for a period of two years following receipt copies of
all letters, notices and other written communications received pursuant to
Section 2.16 or this Section 2.17. The Issuer shall have the right to inspect
and make copies of all such letters, notices or other written communications at
any reasonable time upon the giving of reasonable notice to the Registrar.




--------------------------------------------------------------------------------






-38-




SECTION 2.18.    Computation of Interest.
Interest on the Notes shall be computed on the basis of a 360-day year of twelve
30-day months and actual days elapsed.




ARTICLE THREE


REDEMPTION


SECTION 3.01.    Election To Redeem; Notices to Trustee.


If the Issuer elects to redeem Notes pursuant to paragraph 5 or 6 of the Notes,
at least 45 days prior to the Redemption Date (unless a shorter notice shall be
agreed to in writing by the Trustee) but not more than 65 days before the
Redemption Date, the Issuer shall notify the Trustee in writing of the
Redemption Date, the principal amount of Notes to be redeemed and the redemption
price(s), and deliver to the Trustee an Officers’ Certificate stating that such
redemption will comply with the conditions contained in paragraph 5 or 6 of the
Notes. Except as provided in Section 3.04, notice given to the Trustee pursuant
to this Section 3.01 may not be revoked after the time that notice is given to
Noteholders pursuant to Section 3.03.
SECTION 3.02.    Selection by Trustee of Notes To Be Redeemed.


If less than all of the Notes are to be redeemed at any time, selection of such
Notes for redemption will be made by the Trustee in compliance with the
requirements of the principal national securities exchange, if any, on which the
Notes to be redeemed are listed or, if such Notes are not so listed, on a pro
rata basis (or if the Notes are held through DTC and if the procedures of DTC at
such time do not permit pro rata redemptions, then by lot or by such other
method consistent with the procedures of DTC that the Trustee in its sole
discretion deems fair and reasonable); provided that no Notes with a principal
amount of €100,000 or less shall be redeemed in part. For all purposes of this
Indenture unless the context otherwise requires, provisions of this Indenture
that apply to Notes called for redemption also apply to portions of Notes called
for redemption.
SECTION 3.03.    Notice of Redemption.


At least 30 days, and no more than 60 days, before a Redemption Date, the Issuer
shall mail, or cause to be mailed, a notice of redemption by first-class mail to
each Holder of Notes to be redeemed at his or her last address as the same
appears on the registry books maintained by the Registrar pursuant to Section
2.06.




--------------------------------------------------------------------------------






-39-




The notice shall identify the Notes to be redeemed (including the CUSIP, ISIN
and/or Common Code numbers thereof) and shall state:
(1)the Redemption Date;


(2)the redemption price and the amount of premium and accrued interest to be
paid;


(3)if any Note is being redeemed in part, the portion of the principal amount of
such Note to be redeemed and that, after the Redemption Date and upon surrender
of such Note, a new Note or Notes in principal amount equal to the unredeemed
portion will be issued;


(4)the name and address of the Paying Agent;


(5)that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;


(6)that unless the Issuer defaults in making the redemption payment, interest on
Notes called for redemption ceases to accrue on and after the Redemption Date;


(7)that paragraph 5 or paragraph 6 of the Notes, as applicable, is the provision
of the Notes pursuant to which the redemption is occurring; and


(8)the aggregate principal amount of Notes that are being redeemed.


At the Issuer’s written request made at least 5 Business Days prior to the date
on which notice is to be given (or such shorter period acceptable to the
Trustee), the Trustee shall give the notice of redemption in the Issuer’s name
and at the Issuer’s sole expense.
For Notes which are represented by global certificates held on behalf of
Euroclear or Clearstream, notices may be given by delivery of the relevant
notices to Euroclear or Clearstream for communication to entitled account
holders in substitution for the aforesaid mailing. So long as any Notes are
listed on the Official List of the Luxembourg Stock Exchange and admitted for
trading on the Euro MTF Market, any such notice to the Holders of the relevant
Notes shall also be published in a newspaper having a general circulation in
Luxembourg or, to the extent and in the manner permitted by such rules, posted
on the official website of the Luxembourg Stock Exchange and, in connection with
any redemption, the Issuer will notify the Luxembourg Stock Exchange of any
change in the principal amount of Notes outstanding.




--------------------------------------------------------------------------------






-40-




SECTION 3.04.    Effect of Notice of Redemption.


Once the notice of redemption described in Section 3.03 is mailed and subject to
the proviso to this sentence, Notes called for redemption become due and payable
on the Redemption Date and at the redemption price, including any premium, plus
interest accrued to the Redemption Date; provided, however, that any redemption
and notice thereof pursuant to this Indenture may, in the Issuer’s discretion,
be subject to the satisfaction of one or more conditions precedent described in
such notice and in which case if and/or to the extent such condition(s)
precedent is/are not satisfied the Issuer shall have no obligation to redeem
Notes on such Redemption Date. Upon surrender to the Paying Agent, such Notes
shall be paid at the redemption price, including any premium, plus interest
accrued to the Redemption Date; provided that if the Redemption Date is after a
regular record date and on or prior to the Interest Payment Date, the accrued
interest shall be payable to the Holder of the redeemed Notes registered on the
relevant record date; and provided, further, that if a Redemption Date is a
Legal Holiday, payment shall be made on the next succeeding Business Day and no
interest shall accrue for the period from such Redemption Date to such
succeeding Business Day.
SECTION 3.05.    Deposit of Redemption Price.


Prior to 10:00 A.M., London time, one Business Day prior to each Redemption
Date, the Issuer shall deposit with the Paying Agent Euros sufficient to pay the
redemption price of, including premium, if any, and accrued interest on any and
all Notes to be redeemed on that date (other than Notes or portions thereof
called for redemption on that date which have been delivered by the Issuer to
the Trustee for cancellation).
On and after any Redemption Date, if money sufficient to pay the redemption
price of, including premium, if any, and accrued interest on all Notes called
for redemption shall have been made available in accordance with the immediately
preceding paragraph, the Notes called for redemption will cease to accrue
interest and the only right of the Holders of such Notes will be to receive
payment of the redemption price of and, subject to the second proviso in Section
3.04, accrued and unpaid interest on such Notes to the Redemption Date. If any
Note surrendered for redemption shall not be so paid, interest will be paid,
from the Redemption Date until such redemption payment is made, on the unpaid
principal of the Note and any interest not paid on such unpaid principal, in
each case at the rate and in the manner provided in the Notes.
SECTION 3.06.    Notes Redeemed in Part.


Upon surrender of a Note that is redeemed in part, the Issuer shall execute and,
upon receipt of a written order of the Issuer in the form of an Officers’
Certificate in accordance with Section 2.01, the Trustee shall authenticate for
the Holder thereof a new Note equal in principal amount to the unredeemed
portion of the Note surrendered.




--------------------------------------------------------------------------------






-41-




SECTION .07.        Mandatory Redemption.


Except as provided in Section 4.08 or as contemplated by Article Six, the Issuer
is not required to make any mandatory redemption of the Notes or any sinking
fund payments with respect to the Notes.








ARTICLE FOUR


COVENANTS


SECTION 4.01.    Payment of Notes.


The Issuer shall pay the principal of and interest on the Notes on the dates and
in the manner provided in the Notes and this Indenture. An installment of
principal or interest shall be considered paid on the date it is due if the
Trustee or the Paying Agents hold on that date Euros designated for and
sufficient to pay such installment.
The Issuer shall pay interest on overdue principal (including post-petition
interest in a proceeding under any Bankruptcy Law), and overdue interest, to the
extent lawful, at the rate specified in the Notes.
SECTION 4.02.    Maintenance of Office or Agency.


(a)The Issuer shall maintain in the Borough of Manhattan, The City of New York,
and in Dublin, Ireland, an office or agency (which may be an office of the
Trustee or Registrar or an affiliate of the Trustee or Registrar) where Notes
may be surrendered for registration of transfer or for exchange and where
notices and demands to or upon the Issuer in respect of the Notes and this
Indenture may be served. The Issuer shall give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency. If at any time the Issuer shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee.


(b)The Issuer may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any manner relieve the Issuer of
its obligation to maintain an office or agency in the Borough of Manhattan, The
City of New York, and in Dublin, Ireland. The Issuer shall give prompt written
notice to the Trustee of any such designation or rescission and of any change in
the location of any such other office or agency.




--------------------------------------------------------------------------------






-42-








(c)The Issuer hereby designates the Corporate Trust Office of the Trustee, or
its Agent, in the Borough of Manhattan, The City of New York, and in Dublin,
Ireland, in each case as such office or agency of the Issuer in accordance with
Section 2.04.


SECTION 4.03    Legal Existence.


Except as permitted by Article Five, Parent shall do or cause to be done all
things necessary to preserve and keep in full force and effect (i) its legal
existence, and the corporate, partnership or other existence of each Restricted
Subsidiary, in accordance with the respective organizational documents (as the
same may be amended from time to time) of Parent, Crown and the Issuer and each
such Restricted Subsidiary and (ii) subject to applicable laws, the material
rights (charter and statutory) and franchises of Parent, Crown and the Issuer
and such Restricted Subsidiaries; provided that Parent, Crown and the Issuer
shall not be required to preserve any such right, franchise, or the corporate,
partnership or other existence of any of their Restricted Subsidiaries (other
than Crown or the Issuer) if the Board of Directors of Parent, Crown or the
Issuer, as applicable, shall determine that the preservation thereof is no
longer desirable in the conduct of the business of Parent, Crown or the Issuer,
as applicable and its Restricted Subsidiaries, taken as a whole, and that the
loss thereof is not adverse in any material respect to the Holders.
SECTION 4.04    Compliance with Law.


Parent shall, and shall cause each of its Restricted Subsidiaries to, comply
with all statutes, laws, ordinances or government rules and regulations to which
they are subject, non-compliance with which would materially adversely affect
the business, financial condition or results of operations of Parent and its
Restricted Subsidiaries, taken as a whole.
SECTION 4.05    Waiver of Stay, Extension or Usury Laws.


The Issuer and each of the Guarantors covenants (to the extent that it may
lawfully do so) that it shall not at any time insist upon, or plead (as a
defense or otherwise) or in any manner whatsoever claim or take the benefit or
advantage of, any stay or extension law or any usury law or other law which
would prohibit or forgive the Issuer and any of the Guarantors from paying all
or any portion of the principal of, premium, if any, and/or interest on the
Notes as contemplated herein, wherever enacted, now or at any time hereafter in
force, or which may affect the covenants or the performance of this Indenture;
and (to the extent that they may lawfully do so) the Issuer and each of the
Guarantors hereby expressly waives all benefit or advantage of any such law, and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the Trustee, but will suffer and permit the execution of every
such power as though no such law had been enacted.




--------------------------------------------------------------------------------






-43-




SECTION 4.06    Compliance Certificate.


(a)    The Issuer shall deliver to the Trustee, within 120 days after the end of
each Fiscal Year, an Officers’ Certificate (as enumerated by Section 314(a)(4)
of the TIA) stating that each Officer has conducted or supervised a review of
the activities of Parent and its Restricted Subsidiaries and Parent’s and its
Restricted Subsidiaries’ performance under this Indenture during such Fiscal
Year, and further stating, as to each such Officer signing such certificate,
that, to the best of such Officers’ knowledge, based upon such review, Parent
and Issuer have fulfilled all obligations under this Indenture or, if there has
been a Default under this Indenture that is continuing, a description of the
event and what action Parent and its Restricted Subsidiaries are taking or
propose to take with respect thereto.


(b)    The Issuer shall deliver to the Trustee, within five Business Days after
an Officer becomes aware of a Default or Event of Default, a certificate of an
Officer detailing any continuing Default or Event of Default. The Trustee may
withhold from the Holders notice of any continuing Default or Event of Default
(except a Default or Event of Default relating to the payment of principal or
interest) if it determines that withholding notice is in the Holders’ interest
of which such Officer is aware, its status and what action Parent and its
Restricted Subsidiaries are taking or propose to take with respect to such
Default or Event of Default (except a Default or Event of Default relating to
the payment of principal or interest) if it determines that withholding notice
is in the Holders’ interest.


(c)    The Issuer shall provide written notice to the Trustee of any change in
Parent’s or Issuer’s Fiscal Year.


(d)The Issuer shall promptly notify the Trustee, in writing, the first time the
Notes are rated Investment Grade Rating; provided, however, that the failure to
deliver such notice shall in no event be deemed a Default or an Event of
Default.


SECTION 4.07.    Taxes.


Parent shall, and shall cause each of its Restricted Subsidiaries to, pay prior
to delinquency (i) all material taxes, assessments, and governmental levies and
(ii) all lawful material claims for labor, materials and supplies which, in each
case, if unpaid, might by law become a Lien upon the property of Parent or any
of its Subsidiaries; provided, however, that, neither Parent nor any of its
Subsidiaries shall be required to pay or discharge or cause to be paid or
discharged any such tax, assessment, charge or claim whose amount, applicability
or validity is being contested in good faith by appropriate proceedings and for
which disputed amounts adequate reserves have been made in accordance with GAAP.




--------------------------------------------------------------------------------






-44-




SECTIO 4.08.        Repurchase at the Option of Holders upon Change of Control
Repurchase Event.


(a)    Upon the occurrence of a Change of Control Repurchase Event, each Holder
of Notes shall have the right to require the Issuer to repurchase all or any
part (equal to €100,000 or an integral multiple of €1,000 in excess thereof) of
such Holder’s Notes pursuant to the offer described below (the “Change of
Control Offer”) at an offer price in cash equal to 101% of the aggregate
principal amount thereof plus accrued and unpaid interest, if any, thereon to
the date of purchase (the “Change of Control Payment”).


(b)    Within 30 days following any Change of Control Repurchase Event or, at
the Issuer’s option, prior to the consummation of such Change of Control
Repurchase Event but after the public announcement thereof, the Issuer shall
send, or at the Issuer’s written request and expense the Trustee shall send, by
first-class mail, postage prepaid, a notice to each Holder of Notes at its last
registered address, which notice shall govern the terms of the Change of Control
Offer. The notice shall describe the transaction or transactions that constitute
the Change of Control Repurchase Event and offer to repurchase Notes on the
purchase date specified in such notice (which must be no earlier than 30 days
nor later than 60 days from the date such notice is mailed, other than as
required by law) (the “Change of Control Payment Date”) pursuant to the
procedures required by this Indenture and described in such notice. Such
obligation will not continue after a discharge of the Issuer or defeasance from
its obligations with respect to the Notes. The notice to the Holders shall
contain all instructions and materials necessary to enable such Holders to
tender Notes pursuant to the Change of Control Offer. Such notice shall state:


(1)    that the Change of Control Offer is being made pursuant to this Section
4.08 and that all Notes validly tendered and not validly withdrawn will be
accepted for payment;
(2)    the Change of Control Payment and the Change of Control Payment Date
(which shall be no earlier than 30 days nor later than 60 days from the date
such notice is mailed, other than as required by law);
(3)    that any Note not tendered will continue to accrue interest;
(4)    that, unless the Issuer defaults in making payment therefor, any Note
accepted for payment pursuant to the Change of Control Offer shall cease to
accrue interest after the Change of Control Payment Date;
(5)    that Holders electing to have a Note purchased pursuant to the Change of
Control Offer will be required to surrender the Note, with the form entitled
“Option of Holder to Elect Purchase” on the reverse of the Note completed, to
the Paying Agent and Registrar for the Note at the address specified in the
notice prior to the close of business on the Business Day prior to the Change of
Control Payment Date;




--------------------------------------------------------------------------------






-45-




(6)    that Holders will be entitled to withdraw their election if the Paying
Agent receives, not later than the third Business Day prior to the Change of
Control Payment Date, a telegram, telex, .pdf attachment, facsimile transmission
or letter setting forth the name of the Holder, the principal amount of the
Notes the Holder delivered for purchase and a statement that such Holder is
withdrawing its election to have such Note purchased;
(7)    that Holders whose Notes are purchased only in part will be issued new
Notes in a principal amount equal to the unpurchased portion of the Notes
surrendered; provided, however, that each Note purchased and each new Note
issued shall be in a principal amount of €100,000 or integral multiples of
€1,000 in excess thereof; and
(8)    the circumstances and relevant facts regarding such Change of Control.
(c)    On the Change of Control Payment Date, the Issuer shall, to the extent
lawful:


(1)    accept for payment all Notes or portions thereof (in minimum amounts of
€100,000 or an integral multiple of €1,000 in excess thereof) validly tendered
and not validly withdrawn pursuant to the Change of Control Offer;
(2)    deposit with the Paying Agent an amount in Euros equal to the Change of
Control Payment in respect of all Notes or portions thereof properly tendered;
and
(3)    deliver or cause to be delivered to the Trustee all Notes so accepted
together with an Officers’ Certificate stating the aggregate principal amount of
Notes (or portions thereof) being purchased by the Issuer.
Upon receipt by the Paying Agent of the monies specified in clause (2) above and
the Officers’ Certificate specified in clause (3) above, such Paying Agent shall
promptly mail or deliver through Euroclear or Clearstream to each Holder of
Notes so tendered the Change of Control Payment for such Notes, and the Issuer
shall execute and, upon receipt of a written order of the Issuer in the form of
an Officers’ Certificate in accordance with Section 2.01, the Trustee shall
promptly authenticate and mail (or cause to be transferred by book entry) to
each Holder of Notes a new Note equal in principal amount to any unpurchased
portion of the Notes surrendered, if any; provided that each such new Note shall
be in a principal amount of €100,000 or an integral multiple of €1,000 in excess
thereof. The Issuer shall publicly announce the results of the Change of Control
Offer on or as soon as practicable after the Change of Control Payment Date.




--------------------------------------------------------------------------------






-46-


(d)    Upon the payment of the Change of Control Payment, the Trustee shall,
subject to the provisions of Section 2.16, return the Notes purchased to the
Issuer for cancellation. The Trustee may act as the Paying Agent for purposes of
any Change of Control Offer.


(e)The Issuer will not be required to make a Change of Control Offer upon a
Change of Control Repurchase Event if (1) a third party makes the Change of
Control Offer in a manner, at the times and otherwise in compliance with the
requirements set forth in this Section 4.08 with respect to a Change of Control
Offer made by the Issuer and purchases all Notes validly tendered and not
withdrawn under such Change of Control Offer or (2) notice of redemption has
been given pursuant to this Indenture as described in Article Three, unless and
until there is a default in payment of the applicable redemption price.
Notwithstanding anything to the contrary contained herein, a Change of Control
Offer may be made in advance of a Change of Control Repurchase Event,
conditioned upon the consummation of such Change of Control Repurchase Event, if
a definitive agreement is in place for the Change of Control Repurchase Event at
the time the Change of Control Offer is made and such Change of Control Offer is
otherwise made in compliance with the provisions of this covenant.


(f)The Issuer shall comply with the requirements of Rule 14e‑1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws and regulations are applicable in connection with the
repurchase of the Notes as a result of a Change of Control Repurchase Event. To
the extent that the provisions of any securities laws or regulations conflict
with provisions of this covenant, the Issuer shall comply with the applicable
securities laws and regulations and shall not be deemed to have breached its
obligations under this paragraph by virtue thereof.


(g)If and for so long as the Notes are listed on the Official List of the
Luxembourg Stock Exchange and admitted for trading on the Euro MTF Market, the
Issuer will publish notices relating to the Change of Control Offer in a leading
newspaper of general circulation in Luxembourg (which is expected to be the
Luxembourger Wort) or, to the extent and in the manner permitted by such rules,
post such notices on the official website of the Luxembourg Stock Exchange
(www.bourse.lu).


SECTION 4.09.    [Reserved]


SECTION 4.10.    [Reserved]


SECTION 4.11.    Limitation on Liens.


Parent shall not, nor shall it permit any of its Restricted Subsidiaries to,
create, incur or assume any Lien (other than Permitted Liens) upon any Principal
Property or upon the Capital Stock or Indebtedness of any of its Principal
Property Subsidiaries, in each case to secure Indebtedness of Parent, any
Subsidiary of Parent or any other Person, without securing the Notes (together
with, at the option of Parent, any other Indebtedness of Parent or any
Subsidiary of Parent ranking equally in right of payment with the Notes) equally
and ratably with or, at the option of Parent, prior to, such other Indebtedness
for so long as such other Indebtedness is so secured. Any Lien that is granted
to secure the Notes under this Section 4.11 shall be automatically released and
discharged at the same time as the release of the Lien that gave rise to the
obligation to secure the Notes under this Section 4.11.




--------------------------------------------------------------------------------






-47-


SECTION 4.12.    [Reserved]


SECTION 4.13.    [Reserved]


SECTION 4.13.    [Reserved]


SECTION 4.15.    Limitation on Sale and Leaseback Transactions.


(a)    Parent shall not, nor shall it permit any of its Restricted Subsidiaries
to, enter into any arrangement with any other Person pursuant to which Parent or
any of its Restricted Subsidiaries leases any Principal Property that has been
or is to be sold or transferred by Parent or the Restricted Subsidiary to such
other Person (a “Sale and Leaseback Transaction”), except that a Sale and
Leaseback Transaction is permitted if Parent or such Restricted Subsidiary would
be entitled to incur Indebtedness secured by a Lien on the Principal Property to
be leased, without equally and ratably securing the Notes, in an aggregate
principal amount equal to the Attributable Debt with respect to such Sale and
Leaseback Transaction.


(b)    In addition, the following Sale and Leaseback Transactions are not
subject to the limitation above and the provisions described in Section 4.11:


(i)temporary leases for a term, including renewals at the option of the lessee,
of not more than three years;


(ii)leases between only Parent and a Restricted Subsidiary of Parent or only
between Restricted Subsidiaries of Parent;


(iii)leases where the proceeds from the sale of the subject property are at
least equal to the fair market value (as determined in good faith by Parent) of
the subject property and Parent applies an amount equal to the net proceeds of
the sale to the retirement of long-term Indebtedness or the purchase,
construction, development, expansion or improvement of other property or
equipment used or useful in its business, within 270 days of the effective date
of such sale; provided that in lieu of applying such amount to the retirement of
long-term Indebtedness, Parent may deliver Notes to the trustee for
cancellation; and




--------------------------------------------------------------------------------






-48-




(iv)leases of property executed by the time of, or within 360 days after the
latest of, the acquisition, the completion of construction, development,
expansion or improvement, or the commencement of commercial operation, of the
subject property.


SECTION 4.16.    Reports to Holders.


(a)    Whether or not required by the rules and regulations of the Commission,
so long as any Notes are outstanding hereunder, the Issuer shall furnish to the
Trustee and Holders the following:


(1)all quarterly and annual financial information of Parent that would be
required to be contained in a filing with the Commission on Forms 10-Q and 10-K
if Parent were required to file such Forms, including a “Management’s Discussion
and Analysis of Financial Condition and Results of Operations” that describes
the financial condition and results of operations of Parent and its consolidated
Subsidiaries and, with respect to the annual information only, a report thereon
by Parent’s certified independent accountants; and


(2)all current reports that would be required to be filed with the Commission on
Form 8-K if Parent were required to file such reports,


in each case, within the time periods specified in the Commission’s rules and
regulations. The Issuer may satisfy its obligation to deliver the information
and reports referred to in clauses (1) and (2) above by filing the same with the
Commission.
(b)    In addition, whether or not required by the rules and regulations of the
Commission, Parent shall file a copy of all such information and reports with
the Commission for public availability within the time periods specified in the
Commission’s rules and regulations (unless the Commission will not accept such a
filing) and make such information available to securities analysts and
prospective investors upon request. In addition, the Issuer and the Guarantors
shall, for so long as any Notes remain outstanding, furnish to the Holders of
such Notes and to securities analysts and prospective investors, upon their
request, the information required to be delivered pursuant to Rule 144A(d)(4)
under the Securities Act. The Issuer will comply with the provisions of TIA §
314(a).


(c)    The Issuer will also make available copies of all reports required by
clauses (1) and (2) of the first paragraph of this covenant, if and so long as
the Notes are listed on the Official List of the Luxembourg Stock Exchange and
admitted for trading on the Euro MTF Market and the rules of the exchange so
require, at the offices of the Listing Agent in Luxembourg or, to the extent and
in the manner permitted by such rules, post such reports on the official website
of the Issuer (www.crowncork.com).




--------------------------------------------------------------------------------






-49-




(d)    Delivery of such reports and information to the Trustee shall be for
informational purposes only, and the Trustee’s receipt of them shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein (including the Issuer’s
compliance with any of its covenants under this Indenture as to which the
Trustee is entitled to rely exclusively on an Officers’ Certificate).


SECTION 4.17.    Additional Note Guarantees.


(h)Parent shall not create, acquire or suffer to exist, and shall not permit any
of its Restricted Subsidiaries to create, acquire or suffer to exist, any
Subsidiary other than a Restricted Subsidiary existing as of the Issue Date or
that is acquired or created after the Issue Date; provided, however, that each


(A)    Domestic Subsidiary and each other Subsidiary of the Parent organized in
Canada, England or Wales, Luxembourg, Mexico, the Netherlands, Spain or
Switzerland that from time to time is an obligor under the Existing Credit
Facility or directly or indirectly (by way of the pledge of any intercompany
note or otherwise) Guarantees or in any other manner becomes liable with respect
to any Indebtedness of the Issuer, Parent or any other Guarantor (including,
without limitation, the Existing Credit Facility), and
(B)    Restricted Subsidiary of the Issuer that directly or indirectly (by way
of the pledge of any intercompany note or otherwise) Guarantees or in any other
manner becomes liable with respect to any Indebtedness of the Issuer, Parent or
any other Guarantor (including, without limitation, Indebtedness under the
Existing Credit Facility) or is otherwise an obligor under the Existing Credit
Facility,
must execute a Note Guarantee (and with such documentation relating thereto as
are required under the Indenture, including, without limitation, a supplement or
amendment to the Indenture and an Opinion of Counsel as to the enforceability of
such Note Guarantee), pursuant to which such Restricted Subsidiary will become a
Guarantor (unless, in each case, the incurrence of such Note Guarantee is
prohibited under the laws of its jurisdiction of incorporation (as evidenced by
an Opinion of Counsel)).
(i)A Note Guarantee of any Guarantor shall be subject to release and discharge
as provided under Article Ten.




--------------------------------------------------------------------------------






-50-




SECTION 4.18.    [Reserved]


SECTION 4.19.    Maintenance of Listing.


The Issuer will use its commercially reasonable efforts to maintain the listing
of the Notes on the Official List of the Luxembourg Stock Exchange for so long
as such Notes are outstanding; provided that if at any time the Issuer
determines that it will not maintain such listing, it will obtain, prior to the
delisting of the Notes from the Official List of the Luxembourg Stock Exchange,
and thereafter use its commercially reasonable efforts to maintain, a listing of
such Notes on another recognized stock exchange or exchange regulated market in
western Europe.
SECTION. 4.20.    Payment of Additional Amounts


(j)All payments made by or on behalf of the Issuer under or with respect to a
Note, or a Guarantor under or with respect to a Note Guarantee, shall be made
free and clear of and without withholding or deduction for or on account of any
present or future tax, duty, levy, impost, assessment or other governmental
charge (including penalties, interest and other liabilities related thereto)
(hereinafter, “Taxes”) unless the Issuer or such Guarantor is required to
withhold or deduct any such Taxes by law, including by the official
interpretation or administration thereof by a relevant taxing authority. If any
Taxes imposed or levied by or on behalf of the government of France or any other
jurisdiction in which the Issuer or any Guarantor (or any successor Person) is
organized or is a resident or does business for tax purposes or within or
through which payment is made or any political subdivision or taxing authority
or agency thereof or therein (any of the aforementioned being a “Taxing
Jurisdiction”), will at any time be required to be withheld or deducted from any
payment made under or with respect to a Note or a Note Guarantee, or if a Holder
actually pays any such Taxes where the Issuer or Guarantor or applicable
withholding agent has failed to withhold or deduct Taxes required to be withheld
or deducted from any payment made under or with respect to a Note or a Note
Guarantee, the Issuer or the relevant Guarantor, as applicable, shall, pay such
additional amounts (“Additional Amounts”) as may be necessary so that the net
amount received by the holder of such Note (including Additional Amounts) after
such withholding or deduction by the applicable withholding agent of such Taxes
(including any such Taxes on such Additional Amounts) shall not be less than the
amount such holder would have received if such Taxes had not been required to be
withheld or deducted; provided, however, that notwithstanding the foregoing,
Additional Amounts will not be paid:


(1)    to the extent the Taxes giving rise to such Additional Amounts would not
have been imposed, deducted or withheld but for the existence of any present or
former connection between the Holder or beneficial owner of a Note (or between a
fiduciary, settlor, beneficiary, member or shareholder of, or possessor of power
over, the Holder or beneficial owner of such Note, if the Holder or beneficial
owner is an estate, nominee, trust, partnership or corporation) and the relevant
Taxing Jurisdiction (other than the receipt of such payment or the acquisition,
ownership, holding or disposition of, or the execution, delivery, registration
or enforcement of, such Note or Note Guarantee);




--------------------------------------------------------------------------------






-51-




(2)    subject to subsection (e) of this Section 4.20, with respect to any
estate, inheritance, gift, sales, transfer or similar tax;
(3)    subject to subsection (e) of this Section 4.20, with respect to any Taxes
payable otherwise than by deduction or withholding from payments under or with
respect to such Note;
(4)    to the extent such Taxes would not have been imposed, deducted or
withheld if the Holder or beneficial owner of the Note or beneficial owner of
any payment on such Note had (i) made a declaration of non-residence, or any
other claim or filing for exemption, to which it is entitled or (ii) complied
with (to the extent legally eligible to do so) any certification,
identification, information, documentation or other reporting requirement
concerning the nationality, residence, identity or connection with the relevant
Taxing Jurisdiction of such Holder or beneficial owner of such Note or any
payment on such Note (provided that (x) such declaration of nonresidence or
other claim or filing for exemption or such compliance is required by the
applicable law of the Taxing Jurisdiction as a precondition to exemption from,
or reduction in the rate of the imposition, deduction or withholding of, such
Taxes and (y) at least 30 days prior to the first payment date with respect to
which such declaration of nonresidence or other claim or filing for exemption or
such compliance is required under the applicable law of the Taxing Jurisdiction,
the relevant Holder at that time has been notified in writing by the Issuer, any
Guarantor or any other Person through whom payment may be made that a
declaration of non-residence or other claim or filing for exemption or such
compliance is required to be made);
(5)    to the extent such Taxes would not have been imposed, deducted or
withheld if the beneficiary of the payment had presented the Note for payment
within 30 days after the date on which such payment or such Note became due and
payable or the date on which payment thereof is duly provided for, whichever is
later (except to the extent that the Holder would have been entitled to
Additional Amounts had the Note been presented on the last day of such 30-day
period);
(6)    with respect to any payment under or with respect to a Note to any Holder
that is a fiduciary or partnership or any person other than the sole beneficial
owner of such payment or Note, to the extent that a beneficiary or settlor with
respect to such fiduciary, a member of such a partnership or the beneficial
owner of such payment or Note would not have been entitled to the Additional
Amounts had such beneficiary, settlor, member or beneficial owner been the
actual Holder of such Note; and




--------------------------------------------------------------------------------






-52-




(7)    any combination of items (1) through (6) above.
The foregoing provisions shall survive any termination or discharge of this
Indenture and shall apply mutatis mutandis to any Taxing Jurisdiction with
respect to any successor Person to the Issuer or a Guarantor.
(b)    The Issuer or the applicable Guarantor, if it is the applicable
withholding agent, will make any applicable withholding or deduction required by
law and remit the full amount deducted or withheld to the relevant authority in
accordance with applicable law. The Issuer or the applicable Guarantor will
furnish to the Trustee, within 30 days after the date the payment of any Taxes
deducted or withheld is due pursuant to applicable law, certified copies of tax
receipts or, if such tax receipts are not reasonably available to the Issuer or
such Guarantor, such other documentation that provides reasonable evidence of
such payment by the Issuer or such Guarantor. Copies of such receipts or other
documentation will be made available to the Holders or the Paying Agent, as
applicable, upon request.


(c) At least 30 days prior to each date on which any payment under or with
respect to any Notes is due and payable, if the Issuer or any Guarantor will be
obligated to pay Additional Amounts with respect to such payment, the Issuer or
such Guarantor will deliver to the Trustee and the Paying Agent an Officers’
Certificate stating the fact that such Additional Amounts will be payable and
the amounts so payable and will set forth such other information necessary to
enable such Trustee and Paying Agents to pay such Additional Amounts to Holders
of Notes on the payment date. Notwithstanding the foregoing, if the obligation
to pay Additional Amounts arises after the 30th day prior to any such date, the
Issuer or the applicable Guarantor will deliver to the Trustee and the Paying
Agent an Officers’ Certificate as described in the preceding sentence and will
pay such Additional Amounts promptly after such obligation arises. The Trustee
and the Paying Agent shall be entitled but shall not be obligated to rely on
each Officers’ Certificate until receipt of a further Officers’ Certificate
addressing such matters.


(d) Whenever in this Indenture or the Notes there is mentioned, in any context,
the payment of principal, premium, if any, interest or of any other amount
payable under or with respect to any Note, such mention shall be deemed to
include mention of the payment of Additional Amounts to the extent that, in such
context, Additional Amounts are, were or would be payable in respect thereof.


(e) In addition to the foregoing, the Issuer and the Guarantors will pay any
present or future stamp, court or documentary Taxes or any other excise,
property or similar Taxes that arise in any Taxing Jurisdiction from the
execution, issue, delivery, enforcement or registration of the Notes, the
Indenture, any Guarantee or any other document or instrument in relation
thereto, and the Issuer and the Guarantors will indemnify the Holders of the
Notes for any such Taxes paid by such Holders.








--------------------------------------------------------------------------------






-53-




ARTICLE FIVE


SUCCESSOR CORPORATION


SECTION 5.01.    Consolidation, Merger and Sale of Assets.


(a)(i) Neither Parent nor the Issuer shall consolidate or merge with or into any
other Person or Transfer all or substantially all of the properties or assets of
Parent and its Subsidiaries, taken as a whole and (ii) neither Parent nor the
Issuer shall permit any of its Subsidiaries to, in a single transaction or a
series of related transactions, Transfer all or substantially all of the
properties or assets of Parent and its Subsidiaries, taken as a whole, in each
case, to another Person unless:


(1)    (A)    in the case of a merger, consolidation or Transfer involving
Parent, Parent is the surviving corporation or the Person formed by or surviving
any such consolidation or merger (if other than Parent) or to which such
Transfer has been made is a corporation organized or existing under the laws of
the United States, any State thereof or the District of Columbia, and
(B)    in the case of a merger, consolidation or Transfer involving the Issuer,
the Issuer is the surviving Person or the Person formed by or surviving any such
consolidation or merger (if other than the Issuer) or to which such Transfer has
been made is a corporation organized or existing under the laws of a member
state of the European Union (as it existed on December 31, 2003), Switzerland,
the United States, any State thereof or the District of Columbia;
(2)    the Person formed by or surviving any such consolidation or merger (if
other than Parent or the Issuer, as the case may be) or the Person to which such
Transfer has been made assumes all the obligations of Parent, the Issuer or such
Subsidiary under the Notes, the Note Guarantees and this Indenture pursuant to a
supplemental indenture or amendment of the relevant documents; and
(3)    immediately after such transaction, no Default or Event of Default
exists.
(b)Notwithstanding the foregoing, none of the following shall be permitted:
the consolidation or merger of Parent with or into or the Transfer of all or


(1)    substantially all of the property or assets of Parent and its
Subsidiaries, taken as a whole, to Crown, other than any such merger or
consolidation or Transfer to a Subsidiary of Crown;




--------------------------------------------------------------------------------






-54-




(2)    the Transfer of all or substantially all of the property or assets of
Crown and its Subsidiaries, taken as a whole, to Crown, other than any Transfer
to a Subsidiary of Crown; and


(3)    the consolidation or merger of the Issuer with or into or the Transfer of
all or substantially all of the property or assets of the Issuer and its
Subsidiaries, taken as a whole, to Crown, other than any such consolidation or
merger with or into or Transfer to a Subsidiary of Crown.


(c)This Section 5.01 shall not prohibit:


(1)a consolidation or merger between the Issuer and a Guarantor other than
Crown;


(2)a consolidation or merger between a Guarantor and any other Guarantor other
than Crown;
(3)a consolidation or merger between a Subsidiary (other than the Issuer) that
is not a Guarantor and any other Subsidiary other than Crown;


(4)a consolidation or merger of Parent with or into an Affiliate for the
purposes of reincorporating Parent in another jurisdiction;


(5)the Transfer of all or substantially all of the properties or assets of a
Guarantor to the Issuer and/or any other Guarantor other than Crown; or


(6)the Transfer of all or substantially all of the properties or assets of a
Subsidiary (other than the Issuer) that is not a Guarantor to any other
Subsidiary other than Crown;


provided that, in each case involving the Issuer or a Guarantor, if the Issuer
or such Guarantor is not the surviving entity of such transaction or the Person
to which such Transfer is made, the surviving entity or the Person to which such
Transfer is made shall comply with subsection (a)(2) of this Section 5.01.
SECTION 5.02.    Successor Person Substituted.


Upon any consolidation, combination or merger of Parent, the Issuer or any other
Guarantor, or any Transfer of all or substantially all of the assets of Parent
or the Issuer in accordance with the foregoing provisions of Section 5.01, in
which Parent, the Issuer or such Guarantor is not the continuing obligor under
the Notes or its related Note Guarantee, the surviving entity formed by such
consolidation or into which Parent, the Issuer or such Guarantor is merged or to
which the Transfer is made will succeed to, and be substituted for, and may
exercise every right and power of Parent, the Issuer or such Guarantor under
this Indenture, the Notes and the Note Guarantees with the same effect as if
such surviving entity had been named therein as Parent, the Issuer or such
Guarantor, as the case may be, and, except in the case of a Transfer to Parent
or any of its Subsidiaries, Parent, the Issuer or such Guarantor, as the case
may be, shall be released from the obligation to pay the principal of and
interest on the Notes or in respect of its Note Guarantee, as the case may be,
and all of Parent’s, the Issuer’s or such Guarantor’s, as the case may be, other
obligations and covenants under the Notes, this Indenture and its Note
Guarantee, if applicable.








--------------------------------------------------------------------------------






-55-


ARTICLE SIX


DEFAULTS AND REMEDIES




SECTION 6.01.    Events of Default.


Each of the following constitutes an “Event of Default” with respect to the
Notes:
(1)default for 30 days in the payment when due of interest with respect to the
Notes;


(2)default in payment when due of principal or premium, if any, on the Notes at
maturity, upon redemption or otherwise;


(3)failure by Parent or any Subsidiary for 30 days after receipt of notice from
the Trustee or Holders of at least 25% in principal amount of the Notes then
outstanding under this Indenture to comply with any of the provisions under
Section 4.08 or Article Five;


(4)failure by Parent or any Subsidiary of Parent for 60 days after receipt of
notice from the Trustee or the Holders of at least 25% in principal amount of
the Notes then outstanding under this Indenture to comply with any covenant or
agreement contained in this Indenture (other than the covenants and agreements
specified in clauses (1) through (3) of this Section 6.01);


(5)default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness of Parent
or any of its Subsidiaries (or the payment of which is Guaranteed by Parent or
any of its Subsidiaries), whether such Indebtedness or Guarantee now exists or
is created after the Issue Date, which default (a) is caused by a failure to pay
when due at final stated maturity (giving effect to any grace period related
thereto) principal of such Indebtedness (a “Payment Default”) or (b) results in
the acceleration of such Indebtedness prior to its stated maturity, and, in each
case, the principal amount of any such Indebtedness, together with the principal
amount of any such Indebtedness under which there has been a Payment Default or
the maturity of which has been so accelerated, aggregates $75,000,000 or more;
and, in each case, Parent has received notice specifying the default from the
Trustee or Holders of at least 25% of the aggregate principal amount of Notes
then outstanding and does not cure the default within 30 days;




--------------------------------------------------------------------------------






-56-




(6)failure by Parent or any of its Subsidiaries to pay final judgments (net of
any amounts covered by insurance and as to which such insurer has not denied
responsibility or coverage in writing) aggregating $75,000,000 or more, which
judgments are not paid, discharged, bonded or stayed within 60 days after their
entry;


(7)(A) a court having jurisdiction over Parent, the Issuer or any other
Subsidiary of Parent enters (x) a decree or order for relief in respect of
Parent, the Issuer or any Subsidiary of Parent that is a Significant Subsidiary
or group of Subsidiaries of Parent that, taken together, would constitute a
Significant Subsidiary in an involuntary case or proceeding under any Bankruptcy
Law or (y) a decree or order adjudging Parent, the Issuer or any Subsidiary of
Parent that is a Significant Subsidiary or group of Subsidiaries of Parent that,
taken together, would constitute a Significant Subsidiary as bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of Parent, the Issuer or
any such Subsidiary or group of Subsidiaries under any Bankruptcy Law, or
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official of Parent, the Issuer or any such Subsidiary or group of
Subsidiaries or of any substantial part of its property, or ordering the winding
up or liquidation of its affairs, and the continuance of any such decree or
order for relief or any such other decree or order unstayed and in effect for a
period of 60 consecutive days or (B) Parent, the Issuer or any Subsidiary of
Parent that is a Significant Subsidiary or group of Subsidiaries of Parent that,
taken together, would constitute a Significant Subsidiary (i) commences a
voluntary case under any Bankruptcy Law or consents to the entry of an order for
relief in an involuntary case under any Bankruptcy Law, (ii) consents to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of Parent, the Issuer or
any such Subsidiary or group of Subsidiaries or for all or substantially all the
property and assets of Parent, the Issuer or any such Subsidiary or group of
Subsidiaries, (iii) effects any general assignment for the benefit of creditors
or (iv) generally is not paying its debts as they become due; and


(8)any Note Guarantee of any Guarantor that is a Significant Subsidiary ceases
to be in full force and effect (other than in accordance with the terms of such
Note Guarantee and this Indenture) or is declared null and void and
unenforceable or found to be invalid or any Guarantor denies its liability under
its Note Guarantee (other than by reason of release of a Guarantor from its Note
Guarantee in accordance with the terms of this Indenture and such Note
Guarantee).




--------------------------------------------------------------------------------






-57-




SECTION 6.02.    Acceleration of Maturity; Rescission.


If an Event of Default occurs and is continuing under this Indenture, either the
Trustee, by notice in writing to the Issuer, or the Holders of at least 25% in
aggregate principal amount of the Notes then outstanding may, by notice in
writing to the Issuer and the Trustee, specifying the respective Event of
Default and that it is a “notice of acceleration”, declare the principal of and
premium, if any, and accrued interest, if any, on the Notes to be due and
payable, and upon such declaration of acceleration, such principal of and
premium, if any, and accrued interest, if any, shall be immediately due and
payable; provided, however, that, notwithstanding the foregoing, if an Event of
Default specified in Section 6.01(7) occurs with respect to Parent or the
Issuer, the principal of and premium, if any, and accrued interest, if any, on
the Notes then outstanding shall become and be immediately due and payable
without any declaration or other act on the part of the Trustee or any Holder.
Notwithstanding the foregoing, if after such acceleration but before a judgment
or decree based on such acceleration is obtained by the Trustee, the Holders of
a majority in aggregate principal amount of outstanding Notes may rescind and
annul such acceleration if:
(1)    all Events of Default, other than nonpayment of principal, premium, if
any, or interest that has become due solely because of the acceleration, have
been cured or waived;


(2)    to the extent the payment of such interest is lawful, interest on overdue
installments of interest and overdue principal, which has become due otherwise
than by such declaration of acceleration, has been paid;


(3)    the Issuer has paid the Trustee its reasonable compensation and
reimbursed the Trustee for its expenses, disbursements, indemnities and
advances; and


(4)    in the event of the cure or waiver of an Event of Default of the type
described in Section 6.01(7), the Trustee shall have received an Officers’
Certificate and an Opinion of Counsel that such Event of Default has been cured
or waived.


No such rescission shall affect any subsequent Default or impair any right
consequent thereto.
SECTION 6.03.    Other Remedies.


If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy by proceeding at law or in equity to collect the payment of
principal of, or premium, if any, and interest on the Notes or to enforce the
performance of any provision of the Notes or this Indenture and may take any
necessary action requested by the Holders of a majority of the principal amount
outstanding of the Notes to settle, compromise, adjust or otherwise conclude any
proceedings to which it is a party.




--------------------------------------------------------------------------------






-58-


The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Noteholder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default. No remedy is exclusive of any other
remedy. All available remedies are cumulative. Any costs associated with actions
taken by the Trustee under this Section 6.03 shall be reimbursed to the Trustee
by the Issuer and the Guarantors.
SECTION 6.04    Waiver of Existing Defaults and Events of Default.


(a)Subject to Sections 2.10, 6.02, 6.08 and 8.02, the Holders of a majority in
principal amount of the Notes then outstanding shall have the right to waive
past Defaults under this Indenture (subject to certain conditions) except a
Default in the payment of the principal of, or interest or premium, if any, on
any Note as specified in clauses (1) and (2) of Section 6.01 or in respect of a
covenant or a provision which cannot be modified or amended without the consent
of all Holders as provided for in Section 8.02. The Issuer shall deliver to the
Trustee an Officers’ Certificate stating that the requisite percentage of
Holders have consented to such waiver and attaching copies of such consents. In
case of any such waiver, the Issuer, the Trustee and the Holders shall be
restored to their former positions and rights hereunder and under the Notes,
respectively. This subsection (a) of this Section 6.04 shall be in lieu of TIA
§ 316(a)(1)(B), and TIA § 316(a)(1)(B) is hereby expressly excluded from this
Indenture and the Notes, as permitted by the TIA.


(b)Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or Event of Default or impair any right consequent thereto.


SECTION 6.05    Control by Majority.


Subject to Sections 2.10 and 7.01, the Holders of a majority in principal amount
of the outstanding Notes have the right to direct the time, method and place of
conducting any proceeding for exercising any remedy available to the Trustee or
exercising any trust or power conferred on the Trustee by this Indenture. The
Trustee, however, may refuse to follow any direction that conflicts with law or
this Indenture or that the Trustee determines may be unduly prejudicial to the
rights of another Holder not taking part in such direction, and the Trustee
shall have the right to decline to follow any such direction if the Trustee,
being advised by counsel, determines that the action so directed may not
lawfully be taken or if the Trustee in good faith shall, by a Responsible
Officer, determine that the proceedings so directed may involve it in personal
liability; provided that the Trustee may take any other action deemed proper by
the Trustee which is not inconsistent with such direction. In the event the
Trustee takes any action or follows any direction pursuant to this Indenture,
the Trustee shall be entitled to indemnification reasonably satisfactory to it
against any loss or expense caused by taking such action or following such
direction. This Section 6.05 shall be in lieu of TIA § 316(a)(1)(A), and TIA §
316(a)(1)(A) is hereby expressly excluded from this Indenture and the Notes, as
permitted by the TIA.




--------------------------------------------------------------------------------






-59-


SECTION 6.06.    Limitation on Suits.


Subject to Section 6.08, a Holder may not pursue any remedy with respect to this
Indenture or the Notes unless:
(1)the Holder has given the Trustee written notice of a continuing Event of
Default;


(2)the Holders of at least 25% in principal amount of the Notes then outstanding
make a written request to the Trustee to pursue the remedy;


(3)such Holder or Holders offer the Trustee indemnity satisfactory to the
Trustee against any costs, liability or expense;


(4)the Trustee does not comply with the request within 60 days after receipt of
the request and the offer of indemnity; and


(5)during such 60-day period, the Holders of a majority in aggregate principal
amount of the outstanding Notes do not give the Trustee a direction that is
inconsistent with the request.


A Noteholder may not use any provision of this Indenture to disturb or prejudice
the rights of another Noteholder or to obtain a preference or priority over
another Noteholder.
SECTION 6.07.    No Personal Liability of Directors, Officers, Employees and
Stockholders.


No director, officer, employee, incorporator or stockholder of Parent or of any
Subsidiary of Parent, as such, shall have any liability for any obligations of
the Issuer or the Guarantors under the Notes, this Indenture, or the Note
Guarantees or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder of Notes by accepting a Note waives
and releases all such liability.




--------------------------------------------------------------------------------






-60-


SECTION 6.08.    Rights of Holders To Receive Payment.


Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of the principal of or premium, if any, or
interest, if any, on such Note on or after the respective due dates expressed in
such Note, or to bring suit for the enforcement of any such payment, on or after
such respective due dates, is absolute and unconditional and shall not be
impaired or affected without the consent of the Holder.
SECTION 6.09.    Collection Suit by Trustee.


If an Event of Default occurs and is continuing, the Trustee may recover
judgment in its own name and as trustee of an express trust against the Issuer
or any Guarantor (or any other obligor on the Notes) for the whole amount of
unpaid principal and accrued interest remaining unpaid, together with interest
on overdue principal and, to the extent that payment of such interest is lawful,
interest on overdue installments of interest, in each case at the rate set forth
in the Notes, and such further amounts as shall be sufficient to cover the costs
and expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel.
SECTION 6.10.    Trustee May File Proofs of Claim.


The Trustee may file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Trustee, its agents and counsel, and any other amounts due the Trustee
under Section 7.07) and the Noteholders allowed in any judicial proceedings
relative to the Issuer or any Guarantor (or any other obligor upon the Notes),
its creditors or its property and shall be entitled and empowered to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same after deduction of its charges and expenses to the
extent that any such charges and expenses are not paid out of the estate in any
such proceedings and any custodian in any such judicial proceeding is hereby
authorized by each Noteholder to make such payments to the Trustee, and in the
event that the Trustee shall consent to the making of such payments directly to
the Noteholders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 7.07.
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Noteholder any plan or
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Noteholder thereof, or to authorize the Trustee to vote in
respect of the claim of any Noteholder in any such proceedings.




--------------------------------------------------------------------------------






-61-


SECTION 6.11.    Priorities.


If the Trustee collects any money pursuant to this Article Six, it shall pay out
the money in the following order:
FIRST: to the Trustee for amounts due under Section 7.07;
SECOND: to Noteholders for amounts due and unpaid on the Notes for principal,
premium, if any, and interest, ratably, without preference or priority of any
kind, according to the amounts due and payable on the Notes; and
THIRD: to the Issuer or, to the extent the Trustee collects any amount from any
Guarantor, to such Guarantor.
The Trustee may fix a record date and payment date for any payment to
Noteholders pursuant to this Section 6.11.
SECTION 6.12.    Undertaking for Costs.


In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. This
Section 6.12 does not apply to a suit by the Trustee, a suit by a Noteholder
pursuant to Section 6.08 or a suit by Holders of more than 10% in aggregate
principal amount of the outstanding Notes.




ARTICLE SEVEN


TRUSTEE




SECTION 7.01.    Duties of Trustee.


(a)If a Default or Event of Default actually known to a Responsible Officer of
the Trustee has occurred and is continuing, the Trustee shall exercise such of
the rights and powers vested in it by this Indenture and use the same degree of
care and skill in their exercise as a prudent person would exercise or use under
the same circumstances.


The Trustee shall not be deemed to have actual knowledge of any Default or Event
of Default unless written notice of any event which is in fact such a default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Notes and this Indenture.




--------------------------------------------------------------------------------






-62-
(b)Except during the continuance of a Default or an Event of Default of which a
Responsible Officer of the Trustee has actual knowledge:


(1)    The Trustee need perform only those duties expressly set forth in this
Indenture and no others.


(2)    In the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture but, in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall be under a duty to examine the
same to determine whether or not they conform on their face to the requirements
of this Indenture (but need not confirm or investigate the accuracy of
mathematical calculations or other facts stated therein). Whenever in the
administration of this Indenture the Trustee shall deem it desirable that a
matter be proved or established prior to taking, suffering or omitting any
action hereunder, the Trustee (unless other evidence be herein specifically
prescribed) may, in the absence of bad faith on its part, conclusively rely upon
an Officers’ Certificate, subject to the requirement in the preceding sentence,
if applicable.


(c)The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that:


(1)This paragraph does not limit the effect of subsection (b) of this Section
7.01.


(2)The Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts.


(3)The Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
the terms of this Indenture.


(4)No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its rights, powers or duties.


(d)Whether or not therein expressly so provided, subsections (a), (b), (c) and
(e) of this Section 7.01 shall govern every provision of this Indenture that in
any way relates to the Trustee.




--------------------------------------------------------------------------------






-63-




(e)The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders pursuant to this Indenture, unless such Holders shall have fully
indemnified the Trustee to the satisfaction of the Trustee, against the costs,
expenses and liabilities which might be incurred by it in compliance with such
request or direction (including, but not limited to, the fees and disbursements
of agents and attorneys).


(f)The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuer or any Guarantor.
Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by the law.


SECTION 7.02.    Rights of Trustee.


Subject to Section 7.01:
(1)The Trustee may conclusively rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document (whether in its
original, facsimile, .pdf attachment or other electronically transmitted form)
believed by it to be genuine and to have been signed or presented by the proper
party or parties, whether such document is in original, facsimile, .pdf
attachment or other electronically transmitted form; even if it has a monetary
limit.


(2)The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document, but the Trustee, in its
sole and absolute discretion, may make such further inquiry or investigation
into such facts or matters as it may see fit at the sole cost of the Issuer and
shall incur no liability or additional liability of any kind by reason of such
inquiry or investigation except for liability resulting from the Trustee’s
negligence or willful misconduct, and, if the Trustee shall determine to make
such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Issuer, personally or by agent or attorney.


(3)Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel, or both, which shall conform to the
provisions of Section 11.05. The Trustee shall be protected and shall not be
liable for any action it takes or omits to take in good faith in reliance on
such certificate or opinion.




--------------------------------------------------------------------------------






-64-




(4)The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any attorney or agent appointed
by it with due care.


(5)The Trustee shall not be liable for any action it takes or omits to take in
good faith which it reasonably believes to be authorized or within its rights or
powers; provided that the Trustee’s conduct does not constitute negligence or
willful misconduct.


(6)The Trustee may consult with counsel of its selection, and the advice or
opinion of such counsel as to matters of law shall be full and complete
authorization and protection from liability in respect of any action taken,
omitted or suffered by it hereunder in good faith and in accordance with the
advice or opinion of such counsel.


(7)The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder (including but not limited to as Registrar and as Paying Agent), and
each agent, custodian and other person employed to act hereunder.


(8)The right of the Trustee to perform any discretionary act enumerated in this
Indenture shall not be construed as a duty, and the Trustee shall not be
answerable for other than its own negligence or willful misconduct in the
performance of such act.


(9)The Trustee may from time to time request that the Issuer deliver an
Officers’ Certificate setting forth the names of individuals and/or titles of
officers authorized at such time to take specified actions pursuant to the
Indenture, which Officers’ Certificate may be signed by any persons authorized
to sign an Officers’ Certificate, including any person specified as so
authorized in any such certificate previously delivered and not superseded.


(10)The Trustee shall have no duty to inquire as to the performance of the
covenants of the Issuer.


(11)In no event shall the Trustee be responsible or liable for any failure or
delay in the performance of its obligations hereunder arising out of, or caused
by, directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God; it
being understood that the Trustee shall use reasonable best efforts which are
consistent with accepted practices in the banking industry to resume performance
as soon as practicable under the circumstances.




--------------------------------------------------------------------------------






-65-






(12)Trustee entitled to assume without enquiry, that the Issuer has performed in
accordance with all of the provisions in the Indenture, unless notified to the
contrary.


(13)Under no circumstances will the Trustee be liable to the Issuer for any
consequential loss (being loss of business, goodwill, opportunity or profit),
even if advised of the possibility of such loss or damage.


SECTION 7.03.    Individual Rights of Trustee.


The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may make loans to, accept deposits from, perform services
for or otherwise deal with either the Issuer or any Guarantor, or any Affiliates
thereof, with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest, it must eliminate
such conflict within 90 days, apply to the Commission for permission to continue
as Trustee or resign. Any Agent may do the same with like rights. The Trustee
shall also be subject to Sections 7.10 and 7.11.
SECTION 7.04.    Trustee’s Disclaimer.


The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture, the Notes or any Note Guarantee, it
shall not be accountable for the Issuer’s or any Guarantor’s use of the proceeds
from the sale of Notes, it will not be responsible for the use or application of
any money received by any Paying Agent (other than itself as Paying Agent) or
any money paid to the Issuer or any Guarantor pursuant to the terms of this
Indenture and it shall not be responsible for any statement in the Notes, the
Note Guarantees or this Indenture other than its certificate of authentication.
SECTION 7.05.    Notice of Defaults.


If a Default or an Event of Default occurs and is continuing and if it is known
to a Responsible Officer of the Trustee, the Trustee shall give to each
Noteholder a notice of the Default or Event of Default within 90 days after it
occurs in the manner and to the extent provided in the TIA and otherwise as
provided in this Indenture. Except in the case of a Default or an Event of
Default relating to the payment of the principal of or interest on any Note
(including payments pursuant to a redemption or repurchase of the Notes pursuant
to the provisions of this Indenture) or relating to Article Five of this
Indenture, the Trustee may withhold the notice if and so long as a Responsible
Officer in good faith determines that withholding the notice is in the interests
of Holders.




--------------------------------------------------------------------------------






-66-


SECTION 7.06.    Reports by Trustee to Holders.


If required by TIA § 313(a), within 60 days after March 1 of any year,
commencing on the March 1 following the date of this Indenture, the Trustee
shall mail to each Noteholder a brief report dated as of such date that complies
with TIA § 313(a). The Trustee also shall comply with TIA § 313(b)(2). The
Trustee shall also transmit by mail all reports as required by TIA § 313(c) and
TIA § 313(d).
Reports pursuant to this Section 7.06 shall be transmitted by mail:
(1)    to all Holders of Notes, as the names and addresses of such Holders
appear on the Registrar’s books; and


(2)    to such Holders of Notes as have, within the two years preceding such
transmission, filed their names and addresses with the Trustee for that purpose.


A copy of each report at the time of its mailing to Holders shall be filed with
the Commission and each stock exchange on which the Notes are listed. The Issuer
shall promptly notify the Trustee, in writing, when the Notes are listed on any
stock exchange or delisted therefrom.
SECTION 7.07.    Compensation and Indemnity.


The Issuer and the Guarantors shall pay to the Trustee from time to time
reasonable compensation as agreed upon for its services hereunder (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust). The Issuer and the Guarantors
shall reimburse the Trustee upon request for all reasonable out-of-pocket
disbursements, expenses and advances incurred or made by it in connection with
the Trustee’s duties under this Indenture, including, but not limited to, the
reasonable compensation, disbursements and expenses of the Trustee’s agents and
external counsel and such additional fees as may be applicable in the event of a
potential Event of Default, an Event of Default or in relation to the
exceptional duties.
The Issuer and the Guarantors, jointly and severally, shall indemnify each of
the Trustee and its agents, employees, stockholders, directors and officers and
any predecessor Trustee for, and hold each of them harmless against, any and all
loss, damage, claim, liability or expense, including without limitation taxes
(other than taxes based on the income of the Trustee) and reasonable attorneys’
fees and expenses incurred by each of them in connection with the acceptance or
performance of its duties under this Indenture and including the reasonable
costs and expenses of defending itself against any claim or liability in
connection with the exercise or performance of any of its powers or duties
hereunder (including, without limitation, settlement costs). The Trustee shall
notify the Issuer and the Guarantors in writing promptly of any claim of which a
Responsible Officer of the Trustee has actual knowledge asserted against the
Trustee for which it may seek indemnity; provided that the failure by the
Trustee to so notify the Issuer and the Guarantors shall not relieve the Issuer
and Guarantors of their obligations hereunder except to the extent the Issuer
and the Guarantors are actually prejudiced thereby. In the event that a conflict
of interest exists, the Trustee may have separate counsel and the Issuer shall
pay the reasonable fees and expenses of such counsel.




--------------------------------------------------------------------------------






-67-


Notwithstanding the foregoing, the Issuer and the Guarantors need not reimburse
the Trustee for any expense or indemnify it against any loss or liability to
have been incurred by the Trustee through its own negligence, bad faith or
willful misconduct.
To secure the payment obligations of the Issuer and the Guarantors in this
Section 7.07, the Trustee shall have a lien prior to the Notes on all money or
property held or collected by the Trustee except for such money or property held
in trust to pay principal of and interest on particular Notes. Such lien shall
survive the satisfaction and discharge of this Indenture.
The obligations of the Issuer and the Guarantors under this Section 7.07 to
compensate and indemnify the Trustee and each predecessor Trustee and to pay or
reimburse the Trustee and each predecessor Trustee for expenses, disbursements
and advances shall be joint and several liabilities of the Issuer and each of
the Guarantors and shall survive the resignation or removal of the Trustee and
the satisfaction, discharge or other termination of this Indenture, including
any termination or rejection hereof under any Bankruptcy Law.
When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01 (7) occurs, the expenses and the compensation for the
services are intended to constitute expenses of administration under any
applicable Bankruptcy Law.
For purposes of this Section 7.07, the term “Trustee” shall include any trustee
appointed pursuant to this Article Seven. The provisions of this Section 7.07
shall apply to Trustee in its capacity as Paying Agent, Transfer Agent or
Registrar and any other Agent under this Indenture.
The provisions of this Section 7.07 shall survive the satisfaction and discharge
of this Indenture.
SECTION 7.08.    Replacement of Trustee.


The Trustee may resign at any time by so notifying the Issuer and the Guarantors
in writing. The Holders of a majority in principal amount of the outstanding
Notes may remove the Trustee by notifying the Issuer and the removed Trustee in
writing and may appoint a successor Trustee with the Issuer’s written consent,
which consent shall not be unreasonably withheld. The Issuer may remove the
Trustee at their election if:




--------------------------------------------------------------------------------






-68-


(1)    the Trustee fails to comply with Section 7.10;


(2)    the Trustee is adjudged a bankrupt or an insolvent or an order for relief
is entered with respect to the Trustee under any Bankruptcy Law;


(3)    a receiver or other public officer takes charge of the Trustee or its
property; or


(4)    the Trustee otherwise becomes incapable of acting.


If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuer shall promptly appoint a successor Trustee.
If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Issuer or the Holders
of a majority in principal amount of the outstanding Notes may petition at the
expense of the Issuer any court of competent jurisdiction for the appointment of
a successor Trustee; provided that if the retiring Trustee resigns and a court
has not appointed a successor within 60 days, such retiring Trustee may appoint
a successor that meets the eligibility requirements of Section 7.10.
If the Trustee fails to comply with Section 7.10, Noteholders holding at least
10% in principal amount of the Notes may petition any court of competent
jurisdiction for the removal of the Trustee and the appointment of a successor
Trustee.
A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuer. Immediately following such delivery, the
retiring Trustee shall, subject to its rights under Section 7.07, transfer all
property held by it as Trustee to the successor Trustee, the resignation or
removal of the retiring Trustee shall become effective, and the successor
Trustee shall have all the rights, powers and duties of the Trustee under this
Indenture. A successor Trustee shall mail notice of its succession to each
Noteholder. Notwithstanding replacement of the Trustee pursuant to this Section
7.08, the Issuer’s obligations under Section 7.07 shall continue for the benefit
of the retiring Trustee.
SETION 7.09.    Successor Trustee by Consolidation, Merger, etc.


Any corporation into which the Trustee may be merged or converted, or any
corporation with which the Trustee  may be consolidated, or any corporation
resulting from any merger, conversion or consolidation to which the Trustee
 shall be a party, or any corporation, including affiliated corporations, to
which the Trustee  shall sell or otherwise transfer: (a) all or substantially
all of its assets or (b) all or substantially all of its corporate trust
business shall, on the date when the merger, conversion, consolidation or
transfer becomes effective and to the extent permitted by any applicable laws
and subject to the requirements set forth in Section 7.10 of this Indenture
become the successor Trustee  under this Indenture without the execution or
filing of any paper or any further act on the part of the parties to this
Indenture, unless otherwise required by the Issuer, and after the said effective
date all references in this Indenture to the Trustee  shall be deemed to be
references to such successor corporation. Written notice of any such merger,
conversion, consolidation or transfer shall immediately be given to the Issuer
by the Trustee.




--------------------------------------------------------------------------------






-69-


SECTION 7.10.    Eligibility; Disqualification.


This Indenture shall always have a Trustee who satisfies the requirements of TIA
§ 310(a)(1) and (2) in every respect. The Trustee shall have a combined capital
and surplus of at least $100,000,000 as set forth in the most recent applicable
published annual report of condition. The Trustee shall comply with TIA
§ 310(b); provided, however, that there shall be excluded from the operation of
TIA § 310(b)(1) any indenture or indentures under which other securities or
certificates of interest or participation in other securities of the Issuer are
outstanding if the requirements for such exclusion set forth in TIA § 310(b)(1)
are met.


SECTION 7.11.    Preferential Collection of Claims Against Issuer.


The Trustee is subject to and shall comply with TIA § 311(a), excluding any
creditor relationship listed in TIA § 311(b). A Trustee who has resigned or been
removed shall be subject to TIA § 311(a) to the extent indicated therein.


SECTION 7.12.    Paying Agents.


The Issuer shall cause each Paying Agent other than the Trustee or other parties
to this Indenture to execute and deliver to it and the Trustee an instrument in
which such Paying Agent shall agree with the Trustee, subject to the provisions
of this Section 7.12:
(A)    that it will hold all sums held by it as agent for the payment of
principal of, or premium, if any, or interest on, the Notes (whether such sums
have been paid to it by the Issuer or by any obligor on the Notes) in trust for
the benefit of Holders of the Notes or the Trustee;


(B)    that it will at any time during the continuance of any Event of Default,
upon written request from the Trustee, deliver to the Trustee all sums so held
in trust by it together with a full accounting thereof; and


(C)    that it will give the Trustee written notice within three Business Days
of any failure of the Issuer (or by any obligor on the Notes) in the payment of
any installment of the principal of, premium, if any, or interest on, the Notes
when the same shall be due and payable.




--------------------------------------------------------------------------------






-70-


SECTION 7.10.    Communications


In no event shall the Agent or any other entity of U.S. Bank National
Association be liable for any Losses arising to the Agent or any other entity of
U.S. Bank National Association receiving or transmitting any data from any
Issuer, any Authorized Person or any party to the transaction via any non-secure
method of transmission or communication, such as, but without limitation, by
facsimile or email.


The parties hereto accept that some methods of communication are not secure and
the Agent or any other entity of U.S. Bank National Association shall incur no
liability for receiving instructions via any such non-secure method. The Agent
or any other entity of U.S. Bank National Association is authorized to comply
with and rely upon any such notice, instructions or other communications
believed by it to have been sent or given by an Authorized Person or an
appropriate party to the transaction (or authorized representative thereof). The
Issuer or authorized officer of the Issuer shall use all reasonable endeavors to
ensure that instructions transmitted to the Agent or any other entity of U.S.
Bank National Association pursuant to this Indenture are complete and correct.
Any instructions shall be conclusively deemed to be valid instructions from the
Issuer or authorized officer of the Issuer to the Agent or any other entity of
U.S. Bank National Association for the purposes of this Indenture.




ARTICLE EIGHT


AMENDMENT, SUPPLEMENT AND WAIVER


SECTION 8.01.    Without Consent of Noteholders.


Notwithstanding Section 8.02, the Issuer and Trustee may modify and amend this
Indenture, the Notes or the Note Guarantees without the consent of any Holder
for any of the following purposes:


(1)to cure any ambiguity, defect or inconsistency;


(2)to provide for uncertificated Notes in addition to or in place of Physical
Notes;


(3)to provide for the assumption of the Issuer’s or any Guarantor’s obligations
to the Holders in the case of a merger or consolidation or sale of all or
substantially all of the Issuer’s or such Guarantor’s assets;


(4)to secure the Notes;


(5)to conform the text of the Indenture, Note Guarantees or the Notes to any
provision of the “Description of the Notes” contained in the Offering Memorandum
to the extent that such provision in the “Description of the Notes” contained in
the Offering Memorandum was intended to be a verbatim recitation of a provision
of this Indenture, Note Guarantees or the Notes;




--------------------------------------------------------------------------------






-71-




(6)to add any Guarantor or release any Guarantor from its Note Guarantee if such
release is in accordance with the terms of this Indenture;


(7)to add to the covenants of the Issuer and the Guarantors for the benefit of
the Holders of the Notes or to surrender any right or power conferred upon the
Issuer and the Guarantors;


(8)to provide for or confirm the issuance of Additional Notes;


(9)to make any change that would provide any additional rights or benefits to
the Holders or that does not adversely affect the rights under this Indenture of
any Holder in any material respect; or


(10)to comply with requirements of the Commission in order to effect or maintain
the qualification of this Indenture under the TIA.


SECTION 8.02.    With Consent of Noteholders.


(a)Except to the extent provided in Section 8.01 and subsection (b) of this
Section 8.02, this Indenture, the Notes or the Note Guarantees may be amended
with the consent of the Holders of at least a majority in principal amount of
the then outstanding Notes voting as a single class (including, without
limitation, consents obtained in connection with a purchase of, tender offer or
exchange offer for Notes), and any existing Default or compliance with any
provision of this Indenture, the Notes or the Note Guarantees may be waived with
the consent of the Holders of at least a majority in principal amount of the
then outstanding Notes voting as a single class (including, without limitation,
consents obtained in connection with a purchase of, tender offer or exchange
offer for Notes).


(b)Notwithstanding subsection (a) of this Section 8.02, without the consent of
each Holder of Notes issued under this Indenture affected thereby, an amendment
or waiver may not (with respect to any Note held by a non-consenting Holder):


(1)reduce the principal amount of Notes issued under this Indenture whose
Holders must consent to an amendment, supplement or waiver;


(2)reduce the principal amount of or change the Maturity Date of any Notes, or
alter the provisions with respect to the redemption of any such Notes other
than, except as set forth in clause (7) below, the provisions of Section 4.08 of
this Indenture; provided that the notice period for redemption of the Notes may
be reduced to not less than three (3) Business Days with the consent of the
Holders of at least a majority in principal amount of the then outstanding Notes
if a notice of redemption which remains outstanding has not prior thereto been
sent to such Holders;




--------------------------------------------------------------------------------






-72-




(3)reduce the rate of or change the time for payment of interest on any such
Notes;


(4)waive a Default or Event of Default in the payment of principal of or
premium, if any, or interest on any such Notes (except a rescission of
acceleration of Notes by the Holders of at least a majority in aggregate
principal amount of the then outstanding Notes and a waiver of the payment
default that resulted from such acceleration);


(5)make any such Note payable in currency other than that stated in such Note;


(6)make any change to the provisions of this Indenture relating to the waiver of
past Defaults or the rights of Holders of the Notes issued hereunder to receive
payments of principal of or interest and Additional Amounts, if any, on the
Notes;


(7)after the Issuer’s obligation to purchase Notes arises hereunder, amend,
change or modify in any material respect the obligation of the Issuer to make
and consummate a Change of Control Offer with respect to a Change of Control
Repurchase Event that has occurred, including, without limitation, in each case,
by amending, changing or modifying any of the definitions relating thereto;


(8)release Parent, Crown or any other Guarantor that is a Significant Subsidiary
from any of its obligations under its Note Guarantee or this Indenture otherwise
than in accordance with the terms of this Indenture; or


(9)modify or change any provision of this Indenture affecting the ranking of the
Notes or Note Guarantees in a manner adverse to the Holders of Notes.


(c)It shall not be necessary for the consent of the Holders under this Section
8.02 to approve the particular form of any proposed amendment, supplement or
waiver, but it shall be sufficient if such consent approves the substance
thereof.


(d)After an amendment, supplement or waiver under Section 8.01 or this Section
8.02 becomes effective, the Issuer shall mail to the Holders affected thereby a
notice briefly describing the amendment, supplement or waiver. The Issuer may
elect in its sole discretion to have the Trustee mail such notice prepared by
the Issuer on the Issuer’s behalf and at the Issuer’s sole expense. Any failure
of the Issuer to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amendment, supplement or
waiver.




--------------------------------------------------------------------------------






-73-




SECTION 8.03.    Compliance with Trust Indenture Act.


Every amendment or supplement to this Indenture, the Notes or the Note
Guarantees shall comply with the TIA as then in effect.


SECTION 8.04.    Revocation and Effect of Consents.


(a)    After an amendment, supplement, waiver or other action becomes effective,
a consent to it by a Holder of a Note is a continuing consent conclusive and
binding upon such Holder and every subsequent Holder of the same Note or portion
thereof, and of any Note issued upon the transfer thereof or in exchange
therefor or in place thereof, even if notation of the consent is not made on any
such Note.


(b)    The Issuer may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to consent to any amendment,
supplement or waiver. If a record date is fixed, then, notwithstanding the
preceding paragraph, those Persons who were Noteholders at such record date (or
their duly designated proxies), and only such Persons, shall be entitled to
consent to such amendment, supplement, or waiver or to revoke any consent
previously given, whether or not such Persons continue to be Noteholders after
such record date. No such consent shall be valid or effective for more than 90
days after such record date unless the consent of the requisite number of
Noteholders has been obtained.


(c)    After an amendment, supplement, waiver or other action under Section 8.01
or Section 8.02 becomes effective, it shall bind every Noteholder, unless it
makes a change described in any of clauses (1) through (9) of Section 8.02(b).
In that case the amendment, supplement, waiver or other action shall bind each
Noteholder who has consented to it and every subsequent Noteholder or portion of
a Note that evidences the same debt as the consenting Holder’s Note.


SECTION 8.05.    Notation on or Exchange of Notes.


If an amendment, supplement, or waiver changes the terms of a Note, the Trustee
(in accordance with the specific written direction of the Issuer) shall request
the Holder of the Note (in accordance with the specific written direction of the
Issuer) to deliver it to the Trustee. In such case, the Trustee shall place an
appropriate notation on the Note about the changed terms and return it to the
Noteholder. Alternatively, if the Issuer or the Trustee so determines, the
Issuer in exchange for the Note shall issue, the Guarantors shall endorse and,
upon receipt of a written order of the Issuer in the form of an Officers’
Certificate in accordance with Section 2.01, the Trustee shall authenticate a
new Note that reflects the changed terms. Failure to make the appropriate
notation or issue a new Note shall not affect the validity and effect of such
amendment, supplement or waiver.




--------------------------------------------------------------------------------






-74-




SECTION 8.06.    Trustee To Sign Amendments, etc.


The Trustee shall sign any amendment, supplement or waiver authorized pursuant
to this Article Eight if the amendment, supplement or waiver does not affect the
rights, duties, liabilities or immunities of the Trustee. If it does affect the
rights, duties, liabilities or immunities of the Trustee, the Trustee may, but
need not, sign such amendment, supplement or waiver. Notwithstanding anything
herein to the contrary, in signing or refusing to sign an amendment, supplement
or waiver the Trustee shall be entitled to receive and, subject to Section 7.01,
shall be fully protected in relying upon an Officers’ Certificate and an Opinion
of Counsel stating, in addition to the matters required by Section 11.04, that
such amendment, supplement or waiver is authorized or permitted by this
Indenture and is a legal, valid and binding obligation of the Issuer and the
Guarantors, enforceable against the Issuer and the Guarantors in accordance with
its terms (subject to customary exceptions).


ARTICLE NINE


DISCHARGE OF INDENTURE; DEFEASANCE


SECTION 9.01.    Discharge of Indenture.


This Indenture will be discharged and will cease to be of further effect as to
all Notes and Note Guarantees, and the Trustee, at the expense of the Issuer,
will execute proper instruments acknowledging satisfaction and discharge of this
Indenture, the Notes and the Note Guarantees, when all amounts due to the
Trustee shall have been paid and either:


(1)the Issuer delivers to the Trustee all outstanding Notes issued under this
Indenture (other than Notes which have been replaced because of mutilation,
loss, destruction or wrongful taking as provided in Section 2.08 hereof) for
cancellation; or


(2)(a) all Notes outstanding under this Indenture (I) have become due and
payable, whether at maturity or as a result of the mailing of a notice of
redemption, or (II) will become due and payable within one year, or are to be
called for redemption within one year, under arrangements reasonably
satisfactory to the Trustee for the giving of notice of redemption by the
Trustee in the name, and at the expense, of the Issuer, and the Issuer or any
Guarantor irrevocably deposits with the Trustee as trust funds in trust solely
for the benefit of the Holders, cash in Euros, EU Government Obligations or a
combination thereof in such amounts as will be sufficient, in the opinion of a
nationally recognized firm of independent public accountants, to pay the
principal of, premium, if any, and interest on the Notes outstanding under this
Indenture on the maturity date or on the applicable optional redemption date, as
the case may be; (b) no Default or Event of Default shall have occurred and be
continuing on the date of such deposit or shall occur as a result of such
deposit and such deposit shall not result in a breach or violation of, or
constitute a default under, any other instrument to which the Issuer or any
Guarantor is a party or by which the Issuer or any Guarantor is bound; (c) the
Issuer or any Guarantor has paid or caused to be paid all sums payable by the
Issuer or any Guarantor under




--------------------------------------------------------------------------------






-75-


this Indenture; and (d) the Issuer has delivered (I) irrevocable instructions to
the Trustee under this Indenture to apply the deposited money toward the payment
of the Notes at maturity or the redemption date, as the case may be, and (II) an
Officers’ Certificate and an Opinion of Counsel each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with and that such satisfaction and discharge does
not result in a default under any agreement or instrument then known to such
counsel which binds or affects the Issuer.


The Trustee shall acknowledge satisfaction and discharge of this Indenture on
demand of and at the expense of the Issuer.


Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Issuer in Article Two and in Sections 4.01, 4.02, 7.07, 9.05
and 9.06 shall survive such satisfaction and discharge.


SECTION 9.02.    Legal Defeasance.


The Issuer may, at its option and at any time, elect to have its obligations and
the obligations of the Guarantors discharged with respect to the outstanding
Notes on a date the conditions set forth in Section 9.04 are satisfied
(hereinafter, “Legal Defeasance”). For this purpose, such Legal Defeasance means
that the Issuer will be deemed to have paid and discharged the entire
indebtedness represented by the outstanding Notes and to have satisfied all
their other obligations under such Notes and this Indenture insofar as such
Notes are concerned (and the Trustee, at the expense of the Issuer, shall,
subject to Section 9.06, execute instruments in form and substance reasonably
satisfactory to the Trustee and the Issuer acknowledging the same), except for
the following which shall survive until otherwise terminated or discharged
hereunder: (1) the rights of Holders of outstanding Notes to receive solely from
the trust funds described in Section 9.04 and as more fully set forth in Section
9.04, payments in respect of the principal of, premium, if any, and interest on
such Notes when such payments are due, (2) the Issuer’s obligations with respect
to such Notes under Article Two and Sections 4.02, 4.03 and 4.05, (3) the
rights, powers, trusts, duties, and immunities of the Trustee hereunder
(including claims of, or payments to, the Trustee under or pursuant to Section
7.07) and the Issuer’s obligations in connection therewith and (4) this Article
Nine.


Concurrently with any Legal Defeasance, the Issuer may, at its further option,
cause to be terminated, as of the date on which such Legal Defeasance occurs,
all of the obligations under any or all of the Note Guarantees, if any, then
existing and obtain the release of the Note Guarantees of any or all Guarantors.
In order to exercise such option regarding a Note Guarantee, the Issuer shall
provide the Trustee with written notice of its desire to terminate such Note
Guarantee prior to the delivery of the Opinions of Counsel referred to in
Section 9.04.




--------------------------------------------------------------------------------






-76-


Subject to compliance with this Article Nine, the Issuer may exercise its option
under this Section 9.02 with respect to the Notes notwithstanding the prior
exercise of its option under Section 9.03 below with respect to the Notes.


SECTION 9.03.    Covenant Defeasance.


The Issuer may, at its option and at any time, elect to have their obligations
and the obligations of the Guarantors under Sections 4.08, 4.11, 4.15, 4.16 and
4.17 (except for obligations mandated by the TIA) and clause (3) of
Section 5.01(a) released with respect to the outstanding Notes on a date the
conditions set forth in Section 9.04 are satisfied (hereinafter, “Covenant
Defeasance”). For this purpose, Covenant Defeasance means that, with respect to
the outstanding Notes, the Issuer may fail to comply with and shall have no
liability in respect of any term, condition or limitation set forth in any such
covenant, whether directly or indirectly, by reason of any reference elsewhere
herein to any such covenant or by reason of any reference in any such covenant
to any other provision herein or in any other document and such omission to
comply shall not constitute a Default or an Event of Default under Section 6.01,
but, except as specified above, the remainder of this Indenture, the Notes and
the Note Guarantees shall be unaffected thereby. In addition, upon the Issuer’s
exercise of the option in this Section 9.03, subject to the satisfaction of the
conditions set forth in Section 9.04, Sections 6.01(3), (4), (5) and (6) shall
not constitute Events of Default.


Notwithstanding any discharge or release of any obligations under this Indenture
pursuant to Section 9.02 or this Section 9.03, the Issuer’s obligations in
Article Two and Sections 7.07, 9.05, 9.06, 9.07 and 9.08 shall survive until
such time as the Notes have been paid in full. Thereafter, the Issuer’s
obligations in Sections 7.07, 9.05, 9.07 and 9.08 shall survive.


SECTION 9.04.    Conditions to Defeasance or Covenant Defeasance.


The following shall be the conditions to application of Section 9.02 or Section
9.03 to the outstanding Notes:


(1)    the Issuer must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders of the Notes issued under this Indenture, cash in Euros,
EU Government Obligations or a combination thereof in such amounts as will be
sufficient, in the opinion of a nationally recognized firm of independent public
accountants (such opinion shall be addressed and delivered to the Trustee, and
upon which the Trustee shall have no liability in relying), to pay the
principal, premium, if any, and interest on the Notes outstanding under this
Indenture on the stated maturity date or on the applicable optional redemption
date, as the case may be, and the Issuer must specify whether such Notes are
being defeased to maturity or to a particular redemption date;




--------------------------------------------------------------------------------






-77-




(2)    in the case of Legal Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel in the United States (upon which the Trustee shall
have no liability in relying) confirming that (a) the Issuer has received from,
or there has been published by, the Internal Revenue Service a ruling or
(b) since the date of this Indenture, there has been a change in the applicable
federal income tax law, in either case to the effect that, and based thereon
such Opinion of Counsel shall confirm that, the Holders of the Notes outstanding
under this Indenture will not recognize income, gain or loss for federal income
tax purposes as a result of such Legal Defeasance and will be subject to federal
income tax on the same amounts, in the same manner and at the same times as
would have been the case if such Legal Defeasance had not occurred;


(3)in the case of Covenant Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel in the United States (upon which the Trustee shall
have no liability in relying) confirming that the Holders of the Notes
outstanding under this Indenture will not recognize income, gain or loss for
federal income tax purposes as a result of such Covenant Defeasance and will be
subject to federal income tax on the same amounts, in the same manner and at the
same times as would have been the case if such Covenant Defeasance had not
occurred;


(4)no Default or Event of Default shall have occurred and be continuing on the
date of such deposit (other than a Default or Event of Default resulting from
the borrowing of funds to be applied to such deposit) or insofar as Events of
Default from bankruptcy or insolvency events are concerned, at any time in the
period ending on the 91st day after the date of deposit;


(5)such Legal Defeasance or Covenant Defeasance will not result in a breach or
violation of, or constitute a default under any material agreement or instrument
(other than this Indenture) to which Parent or any of its Subsidiaries is a
party or by which Parent or any of its Subsidiaries is bound;


(6)the Issuer must have delivered to the Trustee an Opinion of Counsel (upon
which the Trustee shall have no liability in relying) to the effect that
assuming no intervening bankruptcy of the Issuer or any Guarantor between the
date of deposit and the 91st day following the deposit and assuming that no
Holder is an “insider” of the Issuer under applicable Bankruptcy Law, after the
91st day following the deposit, the trust funds will not be subject to the
effect of applicable Bankruptcy Law;




--------------------------------------------------------------------------------






-78-




(7)the Issuer must deliver to the Trustee an Officers’ Certificate (upon which
the Trustee shall have no liability in relying) stating that the deposit was not
made by the Issuer with the intent of preferring the Holders of Notes issued
under this Indenture over the other creditors of the Issuer with the intent of
defeating, hindering, delaying or defrauding creditors of the Issuer or others;
and


(8)the Issuer must deliver to the Trustee an Officers’ Certificate and an
Opinion of Counsel (upon which the Trustee shall have no liability in relying),
each stating that all conditions precedent provided for relating to the Legal
Defeasance or the Covenant Defeasance have been complied with.


SECTION 9.05.    Deposited Money and EU Government Obligations To Be Held in
Trust.


All money and EU Government Obligations (including the proceeds thereof)
deposited with the Trustee pursuant to Sections 9.01 and 9.04 in respect of the
outstanding Notes shall be held in trust and applied by the Trustee, in
accordance with the provisions of such Notes and this Indenture, to the payment,
either directly or through any Paying Agents, to the Holders of such Notes, of
all sums due and to become due thereon in respect of principal, premium, if any,
and accrued interest, but such money need not be segregated from other funds
except to the extent required by law.


The Issuer and the Guarantors shall (on a joint and several basis) pay and
indemnify the Trustee against any tax, fee or other charge imposed on or
assessed against the EU Government Obligations deposited pursuant to Sections
9.01 and 9.04 or the principal, premium, if any, and interest received in
respect thereof other than any such tax, fee or other charge which by law is for
the account of the Holders of the outstanding Notes.


Anything in this Article Nine to the contrary notwithstanding, the Trustee shall
deliver or pay to the Issuer from time to time upon a request of the Issuer any
money or EU Government Obligations held by it as provided in Sections 9.01 and
9.04 which, in the opinion of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee, are in excess of the amount thereof which would then be required to be
deposited to effect an equivalent satisfaction and discharge, Legal Defeasance
or Covenant Defeasance.


SECTION 9.06.    Reinstatement.


If the Trustee or any Paying Agent is unable to apply any money or EU Government
Obligations in accordance with Section 9.01, 9.02 or 9.03 by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Issuer’s and each Guarantor’s obligations under this Indenture, the Notes and
the Note Guarantees shall be revived and reinstated as though no deposit had
occurred pursuant to this Article Nine until such time as the Trustee or such
Paying Agent is permitted to apply all such money or EU Government Obligations
in accordance with Section 9.01, 9.02 or 9.03; provided that if the Issuer or
the Guarantors have made any payment of principal of, premium, if any, or
accrued interest on any Notes because of the reinstatement of their obligations,
the Issuer or the Guarantors, as the case may be, shall be subrogated to the
rights of the Holders of such Notes to receive such payment from the money or EU
Government Obligations held by the Trustee or any Paying Agent.




--------------------------------------------------------------------------------






-79-




SECTION 9.07.    Moneys Held by Paying Agent.


In connection with the satisfaction and discharge of this Indenture, all moneys
and EU Government Obligations then held by any Paying Agent under the provisions
of this Indenture shall, upon written demand of the Issuer, be paid or delivered
to the Trustee, or if sufficient moneys and EU Government Obligations have been
deposited pursuant to Section 9.04, to the Issuer upon a request of the Issuer
(or, if such moneys and EU Government Obligations had been deposited by the
Guarantors, to such Guarantors), and thereupon such Paying Agent shall be
released from all further liability with respect to such moneys.


SECTION 9.08.    Moneys Held by Trustee.


Any moneys and EU Government Obligations deposited with the Trustee or any
Paying Agent or then held by the Issuer or the Guarantors in trust for the
payment of the principal of, or premium, if any, or interest on any Note that
are not applied but remain unclaimed by the Holder of such Note for two years
after the date upon which the principal of, or premium, if any, or interest on
such Note shall have respectively become due and payable shall be repaid or
returned to the Issuer (or, if appropriate, the Guarantors) upon a request of
the Issuer, or if such moneys and EU Government Obligations are then held by the
Issuer or the Guarantors in trust, such moneys and EU Government Obligations
shall be released from such trust; and the Holder of such Note entitled to
receive such payment shall thereafter, as an unsecured general creditor, look
only to the Issuer and the Guarantors for the payment thereof, and all liability
of the Trustee or such Paying Agent with respect to such trust moneys and EU
Government Obligations shall thereupon cease; provided that the Trustee or any
such Paying Agent, before being required to make any such repayment, may, at the
expense of the Issuer and the Guarantors, either mail to each Noteholder
affected, at the address shown in the register of the Notes maintained by the
Registrar pursuant to Section 2.06, or cause to be published once a week for two
successive weeks, in one newspaper published in the English language,
customarily published each Business Day and of general circulation in The City
of New York, the State of New York, and in one newspaper published in the
English language, customarily published each Business Day and of general
circulation in London, England, a notice that such moneys and EU Government
Obligations remains unclaimed and that, after a date specified therein, which
shall not be less than 30 days from the date of such mailing or publication, any
unclaimed balance of such moneys and EU Government Obligations then remaining
will be repaid or returned to the Issuer. After payment or return to the Issuer
or the Guarantors or the release of any moneys and EU Government Obligations
held in trust by the Issuer or any Guarantors, as the case may be, Holders
entitled thereto must look only to the Issuer and the Guarantors for payment as
general creditors unless applicable abandoned property law designates another
Person.






--------------------------------------------------------------------------------






-80-


ARTICLE TEN


GUARANTEE OF SECURITIES


SECTION 10.01.    Guarantee.


The Guarantors, by execution of this Indenture, jointly and severally, guarantee
to each Holder (i) the due and punctual payment of the principal of, premium, if
any, and interest on each Note, when and as the same shall become due and
payable, whether at maturity, by acceleration or otherwise, the due and punctual
payment of interest on the overdue principal of and interest on the Notes, to
the extent lawful, and the due and punctual payment of all other obligations and
due and punctual performance of all obligations of the Issuer to the Holders or
the Trustee all in accordance with the terms of such Note and this Indenture and
(ii) in the case of any extension of time of payment or renewal of any Notes or
any of such other obligations, that the same will be promptly paid in full when
due or performed in accordance with the terms of the extension or renewal, at
stated maturity, by acceleration or otherwise. Each Guarantor, by execution of
this Indenture, agrees that, subject only to the applicable provisions, if any,
of Section 10.06, its obligations hereunder shall be absolute and unconditional,
irrespective of, and shall be unaffected by, any invalidity, irregularity or
unenforceability of any such Note or this Indenture, any failure to enforce the
provisions of any such Note or this Indenture, any waiver, modification or
indulgence granted to the Issuer with respect thereto by the Holder of such
Note, or any other circumstances which may otherwise constitute a legal or
equitable discharge of a surety or such Guarantor.
Each Guarantor hereby waives diligence, presentment, demand for payment, filing
of claims with a court in the event of merger or bankruptcy of the Issuer, any
right to require a proceeding first against the Issuer, protest or notice with
respect to any such Note or the Indebtedness evidenced thereby and all demands
whatsoever, and covenants that this Guarantee will not be discharged as to any
such Note except by payment in full of the principal thereof and interest
thereon. Each Guarantor hereby agrees that, as between such Guarantor, on the
one hand, and the Holders and the Trustee, on the other hand, (i) the maturity
of the obligations guaranteed hereby may be accelerated as provided in Article
Six for the purposes of this Guarantee, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (ii) in the event of any declaration of acceleration of
such obligations as provided in Article Six, such obligations (whether or not
due and payable) shall forthwith become due and payable by each Guarantor for
the purpose of this Guarantee.




--------------------------------------------------------------------------------






-81-


The Guarantors shall have the right to seek contribution from any non-paying
Guarantor so long as the exercise of such right does not impair the rights of
any Holder under the Note Guarantees.
SECTION 10.02.    Execution and Delivery of Note Guarantee.


To further evidence the Note Guarantee set forth in Section 10.01, each
Guarantor hereby agrees that a notation of such Note Guarantee, substantially in
the form attached hereto as Exhibit I, shall be endorsed on each Note
authenticated and delivered by the Trustee and such Note Guarantee shall be
executed by either manual, facsimile, .pdf attachment or other electronically
transmitted signature of an Officer of each Guarantor. The validity and
enforceability of any Note Guarantee shall not be affected by the fact that it
is not affixed to any particular Note.
Each of the Guarantors hereby agrees that its Note Guarantee set forth in
Section 10.01 shall be in full force and effect notwithstanding any failure to
endorse on each Note a notation of such Note Guarantee.
If an Officer of a Guarantor whose signature is on this Indenture or a Note
Guarantee no longer holds that office at the time the Trustee authenticates the
Note on which such Note Guarantee is endorsed or at any time thereafter, such
Guarantor’s Guarantee of such Note shall be valid nevertheless.
The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of any Note Guarantee set forth in this
Indenture on behalf of the Guarantor.
SECTION 10.03.    Release of Guarantors.


(a)The Note Guarantee of a Guarantor (other than Parent) will be unconditionally
released and discharged upon any of the following:


(1)any Transfer (including, without limitation, by way of consolidation or
merger) by Parent or any Subsidiary to any Person that is not Parent or any
Subsidiary of Parent of all of the Equity Interests of, or all or substantially
all of the properties and assets of, such Guarantor;


(2)any Transfer directly or indirectly (including, without limitation, by way of
consolidation or merger) by Parent or any Subsidiary to any Person that is not
Parent or a Subsidiary of Parent of Equity Interests of such Guarantor or any
issuance by such Guarantor of its Equity Interests, such that such Guarantor
ceases to be a Subsidiary of Parent; provided that such Guarantor is also
released from all of its obligations in respect of Indebtedness under each
Credit Facility;




--------------------------------------------------------------------------------






-82-




(3)the release of such Guarantor from all obligations of such Guarantor in
respect of Indebtedness under each Credit Facility, except to the extent such
Guarantor is otherwise required to provide a Guarantee pursuant to Section 4.17;
or


(4)upon the contemporaneous release or discharge of all Guarantees by such
Guarantor which would have required such Guarantor to guarantee the Notes
pursuant to Section 4.17;


(b)Except as provided under Article Five, a Note Guarantee of Parent may be
released and discharged only with the consent of each Holder of Notes to which
such Note Guarantee relates.


(c)No such release or discharge of a Note Guarantee of a Guarantor shall be
effective against the Trustee or the Holders of Notes to which such Note
Guarantee relates (i) if a Default or Event of Default shall have occurred and
be continuing under this Indenture as of the time of such proposed release until
such time as such Default or Event of Default is cured and waived (unless such
release is in connection with the sale of the Equity Interests in such Guarantor
constituting collateral for a Credit Facility in connection with the exercise of
remedies against such Equity Interests or in connection with a Transfer
permitted by this Indenture if, but for the existence of such Default or Event
of Default, such Subsidiary would otherwise be entitled to be released from its
Note Guarantee following the sale of such Equity Interests) and (ii) until the
Issuer shall have delivered to the Trustee an Officers’ Certificate, upon which
the Trustee shall be entitled but not obligated to rely, stating that all
conditions precedent provided for in this Indenture relating to such
transactions have been complied with and that such release and discharge is
authorized and permitted under this Indenture.
(d)The Trustee shall execute any documents reasonably requested by either the
Issuer or a Guarantor in order to evidence the release of such Guarantor from
its obligations under its Guarantee endorsed on the Notes and under this Article
Ten.


SECTION 10.04.    Waiver of Subrogation.


Each Guarantor hereby irrevocably waives any claim or other rights which it may
now or hereafter acquire against the Issuer that arise from the existence,
payment, performance or enforcement of such Guarantor’s obligations under its
Note Guarantee and this Indenture, including, without limitation, any right of
subrogation, reimbursement, exoneration, indemnification, and any right to
participate in any claim or remedy of any Holder of Notes against the Issuer,
whether or not such claim, remedy or right arises in equity, or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Issuer, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or Note on account of such claim or
other rights. If any amount shall be paid to any Guarantor in violation of the
preceding sentence and the Notes shall not have been paid in full, such amount
shall have been deemed to have been paid to such Guarantor for the benefit of,
and held in trust for the benefit of, the Holders of the Notes, and shall
forthwith be paid to the Trustee for the benefit of such Holders to be credited
and applied upon the Notes, whether matured or unmatured, in accordance with the
terms of this Indenture. Each Guarantor acknowledges that it will receive direct
and indirect benefits from the financing arrangements contemplated by this
Indenture and that the waiver set forth in this Section 10.04 is knowingly made
in contemplation of such benefits.




--------------------------------------------------------------------------------






-83-


SECTION 10.05.    Notice to Trustee.


The Issuer or any Guarantor shall give prompt written notice to the Trustee of
any fact known to the Issuer or any such Guarantor which would prohibit the
making of any payment to or by the Trustee at its Corporate Trust Office in
respect of the Note Guarantees. Notwithstanding the provisions of this Article
Ten or any other provision of this Indenture, the Trustee shall not be charged
with knowledge of the existence of any facts which would prohibit the making of
any payment to or by the Trustee in respect of the Note Guarantees, unless and
until the Trustee shall have received written notice thereof from the Issuer no
later than one Business Day prior to such payment; and, prior to the receipt of
any such written notice, the Trustee, subject to the provisions of this
Section 10.05, and subject to the provisions of Sections 7.01 and 7.02, shall be
entitled in all respects to assume that no such facts exist; provided, however,
that if the Trustee shall not have received the notice referred to in this
Section 10.05 at least one Business Day prior to the date upon which by the
terms hereof any such payment may become payable for any purpose under this
Indenture (including, without limitation, the payment of the principal of,
premium, if any, or interest on any Note), then, anything herein contained to
the contrary notwithstanding, the Trustee shall have full power and authority to
receive such money and to apply the same to the purpose for which such money was
received and shall not be affected by any notice to the contrary which may be
received by it less than one Business Day prior to such date.
SECTION 10.06    Limitation on Guarantor’s Liability.


(e)To the extent applicable, a Guarantor’s liability in respect of its Note
Guarantee shall be limited to the extent set forth below:


(1)    Limitations Applicable to U.S. Guarantors. Each Guarantor that is
incorporated, organized or formed, as the case may be, under the laws of the
United States, any State thereof or the District of Columbia (a “U.S.
Guarantor”), and by its acceptance hereof, each Holder and the Trustee, hereby
confirm that it is the intention of all such parties that the Guarantee of a
U.S. Guarantor does not constitute a fraudulent transfer or conveyance for
purposes of Title 11 of the United States Code, as amended, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
U.S. Federal or state or other applicable law. To effectuate the foregoing
intention, each Holder and each U.S. Guarantor hereby irrevocably agree that the
obligations of a U.S. Guarantor under its Note Guarantee shall be limited to the
maximum amount as will, after giving effect to all other contingent and fixed
liabilities of such U.S. Guarantor result in the obligations of such U.S.
Guarantor not constituting such a fraudulent transfer or conveyance.




--------------------------------------------------------------------------------






-84-


(2)    [Reserved.]
(3)    Limitations Applicable to German Guarantors. Each Guarantor incorporated,
organized or formed, as the case may be, in Germany (a “German Guarantor”), and
by its acceptance hereof, each Holder and the Trustee, hereby confirm that the
liability of such German Guarantor shall be limited to the maximum amount as
will, after giving effect to all other contingent and fixed liabilities of such
Guarantor and after giving effect to any collections from or payments made by or
on behalf of any other Guarantor in respect of the obligations of such other
Guarantor under its Note Guarantee or pursuant to its contribution obligations
under this Indenture, result in the obligations of such Guarantor under its Note
Guarantee not constituting a fraudulent conveyance or fraudulent transfer under
applicable law. Each German Guarantor that makes a payment or distribution under
its Note Guarantee shall be entitled to a contribution from each other Guarantor
in a pro rata amount based on the Adjusted Net Assets of each Guarantor. The
obligation of any German Guarantor under this Article Ten will be binding only
to the extent that it would not result in a prohibited repayment to such
Guarantor’s shareholders of assets necessary to maintain the nominal registered
capital of such German Guarantor (Section 30 et seq. GmbH Act).
(4)    Limitations Applicable to Swiss Guarantors. Each Guarantor incorporated,
organized or formed, as the case may be, in Switzerland (a “Swiss Guarantor”)
and by its acceptance hereof, each Holder and the Trustee, hereby confirm that
the liability of such Swiss Guarantor shall be limited to the maximum amount as
will, after giving effect to all other contingent and fixed liabilities of such
Swiss Guarantor and after giving effect to any collections from or payments made
by or on behalf of any other Guarantor, result in the obligations of such Swiss
Guarantor under its Note Guarantee not constituting a fraudulent conveyance or
fraudulent transfer under applicable law. The obligations of any Swiss Guarantor
under its Note Guarantee shall be limited so that they do not result in a
prohibited repayment of the share capital of such Swiss Guarantor (Section 680
of the Swiss Code of Obligations), and infringe the mandatory provisions on
reserves (Sections 671 to 674 of the Swiss Code of Obligations).
(5)    Limitations Applicable to French Guarantors. Each Guarantor incorporated,
organized or formed, as the case may be, in France (a “French Guarantor”), and
by its acceptance hereof, each Holder and the Trustee, hereby confirm that the
obligation and liability of such French Guarantor (a) will not include any
obligation or liability which if incurred would constitute the provision of
financial assistance within the meaning of Article L. 225-216 of the French
Commercial Code and/or would constitute a “misuse of corporate assets or powers”
within the meaning of Article L. 241-3 or L. 242-6 of the French Commercial Code
(articles are applicable to societés par actions simplifiées pursuant to Article
L. 244-1 of the French Commercial Code); and (b) shall be limited to the extent
required by applicable law to the maximum amount any such French Guarantor can
pay without exceeding its financial capacity or otherwise resulting in
insolvency of such French Guarantor, as of the date the note guarantee is
subscribed or, if later further amended, restated or reaffirmed, as of such
later date, and that the Guarantee given by any of Société de Participations
Carnaudmetalbox, Crown Bevcan France SAS, Crown Emballage France SAS and Crown
Développment and each other




--------------------------------------------------------------------------------






-85-


Subsidiary Guarantor incorporated, organized or formed, as the case may be, in
France (each, a “French Subsidiary Guarantor”) will in addition be limited to
the equivalent in Euros of the portion of the proceeds of the notes used
directly or indirectly to repay or refinance obligations of or obligations
guaranteed (to the extent permitted under French law) by, such French Subsidiary
Guarantor, or to fund or refinance (directly or indirectly) advances or loans to
such French Subsidiary Guarantor.
(6)    Limitations Applicable to the Dutch Guarantors. Each Guarantor
incorporated, organized or formed, as the case may be, in the Netherlands (a
“Dutch Guarantor”) and, by its acceptance hereof, each Holder and the Trustee,
hereby confirm that the Dutch Guarantors shall not be liable under its Note
Guarantee to the extent that, if it were so liable, its entry into its Note
Guarantee would violate (a) section 2:98c of the Dutch Civil Code, (b) its
corporate interest or (c) section 3:45 of the Dutch Civil Code or sections 42 or
43 of the Dutch Bankruptcy Act (Faillissementswet).
(7)    Limitations Applicable to the Luxembourg Guarantors. Each Guarantor
incorporated, organized or formed, as the case may be, in Luxembourg or which
may be incorporated, organized or formed in the future, as the case may be, in
Luxembourg (a “Luxembourg Guarantor”) and, by its acceptance hereof, each Holder
and the Trustee, hereby confirm that all liabilities and obligations of such
Luxembourg Guarantor arising under any Guarantee, including, without limitation,
under the Note Guarantee, shall (a) not in any circumstances include any
obligation which, if incurred, would constitute a misuse of corporate assets as
defined under article 171-1 of the Luxembourg law on commercial companies dated
August 10, 1915, as amended from time to time, and (b) be limited, at all times,
to an aggregate amount not exceeding eighty percent (80%) of the Luxembourg
Guarantor’s net assets at any given time.  In this Indenture, “net assets” means
a Luxembourg Guarantor’s “capitaux propres” and its subordinated debts (both as
referred to in article 34 of the Luxembourg law dated December 19, 2002 on the
Registre de Commerce et des Sociétés and the accounting and annual accounts of
undertakings, as amended from time to time.




--------------------------------------------------------------------------------






-86-


(8)    Limitations Applicable to the Spanish Guarantors. Each Guarantor
incorporated in Spain or which may be incorporated in the future in Spain (a
“Spanish Guarantor”), and, by its acceptance hereof, each Holder and the
Trustee, hereby confirm that the liabilities and obligations of each Spanish
Guarantor under any Note Guarantee shall be equal to the lesser of (a) the
equivalent in Euros of the portion of the proceeds of the Notes used directly or
indirectly to pay or refinance obligations of, or obligations guaranteed (to the
extent permitted under Spanish law) by, such Spanish Guarantor, or to fund or
refinance (directly or indirectly) advances of loans to such Spanish Guarantor
and (b) the amount of the net equity (patrimonio neto) of such Spanish Guarantor
as reflected in its latest financial statements (audited, if available) and
approved by its sole shareholder before its Note Guarantee is enforced, or, in
the event that the Spanish Guarantor is a sociedad de responsabilidad limitada,
any lesser amount constituting a limit on such Spanish Guarantor’s ability to
guarantee obligations arising from or in connection with debt issuances pursuant
to article 401.2 of the Spanish Capital Companies Act (Real Decreto Legislativo
1/2010, de 2 de julio, por el que se aprueba el texto refundido de la Ley de
Sociedades de Capital) (the “Net Equity Cap”); provided, however, that with
respect to the Net Equity Cap, in the event that (a) such Spanish Guarantor has
guaranteed any other bank financing or debt capital markets financing of Parent
or any of its affiliates (each such financing, including the Financing
Transaction, a “Group Financing” and each such guarantee, including such Spanish
Guarantor’s Note Guarantee, a “Group Financing Guarantee”), (b) such Group
Financing Guarantees are of the same rank, (c) the amount of any other such
Group Financing Guarantees is similarly capped and (d) enforcement of any such
Group Financing Guarantees occurs on or about the same time as the enforcement
of its Note Guarantee, the Net Equity Cap shall be allocated as among the Group
Financing Guarantees pro rata, based on the principal amount of each such Group
Financing. Without prejudice to the limitations set forth above in this Section
10.06(a)(8), in no event shall the obligations of a Spanish Guarantor pursuant
to any Note Guarantee include or extend to any amounts that would render such
obligations in contravention of articles 143.2, 150 or 401, as applicable, of
the Spanish Capital Companies Act (Real Decreto Legislativo 1/2010, de 2 de
julio, por el que se aprueba el texto refundido de la Ley de Sociedades de
Capital).
(9)    Limitations Applicable to Other Guarantors. Each Guarantor that is
incorporated, organized or formed, as the case may be, under the laws of any
jurisdiction other than one set forth in clauses (1) through (8) above (an
“Other Guarantor”), and by its acceptance hereof, each Holder and the Trustee,
hereby confirm that it is the intention of all such parties that the Guarantee
of an Other Guarantor does not constitute a fraudulent transfer or conveyance
for purposes applicable law. To effectuate the foregoing intention, each Holder
and each Other Guarantor hereby irrevocably agree that the obligations of an
Other Guarantor under its Note Guarantee shall be limited to the maximum amount
as will, after giving effect to all other contingent and fixed liabilities of
such Other Guarantor result in the obligations of such Other Guarantor not
constituting such a fraudulent transfer or conveyance.




--------------------------------------------------------------------------------






-87-


“Adjusted Net Assets” of a Guarantor at any date means the lesser of (1) the
amount by which (x) the fair value of the assets of such Guarantor exceeds the
total amount of liabilities, including, without limitation, contingent
liabilities, but excluding liabilities under its Note Guarantee, of such
Guarantor at such date and (y) the present fair salable value of the assets of
such Guarantor at such date exceeds (2) the amount that will be required to pay
the probable liability of such Guarantor on its debts (after giving effect to
all other fixed and contingent liabilities and after giving effect to any
collection from any Subsidiary of such Guarantor in respect of the obligations
of such Guarantor under its Note Guarantee), excluding Indebtedness in respect
of its Note Guarantee, as they become absolute and matured.
(f)If following the date of this Indenture and notwithstanding anything in
Section 8.02 to the contrary:


(1)    (i) there shall be any change in the laws of the jurisdictions set forth
in clauses (1) through (8) of subsection (a) of this Section 10.06 or (ii) any
Restricted Subsidiary incorporated, organized or formed, as the case may be,
under the laws of any jurisdiction other than ones set forth in clauses (1)
through (8) of subsection (a) of this Section 10.06 (a “Future Guarantor”) shall
be required to execute a Note Guarantee and the Issuer shall reasonably
determine that clause (9) with respect to Other Guarantors shall not adequately
address the limitations on such Guarantee imposed by applicable law of the
jurisdiction of incorporation, organization or formation, as the case may be, of
any such Future Guarantor; or
(2)    the Issuer shall reasonably determine that it shall be necessary or
advisable to amend the terms of clauses (1) through (8) of subsection (a) of
this Section 10.06 or to add additional provisions related to the limitations
imposed on the Note Guarantee of a Future Guarantor,
then upon the delivery of an Officers’ Certificate and Opinion of Counsel
reasonably satisfactory to the Trustee, the Issuer shall be entitled to amend
such clauses or add such additional provisions (including any related
modifications to the form of Guarantee attached hereto as Exhibit I), as the
case may be, in order for the Note Guarantee of a Guarantor not to so violate
applicable law.






--------------------------------------------------------------------------------






-88-




ARTICLE ELEVEN


MISCELLANEOUS


SECTION 11.01.    Trust Indenture Act Controls.


If any provision of this Indenture limits, qualifies or conflicts with another
provision which is required to be included in this Indenture by the TIA, the
required provision shall control. If any provision of this Indenture modifies
any TIA provision that may be so modified, such TIA provision shall be deemed to
apply to this Indenture as so modified. If any provision of this Indenture
excludes any TIA provision that may be so excluded, such TIA provision shall be
excluded from this Indenture.
The provisions of TIA §§ 310 through 317 that impose duties on any Person
(including the provisions automatically deemed included unless expressly
excluded by this Indenture) are a part of and govern this Indenture, whether or
not physically contained herein.
SECTION 11.02.    Notices.


Except for notice or communications to Holders, any notice or communication
shall be given in writing and delivered in person or mailed by first class mail
(registered or certified, return receipt requested), telex, telecopier or
overnight air courier guaranteeing next day delivery, addressed as follows:
If to the Issuer or any Guarantor:


Crown European Holdings S.A.
67 Rue Arago
93400 Saint-Ouen, France
Attn: John W. Conway
Telephone:    33 1 4918 4000
Facsimile:    33 1 4918 4001
With copies to:
Crown Holdings, Inc.
One Crown Way
Philadelphia, PA 19154-4599
Attn: General Counsel
Telephone:    (215) 698-5100
Facsimile:    (215) 676-6011




--------------------------------------------------------------------------------






-89-




With copies to:


Dechert LLP
Cira Center
2929 Arch Street
Philadelphia, PA 19104
Attn:    William G. Lawlor
Telephone: (215) 994‑4000
Facsimile: (215) 994‑2222
If to the Trustee:


U.S. Bank National Association
Two Liberty Place
50 South 16th Street, Suite 2000
Mail Station: EX-PA-WBSP
Philadelphia, PA 19102
Attention: Ralph Jones
Telephone: 215-761-9314
Facsimile: 215-761-9412
Email: Ralph.Jones@usbank.com


If to the Registrar or the Transfer Agent:


Elavon Financial Services Limited
Block E, Cherrywood Business Park
Loughlinstown
Dublin
Attn: MBS Relationship Management
Facsimile: +44 207 365 2577
Email: mbs.relationship.management@usbank.com


If to the Paying Agent:


Elavon Financial Services Limited, UK Branch
Level 5, 125 Old Broad Street
London
EC2N 1AR
Attn: MBS Relationship Management
Facsimile: +44 207 365 2577
Email: mbs.relationship.management@usbank.com




--------------------------------------------------------------------------------






-90-


The Issuer, the Guarantors or the Trustee by written notice to the others may
designate additional or different addresses for subsequent notices or
communications.
All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given at the time delivered by hand, if personally
delivered; five (5) calendar days after mailing if sent by registered or
certified mail, postage prepaid (except that a notice of change of address shall
not be deemed to have been given until actually received by the addressee); when
answered back, if telexed; when receipt acknowledged, if telecopied; and the
next Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery.
Any notice or communication to a Holder shall be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Any notice or communication shall also be so mailed to any Person
described in TIA § 313(c), to the extent required by the TIA. Failure to mail a
notice or communication to a Holder or any defect in it shall not affect its
sufficiency with respect to other Holders.
If a notice or communication to a Holder is mailed in the manner provided above,
it shall be deemed duly given, whether or not the addressee receives it.
In case by reason of the suspension of regular mail service, or by reason of any
other cause, it shall be impossible to mail any notice as required by this
Indenture, then such method of notification as shall be made with the approval
of the Trustee shall constitute a sufficient mailing of such notice.
SECTION 11.03.    Communications by Holders with Other Holders.


Holders may communicate pursuant to TIA § 312(b) with other Holders with respect
to their rights under this Indenture or the Notes. The Issuer, the Guarantors,
the Trustee, the Registrar, each Agent and anyone else shall have the protection
of TIA § 312(c).
SECTION 11.04.    Certificate and Opinion as to Conditions Precedent.


Upon any request or application by the Issuer or any Guarantor to the Trustee to
take any action under this Indenture, the Issuer or such Guarantor shall furnish
to the Trustee:
(1)an Officers’ Certificate (which shall include the statements set forth in
Section 11.05 below) stating that, in the opinion of the signers, all conditions
precedent and covenants, if any, provided for in this Indenture relating to the
proposed action have been complied with; and




--------------------------------------------------------------------------------






-91-




(2)an Opinion of Counsel (which shall include the statements set forth in
Section 11.05 below) stating that, in the opinion of such counsel, all such
conditions precedent and covenants have been complied with.


SECTION 11.05.    Statements Required in Certificate and Opinion.


Each certificate and opinion with respect to compliance by or on behalf of the
Issuer or any Guarantor with a condition or covenant provided for in this
Indenture shall include:
(3)a statement that the Person making such certificate or opinion has read such
covenant or condition;


(4)a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;


(5)a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and


(6)a statement as to whether or not, in the opinion of such Person, such
covenant or condition has been complied with.


SECTION 11.06.    Rules by Trustee and Agents.


The Trustee may make reasonable rules for action by or meetings of Noteholders.
The Registrar and Paying Agent may make reasonable rules for their functions.
SECTION 11.07.    Business Days; Legal Holidays.


A “Business Day” is a day that is not a Legal Holiday. A “Legal Holiday” is a
Saturday, a Sunday or other day on which commercial banks in The City of New
York, the State of New York are authorized or required by law to close. If a
payment date is a Legal Holiday at a place of payment, payment may be made at
that place on the next succeeding day that is not a Legal Holiday, and no
interest shall accrue for the intervening period.
SECTION 11.08.    Governing Law.


This Indenture, the Notes and the Note Guarantees shall be governed by and
construed in accordance with the laws of the State of New York, but without
giving effect to applicable principles of conflicts of law to the extent that
the application of the law of another jurisdiction would be required thereby.




--------------------------------------------------------------------------------






-92-


SECTION 11.09.    No Adverse Interpretation of Other Agreements.


This Indenture may not be used to interpret another indenture, loan, security or
debt agreement of Parent or any Subsidiary thereof. No such indenture, loan,
security or debt agreement may be used to interpret this Indenture.
SECTION 11.10    Successors.


All agreements of the Issuer and the Guarantors in this Indenture and the Notes
shall bind their respective successors. All agreements of the Trustee, any
additional trustee and any Agents in this Indenture shall bind its successor.
SECTION 11.11.    Multiple Counterparts.
The parties may sign multiple counterparts of this Indenture. Each signed
counterpart shall be deemed an original, but all of them together represent one
and the same agreement.
SECTION 11.12    Table of Contents, Headings, etc.


The table of contents, cross-reference sheet and headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part hereof, and shall in no way modify or restrict
any of the terms or provisions hereof.
SECTION 11.13    Separability.


Each provision of this Indenture shall be considered separable and if for any
reason any provision which is not essential to the effectuation of the basic
purpose of this Indenture or the Notes shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
SECTION 11.14    Waiver of Jury Trial.


THE ISSUER, EACH OF THE GUARANTORS AND THE TRUSTEE IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES
OR THE TRANSACTIONS CONTEMPLATED HEREBY.
SECTION 11.15    Force Majeure.


In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.




--------------------------------------------------------------------------------






-93-


SECTION 11.16    Agent for Service; Submission to Jurisdiction; Waiver of
Immunities.


(a)By the execution and delivery of this Indenture, the Issuer and each
Guarantor (i) acknowledges that it has irrevocably designated and appointed CT
Corporation System, 111 Eighth Avenue, New York, New York 10011 (and any
successor entity) as its authorized agent upon which process may be served in
any suit or proceeding arising out of or relating to this Indenture, the Notes
and the Note Guarantees that may be instituted in any Federal or state court in
the State of New York, The City of New York, the Borough of Manhattan or brought
under Federal or state securities laws, and acknowledges that CT Corporation
System has accepted such designation, (ii) irrevocably submits to the
non-exclusive jurisdiction of any such court in any such suit or proceeding in
subsection (a)(i) above and (iii) agrees that service of process upon CT
Corporation System and written notice of said service to the Issuer in
accordance with this Section 11.16 shall be deemed in every respect effective
service of process upon the Issuer or any Guarantor, if any, in any such suit or
proceeding. The Issuer and each Guarantor further agrees to take any and all
such action, including the execution and filing of any and all such documents
and instruments as may be necessary to continue such designation and appointment
of CT Corporation System in full force and effect so long as this Indenture
shall be in full force and effect or any of the Notes shall be outstanding;
provided, however, that the Issuer or any Guarantor may, by written notice to
the Trustee, designate such additional or alternative agent for service of
process under this Section 11.16 that (i) maintains an office located in the
Borough of Manhattan, The City of New York, the State of New York, (ii) is a
corporate service company which acts as agent for service of process for other
Persons in the ordinary course of its business and (iii) agrees to act as agent
for service of process in accordance with this Section 11.16. Such notice shall
identify the name of such agent for process and the address of such agent for
process in the Borough of Manhattan, The City of New York, the State of New
York.


(b)To the fullest extent permitted by applicable law, to the extent that the
Issuer or any Guarantor has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process with respect to itself or
its property, it hereby irrevocably waives such immunity in respect of its
obligations under each of this Indenture, the Notes and the Note Guarantees. In
addition, the Issuer and each Guarantor irrevocably waives and agrees not to
assert, by way of motion, as a defense, or otherwise in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
the courts mentioned in subsection (a) of this Section 11.16 for any reason
whatsoever, that such suit, action or proceeding is brought in an inconvenient
forum or that the venue for such suit is improper, or that this Indenture, the
Notes or the Note Guarantees or the subject matter hereof or thereof may not be
enforced in such courts.




--------------------------------------------------------------------------------






-94-




(c)The Issuer and the Guarantors agree that a final judgment in any such suit,
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. To
the fullest extent permitted by applicable law, nothing in this Section 11.16
shall affect the right of the Trustee to serve legal process in any other manner
permitted by law or affect the right of the Trustee to bring any action or
proceeding against the Issuer or any Guarantor or its property in the courts of
any other jurisdictions.


SECTION 11.17    Currency of Account; Conversion of Currency; Foreign Exchange
Restrictions.


(a)    Euros are the sole currency of account and payment for all sums payable
by the Issuer and the Guarantors under or in connection with the Notes, the Note
Guarantees or this Indenture, including damages related thereto. Any amount
received or recovered in a currency other than Euro by a Holder of the Notes
(whether as a result of, or of the enforcement of, a judgment or order of a
court of any jurisdiction, in the winding-up or dissolution of the Issuer or
otherwise) in respect of any sum expressed to be due to it from the Issuer shall
only constitute a discharge to the Issuer to the extent of the Euro amount which
the recipient is able to purchase with the amount so received or recovered in
that other currency on the date of that receipt or recovery (or, if it is not
practicable to make that purchase on that date, on the first date on which it is
practicable to do so). If that Euro amount is less than the Euro amount
expressed to be due to the recipient under the Notes, the Issuer shall indemnify
it against any loss sustained by it as a result as set forth in subsection (b)
of this Section 11.17. In any event, the Issuer and the Guarantors shall
indemnify the recipient against the cost of making any such purchase. For the
purposes of this Section 11.17, it will be sufficient for the Holder of a Note
to certify in a satisfactory manner (indicating sources of information used)
that it would have suffered a loss had an actual purchase of Euros been made
with the amount so received in that other currency on the date of receipt or
recovery (or, if a purchase of Euros on such date had not been practicable, on
the first date on which it would have been practicable, it being required that
the need for a change of date be certified in the manner mentioned above). The
indemnities set forth in this Section 11.17 constitute separate and independent
obligations from other obligations of the Issuer and the Guarantors, shall give
rise to a separate and independent cause of action, shall apply irrespective of
any indulgence granted by any Holder of the Notes and shall continue in full
force and effect despite any other judgment, order, claim or proof for a
liquidated amount in respect of any sum due under the Notes.


(b)    The Issuer and the Guarantors, jointly and severally, covenant and agree
that the following provisions shall apply to conversion of currency in the case
of the Notes, the Note Guarantees and this Indenture:




--------------------------------------------------------------------------------






-95-




(1) (A)
If for the purpose of obtaining judgment in, or enforcing the judgment of, any
court in any country, it becomes necessary to convert into a currency (the
“Judgment Currency”) an amount due in any other currency (the “Base Currency”),
then the conversion shall be made at the rate of exchange prevailing on the
Business Day before the day on which the judgment is given or the order of
enforcement is made, as the case may be (unless a court shall otherwise
determine).

(B)
If there is a change in the rate of exchange prevailing between the Business Day
before the day on which the judgment is given or an order of enforcement is
made, as the case may be (or such other date as a court shall determine), and
the date of receipt of the amount due, the Issuer and the Guarantors will pay
such additional (or, as the case may be, such lesser) amount, if any, as may be
necessary so that the amount paid in the Judgment Currency when con-verted at
the rate of exchange prevailing on the date of receipt will produce the amount
in the Base Currency originally due.

(2)    In the event of the winding-up of the Issuer or any Guarantor at any time
while any amount or damages owing under the Notes, the Guarantees and this
Indenture, or any judgment or order rendered in respect thereof, shall remain
outstanding, the Issuer and the Guarantors shall indemnify and hold the Holders
and the Trustee harmless against any deficiency arising or resulting from any
variation in rates of exchange between (i) the date as of which the Euro
Currency Equivalent of the amount due or contingently due under the Notes, the
Guarantees and this Indenture (other than under this subsection (b)(2)) is
calculated for the purposes of such winding-up and (ii) the final date for the
filing of proofs of claim in such winding-up. For the purpose of this subsection
(b)(2), the final date for the filing of proofs of claim in the winding-up of
the Issuer or any Guarantor shall be the date fixed by the liquidator or
otherwise in accordance with the relevant provisions of applicable law as being
the latest practicable date as at which liabilities of the Issuer or such
Guarantor may be ascertained for such winding-up prior to payment by the
liquidator or otherwise in respect thereto.
(c)    The obligations contained in subsections (a), (b)(1)(B) and (b)(2) of
this Section 11.17 shall constitute separate and independent obligations from
the other obligations of the Issuer and the Guarantors under this Indenture,
shall give rise to separate and independent causes of action against the Issuer
and the Guarantors, shall apply irrespective of any waiver or extension granted
by any Holder or the Trustee or either of them from time to time and shall
continue in full force and effect notwithstanding any judgment or order or the
filing of any proof of claim in the winding-up of the Issuer or any Guarantor
for a liquidated sum in respect of amounts due hereunder (other than under
subsection (b)(2) above) or under any such judgment or order. Any such
deficiency as aforesaid shall be deemed to constitute a loss suffered by the
Holders or the Trustee, as the case may be, and no proof or evidence of any
actual loss shall be required by the Issuer or any Guarantor or the liquidator
or otherwise or any of them. In the case of subsection (b)(2) above, the amount
of such deficiency shall not be deemed to be reduced by any variation in rates
of exchange occurring between the said final date and the date of any
liquidating distribution.




--------------------------------------------------------------------------------






-96-


(d)The term “rate(s) of exchange” shall mean the rate of exchange quoted by
Reuters at 10:00 a.m. (New York time) for spot purchases of the Base Currency
with the Judgment Currency other than the Base Currency referred to in
subsections (b)(1) and (b)(2) above and includes any premiums and costs of
exchange payable.
[Signature Pages Follow]






--------------------------------------------------------------------------------






-97-




IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
all as of the date and year first written above.


 
 
CROWN EUROPEAN HOLDINGS S.A.
 
 
 
 
By:
/s/ Timothy J. Donahue    
 
 
Name: Timothy J. Donahue
 
 
Title: Directeur Général Délégué
 
 
 
 
 
CROWN HOLDINGS, INC.
 
 
 
 
By:
/s/ Thomas A. Kelly
 
 
Name: Thomas A. Kelly
 
 
Title:    Senior Vice President and Chief Financial Officer













--------------------------------------------------------------------------------






-98-




 
 
CROWN AMERICAS LLC
 
 
 
 
By:
/s/ Kevin Clothier    
 
 
Name:    Kevin Clothier
 
 
Title:    Vice President and Treasurer
 
 
 
 
 
CR USA, INC.
 
 
CROWN BEVERAGE PACKAGING PUERTO RICO, INC.
 
 
CROWN CONSULTANTS, INC.
 
 
CROWN CORK & SEAL COMPANY (DE), LLC
 
 
CROWN CORK & SEAL COMPANY, INC.
 
 
CROWN FINANCIAL CORPORATION
 
 
CROWN INTERNATIONAL HOLDINGS, INC.
 
 
CROWN PACKAGING HOLDINGS LLC
 
 
CROWN PACKAGING TECHNOLOGY, INC.
 
 
FOREIGN MANUFACTURERS FINANCE CORPORATION
 
 
NWR, INC.
 
 
 
 
By:
/s/ Kevin Clothier    
 
 
Name:    Kevin Clothier
 
 
Title:    Vice President and Treasurer



 
 
CROWN CORK & SEAL USA, INC.
 
 
 
 
By:
/s/ Kevin Clothier    
 
 
Name:    Kevin Clothier
 
 
Title:    Assistant Treasurer
 
 
 
 
 
CROWN BEVERAGE PACKAGING, LLC
 
 
 
 
By:
/s/ Kevin Clothier    
 
 
Name:    Kevin Clothier
 
 
Title:    Assistant Treasurer







--------------------------------------------------------------------------------






-99-




 
 
MIVISA (USA), INC.
 
 
 
 
By:
/s/ Tomas Lopez    
 
 
Name: Tomas Lopez
 
 
Title:    Chairman, Secretary and Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------






-100-




 
 
3079939 NOVA SCOTIA COMPANY/3079939
 
 
COMPAGNIE DE LA NOUVELLE ECOSSE
 
 
 
 
By:
/s/ Kevin Clothier    
 
 
Name:    Kevin Clothier
 
 
Title:    Vice President and Treasurer
 
 
 
 
 
889273 ONTARIO INC.
 
 
 
 
By:
/s/ Kevin Clothier    
 
 
Name:    Kevin Clothier
 
 
Title:    Vice President and Treasurer
 
 
 
 
 
CROWN CANADIAN HOLDINGS ULC
 
 
 
 
By:
/s/ Kevin Clothier    
 
 
Name:    Kevin Clothier
 
 
Title:    Vice President and Treasurer
 
 
 
 
 
CROWN METAL PACKAGING CANADA INC.
 
 
 
 
By:
/s/ Kevin Clothier    
 
 
Name:    Kevin Clothier
 
 
Title:    Vice President and Treasurer
 
 
 
 
 
CROWN METAL PACKAGING CANADA LP
 
 
by its general partner, CROWN METAL
 
 
PACKAGING CANADA INC.
 
 
 
 
By:
/s/ Kevin Clothier    
 
 
Name:    Kevin Clothier
 
 
Title:    Vice President and Treasurer







--------------------------------------------------------------------------------






-101-




 
 
CROWN BEVCAN FRANCE SAS
 
 
 
 
By:
/s/ Didier Callet    
 
 
Name: Didier Callet    
 
 
Title:    President
 
 
 
 
 
CROWN DÉVELOPPEMENT
 
 
 
 
By:
/s/ Timothy J. Donahue    
 
 
Name: Timothy J. Donahue
 
 
Title: Directeur Général Délégué
 
 
 
 
 
CROWN EMBALLAGE FRANCE SAS
 
 
 
 
By:
/s/ Didier Callet    
 
 
Name: Didier Callet    
 
 
Title:    President
 
 
 
 
 
SOCIÉTÉ DE PARTICIPATIONS
 
 
CARNAUDMETALBOX
 
 
 
 
By:
/s/ Didier Callet    
 
 
Name: Didier Callet    
 
 
Title: Directeur Général Délégué
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













--------------------------------------------------------------------------------






-102-




 
 
CROWN CORK & SEAL DEUTSCHLAND HOLDINGS
 
 
GMBH
 
 
 
 
By:
/s/ John Beardsley /s/ Rolf Willke
 
 
Name: John Beardsley and Rolf Willke
 
 
Title:    Managing Directors
 
 
 
 
 
CROWN NAHRUNGSMITTELDOSEN
 
 
DEUTSCHLAND GMBH
 
 
 
 
By:
/s/ John Beardsley /s/ Roy Kunkel    
 
 
Name: John Beardsley and Roy Kunkel    
 
 
Title:    Managing Directors    
 
 
 
 
 
CROWN NAHRUNGSMITTELDOSEN GMBH
 
 
 
 
By:
/s/ John Beardsley /s/ Roy Kunkel    
 
 
Name: John Beardsley and Roy Kunkel    
 
 
Title:    Managing Directors    
 
 
 
 
 
CROWN SPECIALITY PACKAGING DEUTSCHLAND
 
 
GMBH
 
 
 
 
By:
/s/ John Beardsley /s/ David Harrison    
 
 
Name: John Beardsley and David Harrison
 
 
Title:    Managing Directors    
 
 
 
 
 
CROWN VERPACKUNGEN DEUTSCHLAND GMBH
 
 
 
 
By:
/s/ John Beardsley /s/ Rolf Willke
 
 
Name: John Beardsley and Rolf Willke
 
 
Title:    Managing Directors
 
 
 
 
 
 
 
 
 
 
 
 















--------------------------------------------------------------------------------






-103-




 
 
CROWN PACKAGING LUX I, S.À.R.L.
 
 
 
 
By:
/s/ Paul Browett
 
 
Name:    Paul Browett
 
 
Title: Manager A
 
 
 
 
 
/s/ Abdelhakim Chagaar    
 
 
Name:    Abdelhakim Chagaar
 
 
Title:    Manager B
 
 
 
 
 
CROWN PACKAGING LUX II, S.À.R.L.
 
 
 
 
By:
/s/ Paul Browett
 
 
Name:    Paul Browett
 
 
Title: Manager A
 
 
 
 
 
/s/ Abdelhakim Chagaar    
 
 
Name:    Abdelhakim Chagaar
 
 
Title:    Manager B
 
 
 
 
 
CROWN PACKAGING LUX III, S.À.R.L.
 
 
 
 
By:
/s/ Paul Browett
 
 
Name:    Paul Browett
 
 
Title: Manager A
 
 
 
 
 
/s/ Abdelhakim Chagaar    
 
 
Name:    Abdelhakim Chagaar
 
 
Title:    Manager B
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 















--------------------------------------------------------------------------------






-104-






 
 
CROWN ENVASES MEXICO, S.A. DE C.V.
 
 
 
 
By:
/s/ Djalma Novaes, Jr.    
 
 
Name:    Djalma Novaes, Jr.
 
 
Title:    Chairman and President
 
 
 
 
 
CROWN MEXICAN HOLDINGS, S. DE R.L. DE C.V.
 
 
 
 
By:
/s/ Kevin Clothier    
 
 
Name:    Kevin Clothier
 
 
Title:    Vice President and Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 















--------------------------------------------------------------------------------






-105-




 
 
CROWN VERPAKKING NEDERLAND BV
 
 
 
 
By:
/s/ John Beardsley
 
 
Name: John Beardsley
 
 
Title:    President
 
 
 
 
 
FAMOSA, B.V.
 
 
 
 
By:
/s/ Paul Browett
 
 
Name:    Paul Browett
 
 
Title: Managing Director
 
 
 
 
 
SIVESA, B.V.
 
 
 
 
By:
/s/ Paul Browett
 
 
Name:    Paul Browett
 
 
Title: Managing Director
 
 
 
 
 
SISA MEXICO B.V.
 
 
 
 
By:
/s/ Paul Browett
 
 
Name:    Paul Browett
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
 
 











    




--------------------------------------------------------------------------------






-106-




 
 
MIVISA ENVASES, S.A.U.
 
 
 
 
By:
/s/ Laurent Watteaux
 
 
Name: Laurent Watteaux
 
 
Title:    Sole Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









    




--------------------------------------------------------------------------------






-107-




 
 
CROWN PACKAGING EUROPE GMBH
 
 
 
 
By:
/s/ John Beardsley
 
 
Name: John Beardsley
 
 
Title:    Managing Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------






-108-






 
 
CARNAUDMETALBOX ENGINEERING LIMITED
 
 
 
 
By:
/s/ John Beardsley
 
 
Name: John Beardsley
 
 
Title:    Director
 
 
 
 
 
CARNAUDMETALBOX GROUP UK LIMITED
 
 
 
 
By:
/s/ John Beardsley
 
 
Name: John Beardsley
 
 
Title:    Director
 
 
 
 
 
CARNAUDMETALBOX OVERSEAS LIMITED
 
 
 
 
By:
/s/ John Beardsley
 
 
Name: John Beardsley
 
 
Title:    Director
 
 
 
 
 
CROWN AEROSOLS UK LIMITED
 
 
 
 
By:
/s/ David Harrison    
 
 
Name: David Harrison
 
 
Title:    Director
 
 
 
 
 
CROWN PACKAGING UK PLC
 
 
 
 
By:
/s/ Paul Browett
 
 
Name:    Paul Browett
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













--------------------------------------------------------------------------------






-109-






 
 
CROWN SPECIALITY PACKAGING UK LIMITED
 
 
 
 
By:
/s/ David Harrison
 
 
Name: David Harrison
 
 
Title:    Director
 
 
 
 
 
CROWN UK HOLDINGS LIMITED
 
 
 
 
By:
/s/ John Beardsley
 
 
Name: John Beardsley
 
 
Title:    Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------






-110-




 
 
U.S. Bank National Association, as Trustee
 
 
 
 
By:
/s/ Ralph E. Jones
 
 
Name: Ralph E. Jones
 
 
Title:    Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------






-111-






 
 
Elavon Financial Services Limited, UK Branch,
 
 
as Paying Agent
 
 
 
 
By:
/s/ Hamyd Mazrae
 
 
Name:    Hamyd Mazrae
 
 
Title:    Authorised Signatory
 
 
 
 
 
/s/ James Hounslow
 
 
Name:    James Hounslow
 
 
Title:    Authorised Signatory
 
 
 
 
 
Elavon Financial Services Limited, as Registrar
 
 
and Transfer Agent
 
 
 
 
By:
/s/ Hamyd Mazrae
 
 
Name:    Hamyd Mazrae
 
 
Title:    Authorised Signatory
 
 
 
 
 
/s/ James Hounslow
 
 
Name:    James Hounslow
 
 
Title:    Authorised Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 















--------------------------------------------------------------------------------






EXHIBIT A-1
[FORM OF RESTRICTED NOTE]
CROWN EUROPEAN HOLDINGS S.A.
3.375% SENIOR NOTE DUE 2025
[Insert Global Note Legend, if applicable]
[Insert Private Placement Legend]
No. [  ]                                              ISIN No. [ ]
Common Code No. [ ]
€[ ]


CROWN EUROPEAN HOLDINGS S.A., a French société anonyme, as issuer (the
“Issuer”), for value received, promises to pay to USB Nominees (UK) Limited or
registered assigns the principal sum of [            ] (or such other principal
amount as shall be set forth in the Schedule of Exchanges of Interests in Global
Note attached hereto), on May 15, 2025.


Interest Payment Dates:
May 15 and November 15 commencing November 15, 2015.
 
 
Record Dates:
May 1 and November 1 (whether or not a Business Day).



Reference is made to the further provisions of this Note contained herein, which
will for all purposes have the same effect as if set forth at this place.
































A-1-1




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Issuer has caused this Note to be signed by two of its
duly authorized officers.


CROWN EUROPEAN HOLDINGS S.A.






By:
______________________________        

Name:
Title:




By:
______________________________        

Name:
Title:






















A-1-2




--------------------------------------------------------------------------------








Certificate of Authentication


This is one of the 3.375% Senior Notes due 2025 referred to in the
within-mentioned Indenture.


U.S. BANK NATIONAL ASSOCIATION, as Trustee
By:
______________________________        

Dated:






































































A-1-3




--------------------------------------------------------------------------------










[FORM OF REVERSE OF RESTRICTED NOTE]
CROWN EUROPEAN HOLDINGS S.A.
3.375% SENIOR NOTE DUE 2025
1.    Interest. CROWN EUROPEAN HOLDINGS S.A., a French société anonyme, as
issuer (the “Issuer”), promises to pay interest on the principal amount set
forth on the face hereof at a rate of 3.375% per annum. Interest hereon will
accrue from and including the most recent date to which interest has been paid
or, if no interest has been paid, from and including May 5, 20151 to but
excluding the date on which interest is paid. Interest shall be payable in
arrears on each May 15 and November 15, commencing November 15, 20152.    In the
case of Notes issued on the Issue Date.. Interest will be computed on the basis
of a 360-day year of twelve 30-day months and actual days elapsed. The Issuer
shall pay interest on overdue principal and on overdue interest (to the full
extent permitted by law) at the rate borne by the Notes.
2.    Method of Payment. The Issuer will pay interest hereon (except defaulted
interest) to the Persons who are registered Holders at the close of business on
May 1 or November 1 preceding the interest payment date (whether or not a
Business Day). Holders must surrender Notes to a Paying Agent to collect
principal payments. The Issuer will pay principal and interest in Euros.
Interest may be paid by check mailed to the Holder entitled thereto at the
address indicated on the register maintained by the Registrar for the Notes.
3.    Paying Agent, Registrar and Transfer Agent. Initially, Elavon Financial
Services Limited, UK Branch in London will act as Paying Agent and Elavon
Financial Services Limited in Dublin will act as Registrar and Transfer Agent.
The Issuer may change any Paying Agent or Registrar without notice. The Issuer
or any Affiliate thereof may act as Paying Agent or Registrar.
4.    Indenture. The Issuer issued the Notes under an Indenture dated as of May
5, 2015 (the “Indenture”) among the Issuer, the Guarantors, U.S. Bank National
Association (the “Trustee”), Elavon Financial Services Limited, UK Branch, as
paying agent (the “Paying Agent”), and Elavon Financial Services Limited, as
registrar (the “Registrar”) and transfer agent (the “Transfer Agent”). This is
one of an issue of Notes of the Issuer issued, or to be issued, under the
Indenture. The terms of the Notes include those stated in the Indenture and
those made part of the Indenture by reference to the Trust Indenture Act of 1939
(15 U.S. Code §§ 77aaa-77bbbb), as amended from time to time. The Notes are
subject to all such terms, and Holders are referred to the Indenture and such
Act for a statement of them. Capitalized and certain other terms used herein and
not otherwise defined have the meanings set forth in the Indenture.


______________________________
1    In the case of Notes issued on the Issue Date.
2    In the case of Notes issued on the Issue Date.


A-1-4




--------------------------------------------------------------------------------








5.    Optional Redemption.
(a)    Prior to November 15, 2024, the Issuer may redeem the Notes, at its
option, in whole at any time or in part from time to time at a redemption price
equal to 100% of the principal amount thereof, plus accrued and unpaid interest,
if any, to the Make-Whole Redemption Date, plus the applicable Make-Whole
Premium (a “Make-Whole Redemption”). The Issuer shall notify the Trustee of the
Make-Whole Premium by delivering to the Trustee, on or before the applicable
Redemption Date, an Officers’ Certificate showing the calculation thereof in
reasonable detail, and the Trustee shall have no responsibility for such
calculation.
(b)    At any time on or after November 15, 2024, the Issuer may redeem the
Notes, at its option, in whole at any time or in part from time to time at a
redemption price equal to 100% of the principal amount thereof, plus accrued and
unpaid interest, if any, to, but not including, the applicable redemption date.
In addition, the Issuer may acquire Notes by means other than a redemption,
whether by tender offer, open market purchases, negotiated transactions or
otherwise, in accordance with applicable securities laws, so long as such
acquisition does not otherwise violate the terms of the Indenture.
6.    Redemption for Changes in Withholding Tax. The Issuer may, at its option,
redeem all, but not less than all, of the Notes then outstanding at a redemption
price equal to 100% of the principal amount of the Notes, plus accrued and
unpaid interest thereon to the Redemption Date. This redemption applies only if
as a result of any amendment to, or change in, the laws or treaties (including
any rulings or regulations promulgated thereunder) of any Taxing Jurisdiction or
any amendment to or change in any official position of a taxing authority in any
Taxing Jurisdiction concerning the interpretation, administration or application
of such laws, treaties, rulings or regulations (including by virtue of a holding
by a court of competent jurisdiction), which amendment or change in each case is
announced and effective on or after the Issue Date (or, (i) in the case of
Additional Amounts payable by a successor Person to the Issuer, the date on
which such successor Person became such pursuant to applicable provisions of
this Indenture or (ii) in the case Additional Amounts caused by a tax imposed by
a jurisdiction that became a Taxing Jurisdiction after the Issue Date, the date
on which such jurisdiction became a Taxing Jurisdiction), the Issuer has become
or will become obligated to pay material Additional Amounts (pursuant to Section
4.20 of the Indenture) on the next date on which any amount would be payable
with respect to the Notes and the Issuer reasonably determines in good faith
that such obligation cannot be avoided (including, without limitation, by
changing the jurisdiction from which or through which payment is made) by the
use of reasonable measures available to the Issuer.










A-1-5




--------------------------------------------------------------------------------








Notice of such redemption may not be given earlier than 90 days prior to the
earliest date on which the Issuer would be obligated to pay such Additional
Amounts were a payment in respect of the Notes then due nor later than 180 days
after such amendment or change referred to in the preceding paragraph. At the
time such notice of redemption is given, such obligation to pay such Additional
Amounts must remain in effect. Immediately prior to the mailing of any notice of
redemption described above, the Issuer shall deliver to the Trustee (i) an
Officers’ Certificate stating that the Issuer is entitled to elect to effect
such redemption and setting forth a statement of facts showing that the
conditions precedent to the right of the Issuer so to elect to redeem have
occurred and (ii) an opinion of independent legal counsel qualified under the
laws of the relevant jurisdiction to the effect that the Issuer or such
successor Person, as the case may be, has or will become obligated to pay such
Additional Amounts as a result of such amendment or change.
7.    Notice of Redemption. Notices of redemption shall be mailed by first class
mail at least 30 but not more than 60 days before the Redemption Date to each
Holder of Notes to be redeemed at its registered address. If any Note is to be
redeemed in part only, the notice of redemption that relates to such Note shall
state the portion of the principal amount thereof to be redeemed. Any redemption
and notice thereof may, in the Issuer’s discretion, be subject to the
satisfaction of one or more conditions precedent described in the notice
relating to such redemption.
8.    Offers To Purchase. The Indenture provides that upon the occurrence of a
Change of Control Repurchase Event and subject to further limitations contained
therein, the Issuer shall make an offer to purchase outstanding Notes in
accordance with the procedures set forth in the Indenture.
9.    Denominations, Transfer, Exchange. The Notes are in registered form
without coupons in denominations of €100,000 and integral multiples of €1,000 in
excess thereof. A Holder may transfer or exchange Notes in accordance with the
Indenture. The Registrar may require a Holder, among other things, to furnish
appropriate endorsements and transfer documents and to pay to it any taxes and
fees required by law or permitted by the Indenture. The Registrar need not
register the transfer of or exchange any Notes or portion of a Note selected for
redemption, or register the transfer of or exchange any Notes for a period of 15
days before a mailing of notice of redemption.
10.    Persons Deemed Owners. The registered Holder of this Note may be treated
as the owner of this Note for all purposes.
11.    Unclaimed Money. If money for the payment of principal or interest
remains unclaimed for two years, the Trustee or any Paying Agent will pay the
money back to the Issuer at its written request. After that, Holders entitled to
the money must look to the Issuer and the Guarantors for payment as general
creditors unless an “abandoned property” law designates another Person.










A-1-6




--------------------------------------------------------------------------------








12.    Amendment, Supplement, Waiver, Etc. The Issuer and the Trustee may,
without the consent of the Holders of any outstanding Notes, amend, waive or
supplement the Indenture or the Notes for certain specified purposes, including,
among other things, curing ambiguities, defects or inconsistencies, maintaining
the qualification of the Indenture under the TIA, providing for the assumption
by a successor to the Issuer of its obligations to the Holders and making any
change that does not adversely affect the rights of any Holder in any material
respect. Other amendments and modifications of the Indenture or the Notes may be
made by the Issuer and the Trustee with the consent of the Holders of at least a
majority of the aggregate principal amount of the outstanding Notes, subject to
certain exceptions requiring the consent of the Holders of the particular Notes
to be affected.
13.    Restrictive Covenants. The Indenture imposes certain limitations on the
ability of Parent and its Restricted Subsidiaries to, among other things, create
Liens, enter into Sale and Leaseback Transactions or consolidate, merge or sell
all or substantially all of the assets of Parent and its Restricted Subsidiaries
and requires the Issuer to provide reports to Holders of the Notes. Such
limitations are subject to a number of important qualifications and exceptions.
Pursuant to Section 4.06 of the Indenture, the Issuer must annually report to
the Trustee on compliance with such limitations.
14.    Successor Corporation. When a successor corporation assumes all the
obligations of its predecessor under the Notes and the Indenture and the
transaction complies with the terms of Article Five of the Indenture, the
predecessor corporation will, except as provided in Article Five, be released
from those obligations.
15.    Defaults and Remedies. Events of Default are set forth in the Indenture.
If an Event of Default occurs and is continuing under the Indenture, either the
Trustee, by notice in writing to the Issuer, or the Holders of at least 25% in
aggregate principal amount of the Notes then outstanding, by notice in writing
to the Issuer and the Trustee specifying the respective Event of Default and
that it is a “notice of acceleration”, may declare the principal of and premium,
if any, and accrued interest, if any, on the Notes to be due and payable, and
upon such declaration of acceleration, such principal of and premium, if any,
and accrued interest, if any, shall be immediately due and payable; provided,
however, that, notwithstanding the foregoing, if an Event of Default specified
in Section 6.01(7) occurs with respect to Parent or the Issuer, the principal of
and premium, if any, and accrued interest, if any, on the Notes then outstanding
shall become and be immediately due and payable without any declaration or other
act on the part of the Trustee or any Holder.
Notwithstanding the foregoing, if after such acceleration but before a judgment
or decree based on such acceleration is obtained by the Trustee, the Holders of
a majority in aggregate principal amount of outstanding Notes may rescind and
annul such acceleration if:
(1)    all Events of Default, other than nonpayment of principal, premium, if
any, or interest that has become due solely because of the acceleration, have
been cured or waived;






A-1-7




--------------------------------------------------------------------------------








(2)    to the extent the payment of such interest is lawful, interest on overdue
installments of interest and overdue principal, which has become due otherwise
than by such declaration of acceleration, has been paid;
(3)    the Issuer has paid the Trustee its reasonable compensation and
reimbursed the Trustee for its expenses, disbursements and advances; and
(4)    in the event of the cure or waiver of an Event of Default of the type
described in Section 6.01(7), the Trustee shall have received an Officers’
Certificate and an Opinion of Counsel that such Event of Default has been cured
or waived.
No such rescission shall affect any subsequent Default or impair any right
consequent thereto.
Holders may not enforce the Indenture or the Notes except as provided in the
Indenture. The Trustee may require indemnity satisfactory to it before it
enforces the Indenture or the Notes. Subject to certain limitations, Holders of
a majority in principal amount of the then outstanding Notes may direct the
Trustee in its exercise of any trust or power. The Trustee may withhold from
Holders notice of any continuing Default or Event of Default (except a Default
or Event of Default relating to the payment of principal of or interest on the
Notes) if it determines that withholding notice is in their best interests.
16.    Trustee Dealings with the Issuer. The Trustee, in its individual or any
other capacity, may make loans to, accept deposits from and perform services for
the Issuer or its Affiliates, and may otherwise deal with the Issuer or its
Affiliates, as if it were not Trustee.
17.    No Recourse Against Others. No director, officer, employee, incorporator
or holder of Capital Stock of Parent or of any Restricted Subsidiary, as such,
shall have any liability for any obligations of the Issuer or the Guarantors
under the Notes, the Indenture or the Note Guarantees or for any claim based on,
in respect of, or by reason of, such obligations or their creation. Each Holder
of Notes by accepting a Note waives and releases all such liability.
18.    Discharge. The Issuer’s obligations pursuant to the Indenture will be
discharged, except for obligations pursuant to certain sections thereof, subject
to the terms of the Indenture, upon the payment of all the Notes or upon the
irrevocable deposit with the Trustee of cash in Euros, EU Government Obligations
or a combination thereof, in such amounts as will be sufficient to pay when due
principal of and interest on the Notes to maturity or redemption, as the case
may be.
19.    Guarantees. From and after the Issue Date, the Notes will be entitled to
the benefits of certain Note Guarantees made for the benefit of the Holders.
Reference is hereby made to the Indenture for a statement of the respective
rights, limitations of rights, duties and obligations thereunder of the
Guarantors, the Trustee and the Holders.
20.    Authentication. This Note shall not be valid until the Trustee signs the
certificate of authentication on the other side of this Note.




A-1-8




--------------------------------------------------------------------------------








21.    Governing Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, BUT WITHOUT GIVING EFFECT TO APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAW OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
22.    Abbreviations. Customary abbreviations may be used in the name of a
Holder or an assignee, such as: TEN COM (= tenants in common), TENANT (= tenants
by the entireties), JT TEN (= joint tenants with right of survivorship and not
as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to
Minors Act).
The Issuer will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to:
Crown European Holdings S.A.67 Rue Arago
93400 Saint-Ouen, France
Attn: John W. Conway
Telephone: 33 1 4918 4000
Facsimile: 33 1 4918 4001
























































A-1-9




--------------------------------------------------------------------------------










ASSIGNMENT
I or we assign and transfer this Note to:



--------------------------------------------------------------------------------

(Insert assignee’s social security or tax I.D. number)



--------------------------------------------------------------------------------

(Print or type name, address and zip code of assignee)


and irrevocably appoint



--------------------------------------------------------------------------------

Agent to transfer this Note on the books of the Issuer. The Agent may substitute
another to act for him.






Date: ____________         Your Signature:
_______________________________        
(Sign exactly as your name appears on
the other side of this Note)




Signature Guarantee:    ______________________________






SIGNATURE GUARANTEE


Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.
























A-1-10




--------------------------------------------------------------------------------








OPTION OF HOLDER TO ELECT PURCHASE




If you want to elect to have all or any part of this Note purchased by the
Issuer pursuant to Section 4.08 of the Indenture, check the appropriate box:


¨ Section 4.08


If you want to have only part of the Note purchased by the Issuer pursuant to
Section 4.08 of the Indenture, state the amount you elect to have purchased:


€ ____________________        
(€1,000 or any integral multiple
thereof; provided that the part not
purchased must be at least €100,000)


Date:    __________________
Your Signature:
___________________________________

(Sign exactly as your name appears on the face of this Note)
    




__________________
Signature Guaranteed




SIGNATURE GUARANTEE
Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.














A1-11




--------------------------------------------------------------------------------








Schedule of Exchanges of Interests in Global Note*     


The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Physical Note, or exchanges of a part of another Global
Note or Physical Note for an interest in this Global Note, have been made:




Date of Exchange
Amount of decrease in Principal Amount
of
this Global Note
Amount of increase in Principal Amount
of
this Global Note
Principal Amount
of this Global Note following such decrease
(or increase)
Signature of authorized signatory of Trustee
 
 
 
 
 





















_____________________________________
*     Insert in Global Securities only.
















































A-1-12




--------------------------------------------------------------------------------










EXHIBIT A-2
[FORM OF UNRESTRICTED NOTE]
CROWN EUROPEAN HOLDINGS S.A.
3.375% SENIOR NOTE DUE 2025
[Insert Global Note Legend, if applicable]


No. [  ]                                             ISIN No. [ ]
Common Code No. [ ]
€[ ]


CROWN EUROPEAN HOLDINGS S.A., a French société anonyme, as issuer (the
“Issuer”), for value received, promises to pay to USB Nominees (UK) Limited or
registered assigns the principal sum of [        ] (or such other principal
amount as shall be set forth in the Schedule of Exchanges of Interests in Global
Note attached hereto), on May 15, 2025.


Interest Payment Dates:
May 15 and November 15 commencing November 15, 2015.
Record Dates:
May 1 and November 1 (whether or not a Business Day).



Reference is made to the further provisions of this Note contained herein, which
will for all purposes have the same effect as if set forth at this place.


















A-2-1




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Issuer has caused this Note to be signed by two of its
duly authorized officers.
CROWN EUROPEAN HOLDINGS S.A.
By:
______________________________        

Name:    
Title:    




By:
_______________________________        

Name:    
Title:    
































































A-2-2




--------------------------------------------------------------------------------














Certificate of Authentication
This is one of the 3.375% Senior Notes due 2025 referred to in the
within-mentioned Indenture.
U.S. BANK NATIONAL ASSOCIATION, as Trustee
By:
______________________________        

Dated:




































































A-2-3




--------------------------------------------------------------------------------










[FORM OF REVERSE OF UNRESTRICTED NOTE]
CROWN EUROPEAN HOLDINGS S.A.
3.375% SENIOR NOTE DUE 2025
1.    Interest. CROWN EUROPEAN HOLDINGS S.A., a French société anonyme, as
issuer (the “Issuer”), promises to pay interest on the principal amount set
forth on the face hereof at a rate of 3.375% per annum. Interest hereon will
accrue from and including the most recent date to which interest has been paid
or, if no interest has been paid, from and including May 5, 20153 to but
excluding the date on which interest is paid. Interest shall be payable in
arrears on each May 15 and November 15 commencing November 15, 20154.    In the
case of Notes issued on the Issue Date.. Interest will be computed on the basis
of a 360-day year of twelve 30-day months and actual days elapsed. The Issuer
shall pay interest on overdue principal and on overdue interest (to the full
extent permitted by law) at the rate borne by the Notes.
2.    Method of Payment. The Issuer will pay interest hereon (except defaulted
interest) to the Persons who are registered Holders at the close of business on
May 1 or November 1 preceding the interest payment date (whether or not a
Business Day). Holders must surrender Notes to a Paying Agent to collect
principal payments. The Issuer will pay principal and interest in Euros.
Interest may be paid by check mailed to the Holder entitled thereto at the
address indicated on the register maintained by the Registrar for the Notes.
3.    Paying Agent, Registrar and Transfer Agent. Initially, Elavon Financial
Services Limited, UK Branch in London will act as Paying Agent and Elavon
Financial Services Limited in Dublin will act as Registrar and Transfer Agent.
The Issuer may change any Paying Agent or Registrar without notice. The Issuer
or any Affiliate thereof may act as Paying Agent or Registrar.
4.    Indenture. The Issuer issued the Notes under an Indenture dated as of May
5, 2015 (the “Indenture”) among the Issuer, the Guarantors, U.S. Bank National
Association (the “Trustee”), Elavon Financial Services Limited, UK Branch, as
paying agent (the “Paying Agent”), and Elavon Financial Services Limited, as
registrar (the “Registrar”) and transfer agent (the “Transfer Agent”). This is
one of an issue of Notes of the Issuer issued, or to be issued, under the
Indenture. The terms of the Notes include those stated in the Indenture and
those made part of the Indenture by reference to the Trust Indenture Act of 1939
(15 U.S. Code §§ 77aaa-77bbbb), as amended from time to time. The Notes are
subject to all such terms, and Holders are referred to the Indenture and such
Act for a statement of them. Capitalized and certain other terms used herein and
not otherwise defined have the meanings set forth in the Indenture.


__________________________
3    In the case of Notes issued on the Issue Date.
4    In the case of Notes issued on the Issue Date.






A-2-4




--------------------------------------------------------------------------------






5.    Optional Redemption.
(a)    Prior to November 15, 2024, the Issuer may redeem the Notes, at its
option, in whole at any time or in part from time to time at a redemption price
equal to 100% of the principal amount thereof, plus accrued and unpaid interest,
if any, to the Make-Whole Redemption Date, plus the applicable Make-Whole
Premium (a “Make-Whole Redemption”). The Issuer shall notify the Trustee of the
Make-Whole Premium by delivering to the Trustee, on or before the applicable
Redemption Date, an Officers’ Certificate showing the calculation thereof in
reasonable detail, and the Trustee shall have no responsibility for such
calculation.
(b)    At any time on or after November 15, 2024, the Issuer may redeem the
Notes, at its option, in whole at any time or in part from time to time at a
redemption price equal to 100% of the principal amount thereof, plus accrued and
unpaid interest, if any, to, but not including, the applicable redemption rate.
In addition, the Issuer may acquire Notes by means other than a redemption,
whether by tender offer, open market purchases, negotiated transactions, or
otherwise, in accordance with applicable securities laws, so long as such
acquisition does not otherwise violate the terms of this Indenture.
6.    Redemption for Changes in Withholding Tax. The Issuer may, at its option,
redeem all, but not less than all, of the Notes then outstanding at a redemption
price equal to 100% of the principal amount of the Notes, plus accrued and
unpaid interest thereon to the Redemption Date. This redemption applies only if
as a result of any amendment to, or change in, the laws or treaties (including
any rulings or regulations promulgated thereunder) of any Taxing Jurisdiction,
or any amendment to or change in any official position of a taxing authority in
any Taxing Jurisdiction concerning the interpretation, administration or
application of such laws, treaties, rulings or regulations (including by virtue
of a holding by a court of competent jurisdiction), which amendment or change in
each case is announced and effective on or after the Issue Date (or, (i) in the
case of Additional Amounts payable by a successor Person to the Issuer, the date
on which such successor Person became such pursuant to applicable provisions of
this Indenture or (ii) in the case Additional Amounts caused by a tax imposed by
a jurisdiction that became a Taxing Jurisdiction after the Issue Date, the date
on which such jurisdiction became a Taxing Jurisdiction), the Issuer has become
or will become obligated to pay material Additional Amounts (pursuant to Section
4.20 of the Indenture) on the next date on which any amount would be payable
with respect to the Notes and the Issuer reasonably determines in good faith
that such obligation cannot be avoided (including, without limitation, by
changing the jurisdiction from which or through which payment is made) by the
use of reasonable measures available to the Issuer.
Notice of such redemption may not be given earlier than 90 days prior to the
earliest date on which the Issuer would be obligated to pay such Additional
Amounts were a payment in respect of the Notes then due nor later than 180 days
after such amendment or change referred to in the preceding paragraph. At the
time such notice of redemption is given, such obligation to pay such Additional
Amounts must remain in effect. Immediately prior to the mailing of any notice of
redemption described above, the Issuer shall deliver to the Trustee (i) an
Officers’ Certificate stating that the Issuer is entitled to elect to effect
such redemption and setting forth a statement of facts showing that the
conditions precedent to the right of the Issuer so to elect to redeem have
occurred and (ii) an opinion of independent legal counsel qualified under the
laws of the relevant jurisdiction to the effect that the Issuer or such
successor Person, as the case may be, has or will become obligated to pay such
Additional Amounts as a result of such amendment or change.
A-2-5




--------------------------------------------------------------------------------








7.    Notice of Redemption. Notices of redemption shall be mailed by first class
mail at least 30 but not more than 60 days before the Redemption Date to each
Holder of Notes to be redeemed at its registered address. If any Note is to be
redeemed in part only, the notice of redemption that relates to such Note shall
state the portion of the principal amount thereof to be redeemed. Any redemption
and notice thereof may, in the Issuer’s discretion, be subject to the
satisfaction of one or more conditions precedent described in the notice
relating to such redemption.
8.    Offers To Purchase. The Indenture provides that upon the occurrence of a
Change of Control Repurchase Event and subject to further limitations contained
therein, the Issuer shall make an offer to purchase outstanding Notes in
accordance with the procedures set forth in the Indenture.
9.    Denominations, Transfer, Exchange. The Notes are in registered form
without coupons in denominations of €100,000 and integral multiples of €1,000 in
excess thereof. A Holder may transfer or exchange Notes in accordance with the
Indenture. The Registrar may require a Holder, among other things, to furnish
appropriate endorsements and transfer documents and to pay to it any taxes and
fees required by law or permitted by the Indenture. The Registrar need not
register the transfer of or exchange any Notes or portion of a Note selected for
redemption, or register the transfer of or exchange any Notes for a period of 15
days before a mailing of notice of redemption.
10.    Persons Deemed Owners. The registered Holder of this Note may be treated
as the owner of this Note for all purposes.
11.    Unclaimed Money. If money for the payment of principal or interest
remains unclaimed for two years, the Trustee or any Paying Agent will pay the
money back to the Issuer at its written request. After that, Holders entitled to
the money must look to the Issuer and the Guarantors for payment as general
creditors unless an “abandoned property” law designates another Person.
12.    Amendment, Supplement, Waiver, Etc. The Issuer and the Trustee may,
without the consent of the Holders of any outstanding Notes, amend, waive or
supplement the Indenture or the Notes for certain specified purposes, including,
among other things, curing ambiguities, defects or inconsistencies, maintaining
the qualification of the Indenture under the TIA, providing for the assumption
by a successor to the Issuer of its obligations to the Holders and making any
change that does not adversely affect the rights of any Holder in any material
respect. Other amendments and modifications of the Indenture or the Notes may be
made by the Issuer and the Trustee with the consent of the Holders of at least a
majority of the aggregate principal amount of the outstanding Notes, subject to
certain exceptions requiring the consent of the Holders of the particular Notes
to be affected.










A-2-6




--------------------------------------------------------------------------------








13.    Restrictive Covenants. The Indenture imposes certain limitations on the
ability of Parent and its Restricted Subsidiaries to, among other things, create
Liens, enter into Sale and Leaseback Transactions or consolidate, merge or sell
all or substantially all of the assets of Parent and its Restricted Subsidiaries
and requires the Issuer to provide reports to Holders of the Notes. Such
limitations are subject to a number of important qualifications and exceptions.
Pursuant to Section 4.06 of the Indenture, the Issuer must annually report to
the Trustee on compliance with such limitations.
14.    Successor Corporation. When a successor corporation assumes all the
obligations of its predecessor under the Notes and the Indenture and the
transaction complies with the terms of Article Five of the Indenture, the
predecessor corporation will, except as provided in Article Five, be released
from those obligations.
15.    Defaults and Remedies. Events of Default are set forth in the Indenture.
If an Event of Default occurs and is continuing under the Indenture, either the
Trustee, by notice in writing to the Issuer, or the Holders of at least 25% in
aggregate principal amount of the Notes then outstanding, by notice in writing
to the Issuer and the Trustee specifying the respective Event of Default and
that it is a “notice of acceleration”, may declare the principal of and premium,
if any, and accrued interest, if any, on the Notes to be due and payable, and
upon such declaration of acceleration, such principal of and premium, if any,
and accrued interest, if any, shall be immediately due and payable; provided,
however, that, notwithstanding the foregoing, if an Event of Default specified
in Section 6.01(7) occurs with respect to Parent or the Issuer, the principal of
and premium, if any, and accrued interest, if any, on the Notes then outstanding
shall become and be immediately due and payable without any declaration or other
act on the part of the Trustee or any Holder.
Notwithstanding the foregoing, if after such acceleration but before a judgment
or decree based on such acceleration is obtained by the Trustee, the Holders of
a majority in aggregate principal amount of outstanding Notes may rescind and
annul such acceleration if:
(1)    all Events of Default, other than nonpayment of principal, premium, if
any, or interest that has become due solely because of the acceleration, have
been cured or waived;
(2)    to the extent the payment of such interest is lawful, interest on overdue
installments of interest and overdue principal, which has become due otherwise
than by such declaration of acceleration, has been paid;












A-2-7




--------------------------------------------------------------------------------








(3)    the Issuer has paid the Trustee its reasonable compensation and
reimbursed the Trustee for its expenses, disbursements and advances; and
(4)    in the event of the cure or waiver of an Event of Default of the type
described in Section 6.01(7), the Trustee shall have received an Officers’
Certificate and an Opinion of Counsel that such Event of Default has been cured
or waived.
No such rescission shall affect any subsequent Default or impair any right
consequent thereto.
Holders may not enforce the Indenture or the Notes except as provided in the
Indenture. The Trustee may require indemnity satisfactory to it before it
enforces the Indenture or the Notes. Subject to certain limitations, Holders of
a majority in principal amount of the then outstanding Notes may direct the
Trustee in its exercise of any trust or power. The Trustee may withhold from
Holders notice of any continuing Default or Event of Default (except a Default
or Event of Default relating to the payment of principal of or interest on the
Notes) if it determines that withholding notice is in their best interests.
16.    Trustee Dealings with the Issuer. The Trustee, in its individual or any
other capacity, may make loans to, accept deposits from and perform services for
the Issuer or its Affiliates, and may otherwise deal with the Issuer or its
Affiliates, as if it were not Trustee.
17.    No Recourse Against Others. No director, officer, employee, incorporator
or holder of Capital Stock of Parent or of any Restricted Subsidiary, as such,
shall have any liability for any obligations of the Issuer or the Guarantors
under the Notes, the Indenture or the Note Guarantees or for any claim based on,
in respect of, or by reason of, such obligations or their creation. Each Holder
of Notes by accepting a Note waives and releases all such liability.
18.    Discharge. The Issuer’s obligations pursuant to the Indenture will be
discharged, except for obligations pursuant to certain sections thereof, subject
to the terms of the Indenture, upon the payment of all the Notes or upon the
irrevocable deposit with the Trustee of cash in Euros, EU Government Obligations
or a combination thereof, in such amounts as will be sufficient to pay when due
principal of and interest on the Notes to maturity or redemption, as the case
may be.
19.    Guarantees. From and after the Issue Date, the Notes will be entitled to
the benefits of certain Note Guarantees made for the benefit of the Holders.
Reference is hereby made to the Indenture for a statement of the respective
rights, limitations of rights, duties and obligations thereunder of the
Guarantors, the Trustee and the Holders.
20.    Authentication. This Note shall not be valid until the Trustee signs the
certificate of authentication on the other side of this Note.
21.    Governing Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, BUT WITHOUT GIVING EFFECT TO APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAW OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.


A-2-8




--------------------------------------------------------------------------------








22.    Abbreviations. Customary abbreviations may be used in the name of a
Holder or an assignee, such as: TEN COM (= tenants in common), TENANT (= tenants
by the entireties), JT TEN (= joint tenants with right of survivorship and not
as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to
Minors Act).
The Issuer will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to:
Crown European Holdings S.A.
67 Rue Arago
93400 Saint-Ouen, France
France
Attn: John W. Conway
Telephone: 33 1 4918 4000
Facsimile: 33 1 4918 4001




























































A-2-9




--------------------------------------------------------------------------------








ASSIGNMENT
I or we assign and transfer this Note to:



--------------------------------------------------------------------------------

(Insert assignee’s social security or tax I.D. number)



--------------------------------------------------------------------------------

(Print or type name, address and zip code of assignee)


and irrevocably appoint



--------------------------------------------------------------------------------

Agent to transfer this Note on the books of the Issuer. The Agent may substitute
another to act for him.






Date: ____________         Your Signature:
_______________________________        
(Sign exactly as your name appears on
the other side of this Note)




Signature Guarantee:    ______________________________






SIGNATURE GUARANTEE


Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.














A-2-10




--------------------------------------------------------------------------------








OPTION OF HOLDER TO ELECT PURCHASE




If you want to elect to have all or any part of this Note purchased by the
Issuer pursuant to Section 4.08 of the Indenture, check the appropriate box:


¨ Section 4.08


If you want to have only part of the Note purchased by the Issuer pursuant to
Section 4.08 of the Indenture, state the amount you elect to have purchased:


€ ____________________        
(€1,000 or any integral multiple
thereof; provided that the part not
purchased must be at least €100,000)


Date:    __________________
Your Signature:
___________________________________

(Sign exactly as your name appears on the face of this Note)
    




__________________
Signature Guaranteed




SIGNATURE GUARANTEE
Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.










A-2-11






--------------------------------------------------------------------------------








Schedule of Exchanges of Interests in Global Note*     


The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Physical Note, or exchanges of a part of another Global
Note or Physical Note for an interest in this Global Note, have been made:


Date of Exchange
Amount of decrease in Principal Amount
of
this Global Note
Amount of increase in Principal Amount
of
this Global Note
Principal Amount
of this Global Note following such decrease
(or increase)
Signature of authorized signatory of Trustee
 
 
 
 
 

















_____________________________________
*     Insert in Global Securities only.


















































A-2-12






--------------------------------------------------------------------------------






EXHIBIT B
[FORM OF LEGEND FOR RESTRICTED SECURITIES]
Any Restricted Note authenticated and delivered hereunder shall bear a legend
(which would be in addition to any other legends required in the case of a
Global Note) in substantially the following form:
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH
BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT (A) IT IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT), (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT OR (C) IT IS AN
ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a)(1), (2), (3), OR (7) UNDER THE
SECURITIES ACT (AN “ACCREDITED INVESTOR”), (2) AGREES THAT IT WILL NOT, ON ITS
OWN BEHALF AND ON BEHALF OF ANY INVESTOR FOR WHICH IT HAS PURCHASED SECURITIES,
PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION DATE”) WHICH IS [IN THE
CASE OF RULE 144A NOTES: ONE YEAR] [ IN THE CASE OF REGULATION S NOTES: 40 DAYS]
(OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY [RULE 144] [REGULATION S] UNDER
THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREUNDER) AFTER THE LATER OF THE
ORIGINAL ISSUE DATE OF THIS SECURITY AND THE LAST DATE ON WHICH THE ISSUER OR
ANY AFFILIATE OF THE ISSUER WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR
OF THIS SECURITY) OR, IF LATER, THE LAST DATE UPON WHICH ADDITIONAL NOTES (AS
DEFINED IN THE INDENTURE) HAVE BEEN ISSUED, OFFER, RESELL OR OTHERWISE TRANSFER
THIS SECURITY EXCEPT (A) TO THE ISSUER OR ANY SUBSIDIARY THEREOF, (B) INSIDE THE
UNITED STATES TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A
UNDER THE SECURITIES ACT, (C) INSIDE THE UNITED STATES TO AN ACCREDITED INVESTOR
THAT, PRIOR TO SUCH TRANSFER, FURNISHES (OR HAS FURNISHED ON ITS BEHALF BY A
U.S. BROKER-DEALER) TO THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN
REPRESENTATIONS AND AGREEMENTS RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS
SECURITY (THE FORM OF WHICH LETTER CAN BE OBTAINED FROM THE TRUSTEE FOR THIS
SECURITY), (D) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN






















B-1




--------------------------------------------------------------------------------










COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT (IF AVAILABLE), (E) PURSUANT
TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT
(IF AVAILABLE), (F) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL IF THE
ISSUER SO REQUESTS), OR (G) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM
THIS SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND. IN CONNECTION WITH ANY TRANSFER OF THIS SECURITY WITHIN ONE YEAR AFTER
THE ORIGINAL ISSUANCE OF THIS SECURITY, IF THE PROPOSED TRANSFEREE IS AN
ACCREDITED INVESTOR, THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
TRUSTEE AND THE ISSUER SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION
AS EITHER OF THEM MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING
MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS
“OFFSHORE TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANING GIVEN
TO THEM BY REGULATION S UNDER THE SECURITIES ACT.






























B-2






--------------------------------------------------------------------------------








EXHIBIT C
[FORM OF LEGEND FOR GLOBAL NOTE]
Any Global Note authenticated and delivered hereunder shall bear a legend (which
would be in addition to any other legends required in the case of a Restricted
Note) in substantially the following form:
THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF A COMMON DEPOSITARY OR A NOMINEE OF
A COMMON DEPOSITARY. THIS NOTE IS NOT EXCHANGEABLE FOR NOTES REGISTERED IN THE
NAME OF A PERSON OTHER THAN THE COMMON DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE, AND NO TRANSFER OF THIS NOTE
(OTHER THAN A TRANSFER OF THIS NOTE AS A WHOLE BY THE COMMON DEPOSITARY TO A
NOMINEE OF THE COMMON DEPOSITARY OR BY A NOMINEE OF THE COMMON DEPOSITARY TO THE
COMMON DEPOSITARY OR ANOTHER NOMINEE OF THE COMMON DEPOSITARY) MAY BE REGISTERED
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF Elavon
financial services limited (THE “COMMON DEPOSITARY”) TO THE ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED
IS REGISTERED IN THE NAME OF USb nominees (uk) limited OR IN SUCH OTHER NAME AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE COMMON DEPOSITARY (AND ANY
PAYMENT IS MADE TO USb nominees (uk) limited OR SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE COMMON DEPOSITARY), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, USb nominees (uk) limited,
HAS AN INTEREST HEREIN.


































C-1




--------------------------------------------------------------------------------








EXHIBIT D
[FORM OF LEGEND FOR NOTE ISSUED WITH OID]
Any Note issued with more than de minimis original issued discount for U.S.
Federal Income Tax purposes authenticated and delivered hereunder shall bear a
legend (which would be in addition to any other legends required in the case of
a Restricted Note) in substantially the following form:
“THIS Note IS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTION 1271
ET SEQ. OF THE INTERNAL REVENUE CODE. A HOLDER MAY OBTAIN THE ISSUE PRICE,
AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY FOR SUCH
NOTE BY SUBMITTING A REQUEST FOR SUCH INFORMATION TO THE ISSUER AT THE FOLLOWING
ADDRESS: 67 RUE ARAGO, 93400 SAINT-OUEN, FRANCE, ATTENTION: CHIEF FINANCIAL
OFFICER.”




































































D-1




--------------------------------------------------------------------------------








EXHIBIT E
[FORM OF LEGEND FOR TEMPORARY REGULATION S NOTE]
Any Regulation S Note authenticated and delivered hereunder shall bear a legend
(which would be in addition to any other legends required in the case of a
Restricted Note) for the 40 day distribution compliance period (as defined in
Regulation S) in substantially the following form:
“By its acquisition hereof, the holder hereof represents that it is not a U.S.
Person, nor is it purchasing for the account of a U.S. Person, and is acquiring
this note in an offshore transaction in accordance with regulation s under the
Securities Act.”


































































E-1




--------------------------------------------------------------------------------






EXHIBIT F
FORM OF CERTIFICATE OF TRANSFER
Crown European Holdings S.A.
67 Rue Arago
93400 Saint-Ouen, France


Elavon Financial Services Limited, as Transfer Agent
Block E, Cherrywood Business Park
Loughlingstown, Dublin
Attention:     [ ]
re: Crown European Holdings S.A.


Re:    3.375% Senior Notes due 2025


(CUSIP _____________)
(ISIN _______________)
(Common Code _______)
Reference is hereby made to the Indenture, dated as of May 5, 2015 (the
“Indenture”), by and among Crown European Holdings S.A., as issuer (the
“Issuer”), the Guarantors, U.S. Bank National Association, as trustee, Elavon
Financial Services Limited, UK Branch, as paying agent, and Elavon Financial
Services Limited, as registrar and transfer agent. Capitalized terms used but
not defined herein shall have the meanings given to them in the Indenture.


______________ (the “Transferor”) owns and proposes to transfer the Note[s] or
interest in such Note[s] specified in Annex A hereto, in the principal amount of
___________ in such Note[s] or interests (the “Transfer”), to __________ (the
“Transferee”), as further specified in Annex A hereto. In connection with the
Transfer, the Transferor hereby certifies that:
[CHECK ALL THAT APPLY]
1. ¨     Check if Transferee will take delivery of a beneficial interest in a
Rule 144A Global Note or a Physical Note pursuant to Rule 144A. The Transfer is
being effected pursuant to and in accordance with Rule 144A under the United
States Securities Act of 1933, as amended (the “Securities Act”), and,
accordingly, the Transferor hereby further certifies that the beneficial
interest or Physical Note is being transferred to a Person that the Transferor
reasonably believed and believes is purchasing the beneficial interest or
Physical Note for its own account, or for one or more accounts with respect to
which such Person exercises sole investment discretion, and such Person and each
such account is a “qualified institutional buyer” within the meaning of Rule
144A in a transaction meeting the requirements of Rule 144A and such Transfer is
in compliance with any applicable blue sky securities laws of any state of the


F-1




--------------------------------------------------------------------------------






United States. Upon consummation of the proposed Transfer in accordance with the
terms of the Indenture, the transferred beneficial interest or Physical Note
will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Rule 144A Global Note and/or the Physical Note
and in the Indenture and the Securities Act.
2. ¨     Check if Transferee will take delivery of a beneficial interest in a
Regulation S Global Note or a Physical Note pursuant to Regulation S. The
Transfer is being effected pursuant to and in accordance with Rule 903 or Rule
904 under the Securities Act and, accordingly, the Transferor hereby further
certifies that (i) the Transfer is not being made to a person in the United
States and (x) at the time the buy order was originated, the Transferee was
outside the United States or such Transferor and any Person acting on its behalf
reasonably believed and believes that the Transferee was outside the United
States or (y) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither such Transferor nor any Person
acting on its behalf knows that the transaction was prearranged with a buyer in
the United States, (ii) no directed selling efforts have been made in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S
under the Securities Act, (iii) the transaction is not part of a plan or scheme
to evade the registration requirements of the Securities Act and (iv) if the
proposed transfer is being made prior to the expiration of the Restricted
Period, the transfer is not being made to a U.S. Person or for the account or
benefit of a U.S. Person (other than an Initial Purchaser). Upon consummation of
the proposed transfer in accordance with the terms of the Indenture, the
transferred beneficial interest or Physical Note will be subject to the
restrictions on Transfer enumerated in the Private Placement Legend printed on
the Regulation S Global Note and/or the Physical Note and in the Indenture and
the Securities Act.
3. ¨    Check and complete if Transferee will take delivery of a beneficial
interest in the Global Note or a Physical Note pursuant to any provision of the
Securities Act other than Rule 144A or Regulation S. The Transfer is being
effected in compliance with the transfer restrictions applicable to beneficial
interests in Restricted Global Notes and Restricted Physical Notes and pursuant
to and in accordance with the Securities Act and any applicable blue sky
securities laws of any state of the United States, and accordingly the
Transferor hereby further certifies that (check one):
(a) ¨     such Transfer is being effected pursuant to and in accordance with
Rule 144 under the Securities Act;


or
(b) ¨     such Transfer is being effected to the Issuer or a Subsidiary thereof;


or
(c) ¨     such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act;












F-2




--------------------------------------------------------------------------------






or
(d) ¨     such Transfer is being effected to an Institutional Accredited
Investor and pursuant to an exemption from the registration requirements of the
Securities Act other than Rule 144A, Rule 144 or Rule 904, and the Transferor
hereby further certifies that it has not engaged in any general solicitation
within the meaning of Regulation D under the Securities Act and the Transfer
complies with the transfer restrictions applicable to beneficial interests in a
Restricted Global Note or Restricted Physical Notes and the requirements of the
exemption claimed, which certification is supported by (1) a certificate
executed by the Transferee in the form of Exhibit H to the Indenture and (2) if
such Transfer is in respect of a principal amount of Notes at the time of
transfer of less than €250,000, an Opinion of Counsel provided by the Transferor
or the Transferee (a copy of which the Transferor has attached to this
certification), to the effect that such Transfer is in compliance with the
Securities Act. Upon consummation of the proposed transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Physical Note
will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Global Note and/or the Physical Notes and in the
Indenture and the Securities Act.
4. ¨    Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note or an Unrestricted Physical Note.
(a) ¨    Check if Transfer is pursuant to Rule 144. (i)  The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Physical Note
will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Physical Notes and in the Indenture.
(b) ¨    Check if Transfer is pursuant to Regulation S. (i)  The Transfer is
being effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or Physical
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Physical Notes and in the Indenture.
(c) ¨    Check if Transfer is pursuant to Other Exemption. (i)  The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any State of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or Physical
Note will not be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes or Restricted
Physical Notes and in the Indenture.
F-3




--------------------------------------------------------------------------------








(d)     Check if Transfer is pursuant to an Effective Registration Statement.
(i)  The Transfer is being effected pursuant to and in compliance with an
effective registration statement under the Securities Act and any applicable
blue sky securities laws of any State of the United States and in compliance
with the prospectus delivery requirements of the Securities Act and (ii) the
restrictions on transfer contained in the Indenture and the Private Placement
Legend are not required in order to maintain compliance with the Securities Act.
Upon consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Physical Note will not be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the Restricted Global Notes or Restricted Physical Notes and
in the Indenture.
This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.
________________________________        
[Insert Name of Transferor]




By:
____________________________    

Name:
Title:
Dated:    _______________            


















































F-4




--------------------------------------------------------------------------------
















ANNEX A TO CERTIFICATE OF TRANSFER
1.    The Transferor owns and proposes to transfer the following:
[CHECK ONE]
(a) ¨     a beneficial interest in a:
(i) ¨    Rule 144A Global Note (CUSIP ______) (ISIN ______) (Common
Code _______________), or
(ii) ¨    Regulation S Global Note (CUSIP ______) (ISIN ______) (Common
Code _______________), or
(b) ¨    a Restricted Physical Note.


2.    After the Transfer the Transferee will hold:
[CHECK ONE]
(a) ¨ a beneficial interest in the:
(i) ¨    Rule 144A Global Note (CUSIP _______) (ISIN ______) (Common
Code _______________), or
(ii) ¨    Regulation S Global Note (CUSIP ______)(ISIN ______) (Common
Code _______________), or
(iii) ¨ Unrestricted Global Note (CUSIP ______) (ISIN ______) (Common
Code _______________), or
(b) ¨    a Restricted Physical Note; or
(c) ¨    an Unrestricted Physical Note,
in accordance with the terms of the Indenture.












F-5






--------------------------------------------------------------------------------






EXHIBIT G
FORM OF CERTIFICATE OF EXCHANGE
Crown European Holdings S.A.
67 Rue Arago
93400 Saint-Ouen, France


Elavon Financial Services Limited, as Transfer Agent
Block E, Cherrywood Business Park
Loughlingstown, Dublin
Attention:     [ ]
re: Crown European Holdings S.A.


Re:    3.375% Senior Notes due 2025
(CUSIP _____________)
(ISIN _______________)
(Common Code _______)
Reference is hereby made to the Indenture, dated as of May 5, 2015 (the
“Indenture”), by and among Crown European Holdings S.A., as issuer (the
“Issuer”), the Guarantors, U.S. Bank National Association, as trustee, Elavon
Financial Services Limited, UK Branch, as paying agent, and Elavon Financial
Services Limited, as registrar and transfer agent. Capitalized terms used but
not defined herein shall have the meanings given to them in the Indenture.


____________ (the “Owner”) owns and proposes to exchange the Note[s] or interest
in such Note[s] specified herein, in the principal amount of ____________ in
such Note[s] or interests (the “Exchange”). In connection with the Exchange, the
Owner hereby certifies that:
1.    Exchange of Restricted Physical Notes or Beneficial Interests in a
Restricted Global Note for Unrestricted Physical Notes or Beneficial Interests
in an Unrestricted Global Note
(a)     ¨    Check if Exchange is from beneficial interest in a Restricted
Global Note to beneficial interest in an Unrestricted Global Note. In connection
with the Exchange of the Owner’s beneficial interest in a Restricted Global Note
for a beneficial interest in an Unrestricted Global Note in an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the Global
Notes and pursuant to and in accordance with the United States Securities Act of
1933, as amended (the “Securities Act”), (iii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act and (iv) the beneficial
interest in an Unrestricted Global Note is being acquired in compliance with any
applicable blue sky securities laws of any state of the United States.


G-1




--------------------------------------------------------------------------------








(b)     ¨    Check if Exchange is from Restricted Physical Note to beneficial
interest in an Unrestricted Global Note. In connection with the Owner’s Exchange
of a Restricted Physical Note for a beneficial interest in an Unrestricted
Global Note, the Owner hereby certifies (i) the beneficial interest is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to
Restricted Physical Notes and pursuant to and in accordance with the Securities
Act, (iii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act and (iv) the beneficial interest is being acquired in
compliance with any applicable blue sky securities laws of any state of the
United States.
(c)     ¨    Check if Exchange is from Restricted Physical Note to Unrestricted
Physical Note. In connection with the Owner’s Exchange of a Restricted Physical
Note for an Unrestricted Physical Note, the Owner hereby certifies (i) the
Unrestricted Physical Note is being acquired for the Owner’s own account without
transfer, (ii) such Exchange has been effected in compliance with the transfer
restrictions applicable to Restricted Physical Notes and pursuant to and in
accordance with the Securities Act, (iii) the restrictions on transfer contained
in the Indenture and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act and (iv) the Unrestricted Physical
Note is being acquired in compliance with any applicable blue sky securities
laws of any state of the United States.
2.    Exchange of Restricted Physical Notes for Restricted Physical Notes or
Beneficial Interests in Restricted Global Notes.
(a)     ¨    Check if Exchange is from Restricted Physical Note to beneficial
interest in a Restricted Global Note. In connection with the Exchange of the
Owner’s Restricted Physical Note for a beneficial interest in the [CHECK ONE] __
Rule 144A Global Note or __Regulation S Global Note with an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer and (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the
Restricted Global Notes and pursuant to and in accordance with the Securities
Act, and in compliance with any applicable blue sky securities laws of any state
of the United States. Upon consummation of the proposed Exchange in accordance
with the terms of the Indenture, the beneficial interest issued will be subject
to the restrictions on transfer enumerated in the Private Placement Legend
printed on the relevant Restricted Global Note and in the Indenture and the
Securities Act.






























G-2




--------------------------------------------------------------------------------










This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.
__________________________________________
[Insert Name of Owner]
By:
_____________________________________        

Name:
Title:
Dated: ________________


















































































G-3




--------------------------------------------------------------------------------






 
EXHIBIT H
FORM OF CERTIFICATE FROM
ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR
Crown European Holdings S.A.
67 Rue Arago
93400 Saint-Ouen, France


U.S. Bank National Association
Two Liberty Place
50 South 16th Street, Suite 2000
Mail Station: EX-PA-WBSP
Philadelphia, PA 19102


Attention:     Trustee Administration Manager
re: Crown European Holdings S.A.


Re:    3.375% Senior Notes due 2025
(CUSIP _____________)
(ISIN _______________)
(Common Code _______)
Reference is hereby made to the Indenture, dated as of May 5, 2015 (the
“Indenture”), by and among Crown European Holdings S.A., as issuer (the
“Issuer”), the Guarantors, U.S. Bank National Association, as trustee, Elavon
Financial Services Limited, UK Branch, as paying agent, and Elavon Financial
Services Limited, as registrar and transfer agent. Capitalized terms used but
not defined herein shall have the meanings given to them in the Indenture.


In connection with our proposed purchase of ____________ aggregate principal
amount of:
(a)    ¨    a beneficial interest in a Global Note, or
(b)    ¨    a Physical Note,
we confirm that:
1.    We understand that any subsequent transfer of the Notes or any interest
therein is subject to certain restrictions and conditions set forth in the
Indenture and the undersigned agrees to be bound by, and not to resell, pledge
or otherwise transfer the Notes or any interest therein except in compliance
with, such restrictions and conditions and the United States Securities Act of
1933, as amended (the “Securities Act”).
H-1




--------------------------------------------------------------------------------








2.    We understand that the offer and sale of the Notes have not been
registered under the Securities Act, and that the Notes and any interest therein
may not be offered or sold except as permitted in the following sentence. We
agree, on our own behalf and on behalf of any accounts for which we are acting
as hereinafter stated, that if we should sell the Notes or any interest therein,
we will do so only (A) to the Issuer or any Subsidiary thereof, (B) in
accordance with Rule 144A under the Securities Act to a “qualified institutional
buyer” (as defined therein), (c) to an institutional “accredited investor” (as
defined below) that, prior to such transfer, furnishes (or has furnished on its
behalf by a U.S. broker-dealer) to you and to the Issuer a signed letter
substantially in the form of this letter and, if such transfer is in respect of
a principal amount of Notes, at the time of transfer, of less than €250,000, an
Opinion of Counsel in form reasonably acceptable to the Issuer to the effect
that such transfer is in compliance with the Securities Act, (D) outside the
United States in accordance with Rule 904 of Regulation S under the Securities
Act or (E) pursuant to an effective registration statement under the Securities
Act, and we further agree to provide to any person purchasing the Physical Note
or beneficial interest in a Global Note from us in a transaction meeting the
requirements of clauses (A) through (E) of this paragraph a notice advising such
purchaser that resales thereof are restricted as stated herein.
3.    We understand that, on any proposed resale of the Notes or beneficial
interest therein, we will be required to furnish to you and the Issuer such
certifications, legal opinions and other information as you and the Issuer may
reasonably require to confirm that the proposed sale complies with the foregoing
restrictions. We further understand that the Notes purchased by us will bear a
legend to the foregoing effect.
4.    We are an institutional “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) and have
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of our investment in the Notes, and we and
any accounts for which we are acting are each able to bear the economic risk of
our or its investment.
5.    We are acquiring the Notes or beneficial interest therein purchased by us
for our own account or for one or more accounts (each of which is an
institutional “accredited investor”) as to each of which we exercise sole
investment discretion.
You and the Issuer are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.


























H-2    




--------------------------------------------------------------------------------








___________________________________
[Insert Name of Accredited Owner]




By: ______________________________            
Name:
Title:




Dated: ________________








































































H-3






--------------------------------------------------------------------------------








EXHIBIT I
GUARANTEE
Each of the undersigned (the “Guarantors”) hereby jointly and severally
unconditionally guarantees, to the extent set forth in the Indenture, dated as
of May 5, 2015 (the “Indenture”), by and among Crown European Holdings S.A., as
issuer (the “Issuer”), the Guarantors, U.S. Bank National Association, as
trustee, Elavon Financial Services Limited, UK Branch, as paying agent, and
Elavon Financial Services Limited, as registrar and transfer agent (as amended,
restated or supplemented from time to time, the “Indenture”), and subject to the
Indenture, (a) the due and punctual payment of the principal of, and premium, if
any, and interest on the Notes, when and as the same shall become due and
payable, whether at maturity, by acceleration or otherwise, the due and punctual
payment of interest on overdue principal of, and premium and, to the extent
permitted by law, interest, and the due and punctual performance of all other
obligations of the Issuer to the Noteholders or the Trustee, all in accordance
with the terms set forth in Article Ten of the Indenture, (b) in case of any
extension of time of payment or renewal of any Notes or any of such other
obligations, that the same will be promptly paid in full when due or performed
in accordance with the terms of the extension or renewal, whether at stated
maturity, by acceleration or otherwise and (c) all amounts due to the Trustee
pursuant to the Indenture.


The obligations of the Guarantors to the Noteholders and to the Trustee pursuant
to this Guarantee and the Indenture are expressly set forth in Article Ten of
the Indenture, and reference is hereby made to the Indenture for the precise
terms and limitations of this Guarantee. Each Holder of the Note to which this
Guarantee is endorsed, by accepting such Note, agrees to and shall be bound by
such provisions. Capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Indenture.
This Guarantee shall be governed by and construed in accordance with the laws of
the State of New York, but without giving effect to applicable principles of
conflicts of law to the extent that the application of the law of another
jurisdiction would be required thereby.
Each Guarantor (i) acknowledges that it has irrevocably designated and appointed
CT Corporation System, 111 Eighth Avenue, New York, New York 10011 (and any
successor entity) as its authorized agent upon which process may be served in
any suit or proceeding arising out of or relating to this Indenture, the Notes
and the Note Guarantees that may be instituted in any Federal or state court in
the State of New York, The City of New York, the Borough of Manhattan or brought
under Federal or state securities laws, and acknowledges that CT Corporation
System has accepted such designation, (ii) irrevocably submits to the
non-exclusive jurisdiction of any such court in any such suit or proceeding in
(i) above and (iii) agrees that service of process upon CT Corporation System
and written notice of said service to the Issuer in accordance with this
Guarantee shall be deemed in every respect effective service of process upon the
Issuer or any Guarantor, if any, in any such suit or proceeding. The Issuer and
each Guarantor further agrees to take any and all such action, including the
execution and filing of any and all such documents and instruments as may be
necessary to continue such designation and appointment of CT Corporation System
in full force and effect so long as the Indenture shall be in full force and
effect or any of the Notes shall be outstanding; provided, however, that the
Issuer or any Guarantor may, by written notice to the Trustee, designate such
additional or alternative agent for service of process under this Guarantee that
(i) maintains


I-1




--------------------------------------------------------------------------------








an office located in the Borough of Manhattan, The City of New York, the State
of New York, (ii) is a corporate service company which acts as agent for service
of process for other Persons in the ordinary course of its business and
(iii) agrees to act as agent for service of process in accordance with this
Guarantee. Such notice shall identify the name and address of such agent for
process in the Borough of Manhattan, The City of New York, the State of New
York.
To the fullest extent permitted by applicable law, to the extent that the Issuer
or any Guarantor has or hereafter may acquire any immunity from jurisdiction of
any court or from any legal process with respect to itself or its property, it
hereby irrevocably waives such immunity in respect of its obligations under each
of this Indenture, the Notes and the Note Guarantees. In addition, the Issuer
and each Guarantor irrevocably waives and agrees not to assert, by way of
motion, as a defense, or otherwise in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of the courts
mentioned above for any reason whatsoever, that such suit, action or proceeding
is brought in an inconvenient forum or that the venue for such suit is improper,
or that this Indenture, the Notes or the Note Guarantees or the subject matter
hereof or thereof may not be enforced in such courts.
The Issuer and the Guarantors agree that a final judgment in any such suit,
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. To
the fullest extent permitted by applicable law, nothing in this Guarantee shall
affect the right of the Trustee to serve legal process in any other manner
permitted by law or affect the right of the Trustee to bring any action or
proceeding against the Issuer or any Guarantor or its property in the courts of
any other jurisdictions.
[Signatures on Following Pages]






















I-2




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the Guarantors has caused this Guarantee to be
signed by a duly authorized officer.


 
 
CROWN HOLDINGS, INC.
 
 
 
 
By:
 
 
 
Name:    
 
 
Title:    
 
 
 
 
 
CROWN AMERICAS LLC
 
 
 
 
By:
 
 
 
Name:    
 
 
Title:    
 
 
 
 
 
CR USA, INC.
 
 
CROWN BEVERAGE PACKAGING PUERTO RICO, INC.
 
 
CROWN CONSULTANTS, INC.
 
 
CROWN CORK & SEAL COMPANY (DE), LLC
 
 
CROWN CORK & SEAL COMPANY, INC.
 
 
CROWN FINANCIAL CORPORATION
 
 
CROWN INTERNATIONAL HOLDINGS, INC.
 
 
CROWN PACKAGING HOLDINGS LLC
 
 
CROWN PACKAGING TECHNOLOGY, INC.
 
 
FOREIGN MANUFACTURERS FINANCE CORPORATION
 
 
NWR, INC.
 
 
 
 
By:
 
 
 
Name:    
 
 
Title:    
 
 
 
 
 
CROWN CORK & SEAL USA, INC.
 
 
 
 
By:
 
 
 
Name:    
 
 
Title:    







I-3




--------------------------------------------------------------------------------












 
 
CROWN BEVERAGE PCKAGING, LLC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
MIVISA (USA), INC.
 
 
 
 
By:
 
 
 
Name:
 
 
Title:    



























I-4




--------------------------------------------------------------------------------










 
 
3079939 NOVA SCOTIA COMPANY/3079939
 
 
COMPAGNIE DE LA NOUVELLE ECOSSE
 
 
 
 
By:
 
 
 
Name:    
 
 
Title:    
 
 
 
 
 
889273 ONTARIO INC.
 
 
 
 
By:
 
 
 
Name:    
 
 
Title:    
 
 
 
 
 
CROWN CANADIAN HOLDINGS ULC
 
 
 
 
By:
 
 
 
Name:    
 
 
Title:    
 
 
 
 
 
CROWN METAL PACKAGING CANADA INC.
 
 
 
 
By:
 
 
 
Name:    
 
 
Title:    
 
 
 
 
 
CROWN METAL PACKAGING CANADA LP
 
 
by its general partner, CROWN METAL
 
 
PACKAGING CANADA INC.
 
 
 
 
By:
 
 
 
Name:    
 
 
Title:    























I-5




--------------------------------------------------------------------------------










 
 
CROWN BEVCAN FRANCE SAS
 
 
 
 
By:
 
 
 
Name:
 
 
Title:    
 
 
 
 
 
CROWN DÉVELOPPEMENT
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
CROWN EMBALLAGE FRANCE SAS
 
 
 
 
By:
 
 
 
Name:
 
 
Title:    
 
 
 
 
 
SOCIÉTÉ DE PARTICIPATIONS
 
 
CARNAUDMETALBOX
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 







































I-6




--------------------------------------------------------------------------------










 
 
CROWN PACKAGING LUX I, S.À.R.L.
 
 
 
 
By:
 
 
 
Name:    
 
 
Title:
 
 
 
 
 
 
 
 
Name:    
 
 
Title:    
 
 
 
 
 
CROWN PACKAGING LUX II, S.À.R.L.
 
 
 
 
By:
 
 
 
Name:    
 
 
Title:
 
 
 
 
 
CROWN PACKAGING LUX III, S.À.R.L.
 
 
 
 
By:
 
 
 
Name:    
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 







































I-7




--------------------------------------------------------------------------------










 
 
CROWN CORK & SEAL DEUTSCHLAND HOLDINGS
 
 
GMBH
 
 
 
 
By:
 
 
 
Name:
 
 
Title:    
 
 
 
 
 
CROWN NAHRUNGSMITTELDOSEN
 
 
DEUTSCHLAND GMBH
 
 
 
 
By:
 
 
 
Name:
 
 
Title:    
 
 
 
 
 
CROWN NAHRUNGSMITTELDOSEN GMBH
 
 
 
 
By:
 
 
 
Name:    
 
 
Title:    
 
 
 
 
 
CROWN SPECIALITY PACKAGING DEUTSCHLAND
 
 
GMBH
 
 
 
 
By:
 
 
 
Name:
 
 
Title:    
 
 
 
 
 
CROWN VERPACKUNGEN DEUTSCHLAND GMBH
 
 
 
 
By:
 
 
 
Name:
 
 
Title:    
 
 
 























I-8




--------------------------------------------------------------------------------












 
 
CROWN ENVASES MEXICO, S.A. DE C.V.
 
 
 
 
By:
 
 
 
Name:    
 
 
Title:    
 
 
 
 
 
CROWN MEXICAN HOLDINGS, S. DE R.L. DE C.V.
 
 
 
 
By:
 
 
 
Name:    
 
 
Title:    
 
 
 

































































I-9




--------------------------------------------------------------------------------










 
 
CROWN VERPAKKING NEDERLAND BV
 
 
 
 
By:
 
 
 
Name:
 
 
Title:    
 
 
 
 
 
FAMOSA, B.V.
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
SIVESA, B.V.
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
SISA MEXICO B.V.
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 











































I-10




--------------------------------------------------------------------------------










 
 
MIVISA ENVASES, S.A.U.
 
 
 
 
By:
 
 
 
Name:    
 
 
Title:    
 
 
 













































































I-11




--------------------------------------------------------------------------------












 
 
CROWN PACKAGING EUROPE GMBH
 
 
 
 
By:
 
 
 
Name:    
 
 
Title:    
 
 
 













































































I-12




--------------------------------------------------------------------------------












 
 
CARNAUDMETALBOX ENGINEERING LIMITED
 
 
 
 
By:
 
 
 
Name:
 
 
Title:    
 
 
 
 
 
CARNAUDMETALBOX GROUP UK LIMITED
 
 
 
 
By:
 
 
 
Name:
 
 
Title:    
 
 
 
 
 
CARNAUDMETALBOX OVERSEAS LIMITED
 
 
 
 
By:
 
 
 
Name:
 
 
Title:    
 
 
 
 
 
CROWN AEROSOLS UK LIMITED
 
 
 
 
By:
 
 
 
Name:
 
 
Title:    
 
 
 
 
 
CROWN PACKAGING UK PLC
 
 
 
 
By:
 
 
 
Name:    
 
 
Title:
 
 
 



























I-13




--------------------------------------------------------------------------------














 
 
CROWN SPECIALITY PACKAGING UK LIMITED
 
 
 
 
By:
 
 
 
Name:
 
 
Title:    
 
 
 
 
 
CROWN UK HOLDINGS LIMITED
 
 
 
 
By:
 
 
 
Name:
 
 
Title:    
 
 
 





























































I-14


